CREDIT AGREEMENT

        This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January
23, 2004 and entered into by and among JOY GLOBAL INC., a Delaware corporation
(“Borrower”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF
(each individually referred to herein as a “Lender” and collectively as
“Lenders”) and DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative
agent for Lenders (in such capacity, “Agent”), amends and restates that certain
Amended and Restated Credit Agreement dated as of June 25, 2002, as amended (the
“Prior Credit Agreement”).


R E C I T A L S

        WHEREAS, Borrower has requested Lenders to extend the Revolving Loan
Commitment Termination Date to October 31, 2008, to amend the pricing provided
for in the Prior Credit Agreement, to release the real property collateral
securing the Obligations and to make certain other changes to the Prior Credit
Agreement, in each case as more specifically provided for herein; and

        WHEREAS, Borrower, Lenders and Agents deem it advisable to amend and
restate the Prior Credit Agreement to reflect these and certain other changes.


A G R E E M E N T

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, each of Borrower, Lenders and Agent
agree as follows:


SECTION 1. DEFINITIONS


       1.1 CERTAIN DEFINED TERMS.

        The following terms used in this Agreement shall have the following
meanings:

        “Account” means, with respect to any Person, all present and future
rights of such Person to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether now
existing or hereafter arising and wherever arising, and whether or not they have
been earned by performance.

        “Acquisition Consideration” has the meaning set forth in subsection
7.3(vi).

        “Adjusted Eurodollar Rate” means, for any Interest Rate Determination
Date with respect to an Interest Period for a Eurodollar Rate Loan:

    (i)        the rate per annum obtained by dividing (a) the offered quotation
(rounded upward to the nearest 1/16 of one percent) to first class banks in the
interbank market by DBTCA for deposits in the currency of the Eurodollar Rate
Loan of amounts in same day funds comparable to the principal amount of the
Eurodollar Rate Loan of DBTCA for which the Adjusted Eurodollar Rate is then
being determined with maturities comparable to such Interest Period as of
approximately 12:00 Noon (New York City time) on such Interest Rate
Determination Date by (b) a percentage equal to 100% minus the stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) applicable on such Interest
Rate Determination Date to any member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” as defined in Regulation D (or any
successor category of liabilities under Regulation D); and


    (ii)        for any Interest Period with respect to any Eurodollar Rate Loan
advanced by a Lender required to comply with the relevant requirements of the
Bank of England and the Financial Services Authority of the United Kingdom, the
sum of (a) the rate determined in accordance with subsection (i) of this
definition and (b) the Mandatory Cost Rate for such Interest Period.


        “Adjusted Pro Rata Share” means, with respect to any Lender, the
percentage obtained by dividing (i) the Revolving Loan Exposure of that Lender
by (ii) the aggregate Revolving Loan Exposure of all Lenders other than Daily
Funding Lender.

        “Advance Payment Liability” means the liability of a Person upon the
execution or effectiveness of an agreement as a result of an advance payment by
the other party to such agreement for the goods or services to be produced or
performed by such Person in accordance with such agreement.

        “Affected Lender” has the meaning assigned to that term in subsection
2.6C.

        “Affected Loans” has the meaning assigned to that term in subsection
2.6C.

        “Affiliate,” as applied to any Person, means any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

        “Affiliated Fund” means, with respect to any Lender, a fund that invests
in commercial loans and is managed by the same investment advisor as such
Lender, an Affiliate of such Lender or by an Affiliate of the same investment
advisor as such Lender.

        “Agent” has the meaning assigned to that term in the introduction to
this Agreement, and, with respect to the issuance of any Letter of Credit and so
long as DBTCA serves as Agent hereunder, includes any Affiliates of DBTCA
(including, without limitation, Deutsche Bank AG) acting as an Issuing Lender,
and also means and includes any successor Agent appointed pursuant to subsection
9.5.

        “Agreement” means this Second Amended and Restated Credit Agreement
dated as of January 23, 2004, as it may be amended, supplemented or otherwise
modified from time to time.

        “Approved Foreign Currency” means Australian Dollars, Canadian Dollars
or British Pounds Sterling.

        “Approved Jurisdictions” means, individually and collectively, the
countries of (a) the United States of America, (b) the United Kingdom, (c)
Canada, and (d) Australia.

        “Arranger” means Deutsche Bank Securities Inc., as lead arranger and
sole book running manager.

        “Asset Sale” means the sale by Borrower or any of its Subsidiaries to
any Person other than Borrower or a Guarantor of (i) any of the stock of any of
Borrower’s Subsidiaries, (ii) substantially all of the assets of any division or
line of business of Borrower or any of its Subsidiaries, or (iii) any other
assets (whether tangible or intangible) of Borrower or any of its Subsidiaries
(other than (a) inventory sold in the ordinary course of business, (b) sales of
the stock or assets of Immaterial Subsidiaries to the extent that the aggregate
value of all such sales since the Effective Date does not exceed $1,000,000, (c)
any such other assets to the extent that the aggregate value of such assets sold
in any single transaction or related series of transactions is equal to
$1,000,000 or less, up to a maximum aggregate amount of $10,000,000 since the
Effective Date for all such excluded assets) and (d) any sale or transfer of
capital stock of any of Borrower’s Subsidiaries as part of the Australian
Restructuring.

        “Assignment Agreement” means an Assignment Agreement in substantially
the form of Exhibit VIII annexed hereto.

        “Australian Debenture” means a debenture or other similar instrument in
a principal amount equal to the fair market value (as discounted to reflect that
the debenture may not be called for the first two years) of Harnischfeger
Australia issued by Jobic in favor of Australian Holdco in connection with the
Australian Restructuring and containing terms and conditions, including
subordination provisions subordinating payments on such Australian Debenture to
Jobic’s payments on its Intercompany Note or Intercompany Note Guaranty,
acceptable to Agent.

        “Australian Holdco” means Joy Global Bermuda, a Bermuda partnership.

        “Australian Joy Loan Parties” means, individually and collectively, each
Subsidiary of Borrower which is organized under the laws of the Commonwealth of
Australia or any state thereof and which has either executed the Australian Joy
Subsidiary Note or an Intercompany Note Guaranty thereof, which Australian Joy
Subsidiary Note or Intercompany Note Guaranty is secured by a security interest
in substantially all of such Subsidiary’s real, personal and mixed property. The
Australian Joy Loan Parties, as of the Effective Date, are so designated in
Schedule 5.1.

        “Australian Joy Subsidiary Borrowing Base” means, as at any date of
determination, an aggregate amount in Dollar Equivalents if denominated in an
Approved Foreign Currency, equal to:

    (i)        eighty-five percent (85%) of Eligible Accounts Receivable of
Australian Joy Loan Parties, plus


    (ii)        thirty-five percent (35%) of Eligible Unbilled Accounts
Receivable of Australian Joy Loan Parties, plus


    (iii)        fifty percent (50%) of Eligible Raw Materials of Australian Joy
Loan Parties, plus


    (iv)        fifty percent (50%) of Eligible Finished Goods of Australian Joy
Loan Parties, plus


    (v)        fifty percent (50%) of Eligible CEP of Australian Joy Loan
Parties, plus


    (vi)        thirty-five percent (35%) of Eligible Work-in-Process of
Australian Joy Loan Parties, plus


    (vii)        fifty percent (50%) of Eligible Tools of Australian Joy Loan
Parties, minus


    (viii)        the Swap Reserve applicable to the Australian Joy Loan Parties
then in effect, minus


    (ix)        the aggregate amount of Dilution Reserves and Required Reserves
against Eligible Accounts Receivable, Eligible Unbilled Accounts Receivable and
Eligible Inventory of Australian Joy Loan Parties;


        provided that Agent, in the exercise of its Permitted Discretion, may
(a) increase or decrease such Required Reserves and (b) reduce the advance rates
provided in this definition, or restore such advance rates to any level equal to
or below the advance rates in effect as of the Closing Date.

        “Australian Joy Subsidiary Borrowing Limit” means the lesser of
(i) $75,000,000 or (ii) the amount of the Commitments.

        “Australian Joy Subsidiary Note” means that certain Intercompany Note
dated on or about the Closing Date, executed by Australian Joy Loan Parties in
favor of Borrower, as such promissory note may be amended from time to time
thereafter to the extent permitted under subsection 7.15.

        “Australian Joy Utilization of Surplus Capacity” means, as of the date
of determination, the portion, if any, of the Surplus Capacity then in effect
allocated by Borrower to the Australian Joy Loan Parties.

        “Australian Loan Parties” means, individually and collectively, the
Australian Joy Loan Parties and the Australian P&H Loan Parties.

        “Australian P&H Loan Parties” means, individually and collectively, each
Subsidiary of Borrower which is organized under the laws of the Commonwealth of
Australia or any state thereof and which has either executed the Australian P&H
Subsidiary Note or an Intercompany Note Guaranty thereof, which Australian P&H
Subsidiary Note or Intercompany Note Guaranty is secured by a security interest
in substantially all of such Subsidiary’s real, personal and mixed property. The
Australian P&H Loan Parties, as of the Effective Date, are so designated in
Schedule 5.1.

        “Australian P&H Subsidiary Borrowing Base” means, as at any date of
determination, an aggregate amount in Dollar Equivalents if denominated in an
Approved Foreign Currency, equal to:

    (i)        eighty-five percent (85%) of Eligible Accounts Receivable of
Australian P&H Loan Parties, plus


    (ii)        thirty-five percent (35%) of Eligible Unbilled Accounts
Receivable of Australian P&H Loan Parties, plus


    (iii)        fifty percent (50%) of Eligible Raw Materials of Australian P&H
Loan Parties, plus


    (iv)        fifty percent (50%) of Eligible Finished Goods of Australian P&H
Loan Parties, plus


    (v)        fifty percent (50%) of Eligible CEP of Australian P&H Loan
Parties, plus


    (vi)        thirty-five percent (35%) of Eligible Work-in-Process of
Australian P&H Loan Parties, plus


    (vii)        fifty percent (50%) of Eligible Tools of Australian P&H Loan
Parties, minus


    (viii)        the Swap Reserve applicable to the Australian P&H Loan Parties
then in effect, minus


    (ix)        the aggregate amount of Dilution Reserves and Required Reserves
against Eligible Accounts Receivable, Eligible Unbilled Accounts Receivable and
Eligible Inventory of Australian P&H Loan Parties;


        provided that Agent, in the exercise of its Permitted Discretion, may
(a) increase or decrease such Required Reserves and (b) reduce the advance rates
provided in this definition, or restore such advance rates to any level equal to
or below the advance rates in effect as of the Closing Date.

        “Australian P&H Subsidiary Borrowing Limit” means the lesser of
(i) $25,000,000 or (ii) the amount of the Commitments.

        “Australian P&H Subsidiary Note” means that certain Intercompany Note
dated on or about the Closing Date, executed by Australian P&H Loan Parties in
favor of Borrower, as such promissory note may be amended from time to time
thereafter to the extent permitted under subsection 7.15.

        “Australian P&H Utilization of Surplus Capacity” means, as of the date
of determination, the portion, if any, of the Surplus Capacity then in effect
allocated by Borrower to the Australian P&H Loan Parties.

        “Australian Restructuring” means, subject to such changes as may be
approved by Agent, (i) the creation and initial capitalization of Australian
Holdco, (ii) the contribution of all of the issued and outstanding capital stock
of Joy Australia, Jobic, Dufcorp and their respective Subsidiaries by Joy
Technologies Inc., and of Harnischfeger Australia and its Subsidiaries by HCHC,
Inc., to Australian Holdco in exchange for the issuance of all the equity
interests in Australian Holdco in proportional amounts to Joy Technologies Inc.
and HCHC, Inc., (iii) the sale by Australian Holdco of all of the issued and
outstanding capital stock of Harnischfeger Australia and its Subsidiaries to
Jobic in exchange for the Australian Debenture, and of Dufcorp and its
Subsidiaries to Jobic in exchange for the Dufcorp Note, in each case issued by
Jobic in favor of Australian Holdco, (iv) the declaration of a dividend in the
approximate amount of the Harnischfeger Australia retained earnings to Jobic,
such dividend to be payable by the issuance of a promissory note to Jobic, and
the repurchase by Harnischfeger Australia from Jobic of all but two of the
shares of its issued and outstanding capital stock, such repurchase to be
payable by the issuance of a promissory note to Jobic, and (v) the sale by
Australian Holdco of all of the issued and outstanding capital stock of Jobic to
Joy Australia in exchange for the Jobic Note issued by Joy Australia to
Australian Holdco, resulting in Australian Holdco owning all of the issued and
outstanding capital stock of Joy Australia, Joy Australia owning all of the
issued and outstanding capital stock of Jobic, and Jobic owning all of the
issued and outstanding capital stock of Harnischfeger Australia and Dufcorp.

        “Bank Products” means any services or facilities extended to Borrower or
its Domestic Subsidiaries by a Lender, other than Interest Rate Agreements,
Hedge Agreements and services and facilities provided pursuant to this
Agreement.

        “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute, and any
similar or comparable law of any other applicable Governmental Authority.

        “Base Rate” means, at any time, the higher of (x) the Prime Rate or
(y) the rate which is 1/2 of 1% in excess of the Federal Funds Effective Rate.

        “Base Rate Loans” means Loans bearing interest at rates determined by
reference to the Base Rate as provided in subsection 2.2A.

        “Base Rate Margin” means the margin over the Base Rate used in
determining the rate of interest of Base Rate Loans pursuant to subsection 2.2A.

        “Bill-and-Hold Agreement” means a letter or other writing from an
account debtor setting forth the material terms of such account debtor’s
purchase of Inventory (including the price and terms of payment, other terms of
sale, description of the applicable asset purchased and projected delivery date)
and acknowledging that title to the applicable asset subject to such purchase
transaction has been legally transferred to such account debtor and that such
account debtor has assumed the legal risk of ownership of such asset,
irrespective of whether such asset is held by such account debtor or any other
Person, in form and substance acceptable to Agent in its reasonable discretion.

        “Blocked Account Agreement” means the Blocked Account Agreement executed
and delivered by a Concentration Bank, Agent and the applicable Loan Party, as
executed prior to the Effective Date or in such other form as may be acceptable
to Agent, as such Blocked Account Agreement may be amended, supplemented or
otherwise modified from time to time, and “Blocked Account Agreements” means all
such Blocked Account Agreements, collectively.

        “Borrower” means Joy Global Inc., a Delaware corporation.

        “Borrowing Base” means (i) with respect to all Loans and Letters of
Credit, the Consolidated Borrowing Base, (ii) with respect to Loans and the
Letters of Credit for the benefit of Domestic Loan Parties, the Domestic
Borrowing Base, (iii) with respect to Loans and Letters of Credit for the
benefit of Australian Joy Loan Parties, the Australian Joy Subsidiary Borrowing
Base, (iv) with respect to Loans and Letters of Credit for the benefit of
Australian P&H Loan Parties, the Australian P&H Subsidiary Borrowing Base,
(v) with respect to Loans and Letters of Credit for the benefit of Canadian Loan
Parties, the Canadian Subsidiary Borrowing Base, and (vi) with respect to Loans
and Letters of Credit for the benefit of UK Loan Parties, the UK Subsidiary
Borrowing Base.

        “Borrowing Base Certificate” means a certificate in the form, in all
material respects, of Exhibit VII annexed hereto delivered to Lenders by
Borrower pursuant to subsection 6.1(xviii).

        “Borrowing Limitations” means each of the following limitations on the
borrowing of any Loan and the issuance of any Letter of Credit: (1) the Total
Utilization of Revolving Loan Commitments shall not exceed the lesser of (A) the
Revolving Loan Commitments or (B) the Consolidated Borrowing Base; (2) the Total
Utilization of Revolving Loan Commitments for the benefit of Domestic Loan
Parties shall not exceed the Domestic Borrowing Base minus the aggregate Surplus
Capacity allocated to Foreign Loan Parties; (3) the Total Utilization of
Revolving Loan Commitments for the benefit of Australian Joy Loan Parties shall
not exceed the lesser of (A) the Australian Joy Subsidiary Borrowing Base plus
the Australian Joy Utilization of Surplus Capacity or (B) the Australian Joy
Subsidiary Borrowing Limit; (4) the Total Utilization of Revolving Loan
Commitments for the benefit of Australian P&H Loan Parties shall not exceed the
lesser of (A) the Australian P&H Subsidiary Borrowing Base plus the Australian
P&H Utilization of Surplus Capacity or (B) the Australian P&H Subsidiary
Borrowing Limit; (5) the Total Utilization of Revolving Loan Commitments for the
benefit of Canadian Loan Parties shall not exceed the lesser of (A) the Canadian
Subsidiary Borrowing Base plus the Canadian Utilization of Surplus Capacity or
(B) the Canadian Subsidiary Borrowing Limit; and (6) the Total Utilization of
Revolving Loan Commitments for the benefit of UK Loan Parties shall not exceed
the lesser of (A) the UK Subsidiary Borrowing Base plus UK Utilization of
Surplus Capacity or (B) the UK Subsidiary Borrowing Limit.

        “Business Day” means any day excluding Saturday, Sunday and any day
which (a) with respect to credit extensions other than Letters of Credit and
Loans denominated in an Approved Foreign Currency, is a legal holiday under the
laws of the States of New York or Wisconsin or is a day on which banking
institutions located in either such state are authorized or required by law or
other governmental action to close, (b) with respect to any Letter of Credit, is
a legal holiday or a day on which banking institutions are authorized or
required by law or other governmental action under the laws of the state in
which the applicable Issuing Lender is domiciled, (c) with respect to Eurodollar
Rate Loans, is a day on which dealings in U.S. Dollar deposits are not conducted
by and between banks in the designated market for Eurodollar Rate Loans, and (d)
with respect to Loans denominated in an Approved Foreign Currency, is a legal
holiday under the laws of the State of New York or is a day on which banking
institutions located in New York are authorized or required by law or other
governmental action to close, or is a day on which dealings in deposits
denominated in the applicable Approved Foreign Currency are not carried out in
London or by Agent’s lending office in the country of such Approved Foreign
Currency or such other office as may be designated by Agent.

        “Canadian Loan Parties” means, individually and collectively, each
Subsidiary of Borrower which is organized under the laws of Canada or any
province thereof and which has either executed the Canadian Subsidiary Note or
an Intercompany Note Guaranty thereof, which Canadian Subsidiary Note or
Intercompany Note Guaranty is secured by a security interest in substantially
all of such Subsidiary’s real, personal and mixed property. The Canadian Loan
Parties, as of the Effective Date, are so designated on Schedule 5.1.

        “Canadian Subsidiary Borrowing Base” means, as at any date of
determination, an aggregate amount, in Dollar Equivalents if denominated in an
Approved Foreign Currency, equal to:

    (i)        eighty-five percent (85%) of Eligible Accounts Receivable of
Canadian Loan Parties, plus


    (ii)        thirty-five percent (35%) of Eligible Unbilled Accounts
Receivable of Canadian Loan Parties, plus


    (iii)        fifty percent (50%) of Eligible Raw Materials of Canadian Loan
Parties, plus


    (iv)        fifty percent (50%) of Eligible Finished Goods of Canadian Loan
Parties, plus


    (v)        fifty percent (50%) of Eligible CEP of Canadian Loan Parties,
plus


    (vi)        thirty-five percent (35%) of Eligible Work-in-Process of
Canadian Loan Parties, plus


    (vii)        fifty percent (50%) of Eligible Tools of Canadian Loan Parties,
minus


    (viii)        the Swap Reserve applicable to the Canadian Loan Parties then
in effect, minus


    (ix)        the aggregate amount of Dilution Reserves and Required Reserves
against Eligible Accounts Receivable, Eligible Unbilled Accounts Receivable and
Eligible Inventory of Canadian Loan Parties;


        provided that Agent, in the exercise of its Permitted Discretion, may
(a) increase or decrease such Required Reserves and (b) reduce the advance rates
provided in this definition, or restore such advance rates to any level equal to
or below the advance rates in effect as of the Closing Date.

        “Canadian Subsidiary Borrowing Limit” means the lesser of
(i) $25,000,000 or (ii) the amount of the Commitments.

        “Canadian Subsidiary Note” means that certain Intercompany Note dated on
or about the Closing Date, executed by Canadian Loan Parties in favor of
Borrower, as such promissory note may be amended from time to time thereafter to
the extent permitted under subsection 7.15.

        “Canadian Utilization of Surplus Capacity” means, as of the date of
determination, the portion, if any, of the Surplus Capacity then in effect
allocated by Borrower to the Canadian Loan Parties.

        “Capital Lease”, as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person.

        “Cash” means money, currency or a credit balance in a Deposit Account.

        “Cash Equivalents” means, as at any date of determination,
(i)(a) marketable securities (1) issued or directly and unconditionally
guaranteed as to interest and principal by the United States Government or
(2) issued by any agency of the United States the obligations of which are
backed by the full faith and credit of the United States, in each case maturing
within one year after such date; (b) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof, in each case maturing within one
year after such date and having, at the time of the acquisition thereof, the
highest rating obtainable from either Standard & Poor’s Ratings Services (“S&P”)
or Moody’s Investors Service, Inc. (“Moody’s”); (c) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (1) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (2) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(1) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (2) has net assets of not
less than $500,000,000, and (3) has the highest rating obtainable from either
S&P or Moody’s; (ii) with respect to any Foreign Loan Party, investments in the
applicable Approved Jurisdiction that are comparable in term and credit quality
to those described in the foregoing clauses (i)(a)-(e), as approved by Agent in
the exercise of its reasonable judgment; (iii) with respect to Borrower, such
other investments in accordance with Borrower’s Domestic Short-Term Investment
Policy dated as of June 20, 2001 in the form approved by Agent prior to the
Closing Date, and such amendments and modifications thereof as may from time to
time be approved by Agent; and (iv) with respect to Industries Insurance, Inc.
such other investments in accordance with Industries Insurance, Inc.‘s
Investment Policy dated as of May 4, 1992 in the form approved by Agent prior to
the Closing Date, and such amendments and modifications thereof as may from time
to time be approved by Agent.

        “CEP” means all components, goods, merchandise or spare parts (but not
including any Raw Materials or goods authorized for return) which are held for
sale or lease by a Person in connection with the servicing, maintenance or
repair of Finished Goods sold or leased by such Person under such Person’s
component exchange program or encore program, as applicable.

        “Change in Control” means any of the following: (i) any Person acting
alone or in concert with one or more other Persons shall have acquired
beneficial ownership, directly or indirectly, of Securities of Borrower (or
other Securities convertible into such Securities) representing 50% or more of
the combined voting power of all Securities of Borrower entitled to vote in the
election of members of the Governing Body of Borrower, other than Securities
having such power only by reason of the happening of a contingency; (ii) the
occurrence of a change in the composition of the Governing Body of Borrower such
that a majority of the members of any such Governing Body are not Continuing
Members; and (iii) the occurrence of any “Change in Control” as defined in the
Senior Subordinated Note Indenture. As used herein, the term “beneficially own”
or “beneficial ownership” shall have the meaning set forth in the Exchange Act
and the rules and regulations promulgated thereunder.

        “Closing Date” means July 10, 2001, the date on which the initial Loans
were made.

        “Collateral” means, collectively, all of the personal and mixed property
(including capital stock and other ownership interests) in which Liens are
purported to be granted pursuant to the Collateral Documents as security for any
or all of the Obligations.

        “Collateral Access Agreement” means any landlord waiver, mortgagee
waiver, bailee letter or any similar acknowledgement agreement of any landlord,
mortgagee or bailee in respect of any Real Property Asset where any Inventory is
located or any warehouseman or processor in possession of Inventory,
substantially in the form of Exhibit IX annexed hereto, with such changes
thereto as may be agreed to by Agent.

        “Collateral Account” has the meaning assigned to that term in the
Security Agreement.

        “Collateral Documents” means the Security Agreement, the Foreign Pledge
Agreements, the Blocked Account Agreements, the Collateral Access Agreements,
the Lock Box Agreements and all other instruments or documents delivered by any
Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Agent, on behalf of Lenders, a Lien on any real, personal or
mixed property of that Loan Party, including without limitation Liens granted to
Borrower (or to a security trustee in lieu of Borrower) under the Intercompany
Notes, the Intercompany Collateral Documents, and the Intercompany Guaranties,
which Liens have been assigned to Agent (or which security trustee agrees to act
in accordance with Agent’s instructions), as security for any or all of the
Obligations. For purposes of this Agreement, references to “Liens in favor of
Agent” shall mean and include Liens described in the preceding sentence, whether
such Liens were granted by a Loan Party initially in favor of Agent or initially
in favor of Borrower (or a security trustee in lieu of Borrower).

        “Commercial Letter of Credit” means any letter of credit or similar
instrument issued for the purpose of providing the primary payment mechanism in
connection with the purchase of materials, goods or services by Borrower or any
of its Subsidiaries in the ordinary course of business of Borrower or such
Subsidiary.

        “Commitments” means the commitments of Lenders to make Loans as set
forth in subsection 2.1A.

        “Compliance Certificate” means a certificate substantially in the form
of Exhibit VI annexed hereto delivered to Agent and Lenders by Borrower pursuant
to subsection 6.1(iv).

        “Concentration Accounts” means, collectively, the DBTCA Concentration
Accounts and the Other Bank Concentration Accounts.

        “Concentration Bank” means DBTCA or any commercial bank satisfactory to
Agent at which any Loan Party maintains a Concentration Account.

        “Consolidated Adjusted Leverage Ratio” means, as at any date, the ratio
of (a) Consolidated Total Debt less the aggregate amount of all Cash and Cash
Equivalents of Borrower and its Domestic Subsidiaries as at such date to
(b) Consolidated EBITDA for the consecutive four Fiscal Quarters ending on the
last day of the most recently ended Fiscal Quarter.

        “Consolidated Borrowing Base” means, as at any date of determination, an
aggregate amount equal to the sum of (i) the Domestic Borrowing Base, (ii) the
Australian Joy Subsidiary Borrowing Base, (iii) the Australian P&H Subsidiary
Borrowing Base, (iv) the Canadian Subsidiary Borrowing Base, and (v) the UK
Subsidiary Borrowing Base; provided that, irrespective of the aggregate amount
of Unbilled Accounts Receivable contained in the Consolidated Borrowing Base,
the aggregate amount of Loan proceeds advanced with respect to aggregate
Unbilled Accounts Receivable shall not at any time exceed $12,000,000.

        “Consolidated Capital Expenditures” means, for any period, the aggregate
of all expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Leases which is capitalized on
the consolidated balance sheet of Borrower and its Subsidiaries) by Borrower and
its Subsidiaries during that period that, in conformity with GAAP, are included
in “additions to property, plant or equipment” or comparable items reflected in
the consolidated statement of cash flows of Borrower and its Subsidiaries.

        “Consolidated EBITDA” means, for any period, the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income,
(ii) Consolidated Net Interest Expense, (iii) provisions for taxes based on
income, (iv) total depreciation expense, (v) total amortization expense, (vi)
with respect to Fiscal Year 2003, cash restructuring charges not in excess of
$5,000,000 and (vii) other non-cash items deducted in the calculation of
Consolidated Net Income (other than any such non-cash item to the extent that it
represents an accrual of or reserve for cash expenditure in any future period)
less other non-cash items added in the calculation of Consolidated Net Income
(other than any such non-cash item to the extent that it will result in the
receipt of cash payments in any future period), all of the foregoing as
determined on a consolidated basis for Borrower and its Subsidiaries in
conformity with GAAP.

        “Consolidated Fixed Charges” means, for any four-Fiscal Quarter period,
the sum (without duplication) of the amounts for such period of (i) Consolidated
Net Interest Expense, (ii) required principal payments in respect of
Consolidated Total Debt, (iii) provisions for taxes based on income (iv) those
Restricted Junior Payments consisting of regularly scheduled dividend payments
only, and (v) Consolidated Capital Expenditures, all of the foregoing as
determined on a consolidated basis for Borrower and its Subsidiaries in
conformity with GAAP.

        “Consolidated Fixed Charge Coverage Ratio” means, for any four-Fiscal
Quarter period, the ratio of (a) Consolidated EBITDA for such period to (b)
Consolidated Fixed Charges for such period.

        “Consolidated Leverage Ratio” means, as at any date, the ratio of (a)
Consolidated Total Debt as at such date to (b) Consolidated EBITDA for the
consecutive four Fiscal Quarters ending on the last day of the most recently
ended Fiscal Quarter.

        “Consolidated Net Income” means, for any period, the net income (or
loss) of Borrower and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded (i) the income (or loss) of any Person (other than
a Subsidiary of Borrower) in which any other Person (other than Borrower or any
of its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Borrower or is
merged into or consolidated with Borrower or any of its Subsidiaries or that
Person’s assets are acquired by Borrower or any of its Subsidiaries, (iii) the
income of any Subsidiary of Borrower to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary; provided that the income of Borrower’s
Subsidiaries in the United Kingdom which would otherwise be excluded hereunder
as a result of statutes, rules or governmental regulations restricting the
declaration or payment of dividends due to deficits in such Subsidiaries’
capital accounts, to insufficient capital or surplus or similar restrictions
shall nonetheless be includible for purposes of determining Consolidated Net
Income to the extent that the aggregate intercompany loans owed by such UK
Subsidiaries to Borrower and Guarantors are greater than such income, (iv) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, and (v) (to the extent not included in clauses (i) through
(iv) above) any net extraordinary non-cash gains or net non-cash extraordinary
losses.

        “Consolidated Net Interest Expense” means, for any period, total
interest expense (including that portion attributable to Capital Leases in
accordance with GAAP and capitalized interest) of Borrower and its Subsidiaries
on a consolidated basis with respect to all outstanding Indebtedness of Borrower
and its Subsidiaries, including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Interest Rate Agreements of the type
described in clause (i) of the definition of “Interest Rate Agreements” in this
subsection 1.1, but excluding however the amortization of any fees and expenses
payable in connection with the consummation of the transactions contemplated by
(a) the Prior Credit Agreement, (b) this Second Amended and Restated Credit
Agreement and (c) the issuance of the Senior Subordinated Notes, less the amount
of any interest income received during such period.

        “Consolidated Rental Payments” means, for any period, the aggregate
amount of all rents paid or payable by Borrower and its Subsidiaries on a
consolidated basis during that period under all Capital Leases and Operating
Leases (other than Third Party Financings) to which Borrower or any of its
Subsidiaries is a party as lessee.

        “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

        “Consolidating” means, with respect to the presentation of financial
information, consolidating for Borrower’s surface mining equipment and
underground mining equipment businesses.

        “Contingent Obligation”, as applied to any Person, means, without
duplication, any direct or indirect liability, contingent or otherwise, of that
Person (i) with respect to any Indebtedness, lease, dividend or other obligation
of another if the primary purpose or intent thereof by the Person incurring the
Contingent Obligation is to provide assurance to the obligee of such obligation
of another that such obligation of another will be paid or discharged, or that
any agreements relating thereto will be complied with, or that the holders of
such obligation will be protected (in whole or in part) against loss in respect
thereof, (ii) with respect to any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings, or (iii) under Hedge Agreements. Contingent Obligations shall include,
without limitation, (a) the direct or indirect guaranty, endorsement (otherwise
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse (to the extent of such recourse) or sale with recourse
(to the extent of such recourse) by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (X) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (Y) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (X) or (Y)
of this sentence, the primary purpose or intent thereof is as described in the
preceding sentence. Contingent Obligations shall not include product or
performance warranties or other contractual obligations given by a Person in
connection with the sale of such Person’s products or services in the ordinary
course of such Person’s business. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so guaranteed or otherwise supported
or, if less, the amount to which such Contingent Obligation is specifically
limited.

        “Continuing Member” means, as of any date of determination any member of
the Governing Body of Borrower who (i) was a member of such Governing Body on
the Closing Date or (ii) was nominated for election or elected to such Governing
Body with the affirmative vote of a majority of the members who were either
members of such Governing Body on the Closing Date or whose nomination or
election was previously so approved.

        “Contractual Obligation”, as applied to any Person, means any material
provision of any Security issued by that Person or of any material indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

        “Daily Funding Lender” means Agent, in its individual capacity as a
Lender hereunder.

        “DBTCA” has the meaning assigned to that term in the introduction to
this Agreement.

        “DBTCA Account” means an account maintained by Agent at DBTCA into which
the applicable Concentration Banks are instructed to automatically transfer
funds on deposit in the applicable Concentration Accounts pursuant to the terms
of the applicable Blocked Account Agreement, if any.

        “DBTCA Concentration Account” means an account under the exclusive
dominion and control of Agent that is maintained by any Loan Party with DBTCA
into which the applicable Lock Box Banks are instructed to transfer funds on
deposit in the Lock Box Accounts pursuant to the terms of the Lock Box
Agreements.

        “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.

        “Dilution” means, for any period with respect to all Loan Parties, the
fraction, expressed as a percentage, the numerator of which is the aggregate
amount of reductions in the Accounts of the Loan Parties for such period other
than by reason of dollar-for-dollar cash payment, and the denominator of which
is the aggregate dollar amount of the sales of the Loan Parties for such period.

        “Dilution Reserves” means, as of any date of determination, such
reserves as Agent may from time to time establish and revise with respect to the
Loan Parties in its Permitted Discretion in such amounts as Agent may determine
in its Permitted Discretion to reflect the Dilution as of such date with respect
to the Accounts of such Loan Parties for the immediately preceding three-month
period to the extent such Dilution exceeds five percent (5%).

        “Dollar Equivalents” means U.S. Dollars or, on any date when an amount
expressed in a currency other than U.S. Dollars is to be determined in U.S.
Dollars, an equivalent amount of U.S. Dollars determined at the nominal rate of
exchange quoted by Agent in New York City, not later than 9:00 A.M. (New York
time) on the date of determination, to prime banks in New York City for the spot
purchase in the New York foreign exchange market of U.S. Dollars with such other
currency.

        “Dollars”, “U.S. Dollars” and the sign “$” mean the lawful money of the
United States of America.

        “Domestic Borrowing Base” means, as at any date of determination, an
aggregate amount, in Dollar Equivalents if denominated in an Approved Foreign
Currency, equal to:

    (i)        eighty-five percent (85%) of Eligible Accounts Receivable of
Domestic Loan Parties, plus


    (ii)        thirty-five percent (35%) of Eligible Unbilled Accounts
Receivable of Domestic Loan Parties, plus


    (iii)        fifty percent (50%) of Eligible Raw Materials of Domestic Loan
Parties, plus


    (iv)        fifty percent (50%) of Eligible Finished Goods of Domestic Loan
Parties, plus


    (v)        fifty percent (50%) of Eligible CEP of Domestic Loan Parties,
plus


    (vi)        thirty-five percent (35%) of Eligible Work-in-Process of
Domestic Loan Parties, plus


    (vii)        fifty percent (50%) of Eligible Tools of Domestic Loan Parties,
plus


    (viii)        the Swap Reserve applicable to the Domestic Loan Parties then
in effect; minus


    (ix)        the aggregate amount of Dilution Reserves and Required Reserves
against Eligible Accounts Receivable, Eligible Unbilled Accounts Receivable and
Eligible Inventory of Domestic Loan Parties;


        provided that Agent, in the exercise of its Permitted Discretion, may
(a) increase or decrease such Required Reserves and (b) reduce the advance rates
provided in this definition, or restore such advance rates to any level equal to
or below the advance rates in effect as of the Closing Date.

        “Domestic Loan Parties” means Borrower and Guarantors.

        “Domestic Subsidiary” means any Subsidiary of any Person that is
incorporated or organized under the laws of the United States of America, any
state thereof or in the District of Columbia.

        “Dufcorp”means Dufcorp Pty Ltd.

        “Dufcorp Note” means a promissory note in a principal amount equal to
the fair market value of Dufcorp issued by Jobic in favor of Australian Holdco,
on terms and conditions acceptable to Agent.

        “ECU” means the European Currency Unit that is from time to time used as
the unit of account of the EU and, in the event of any change to the ECU as may
be made by the EU from time to time, the definition of “ECU” used herein shall
be changed accordingly.

        “Effective Date” means the date on which this Agreement became effective
in accordance with its terms, by and among Borrower, Agent and the Lenders
signatory thereto.

        “Eligible Accounts Receivable” means, with respect to any Person,
Accounts of such Person deemed by Agent in the exercise of its Permitted
Discretion to be eligible for inclusion in the calculation of the applicable
Borrowing Base. In determining the amount to be so included, the face amount of
such Accounts shall be reduced by the amount of the applicable portion of the
Static Reserve then in effect. Unless otherwise approved in writing by all
Lenders, an Account shall not be an Eligible Account Receivable if:

    (a)        it arises out of a sale made by such Person to an Affiliate of
such Person; or


    (b)        (i) it is unpaid more than 60 days from the original payment due
date, in the case of a due-dating aged Account on which the terms of payment do
not exceed 30 days, (ii) it is unpaid more than 90 days from original invoice
date, in the case of an invoice-dating aged Account on which the terms of
payment do not exceed 30 days, and (iii) in the case of an Account with extended
payment terms that exceed 30 days from the date of invoice, it is unpaid upon
the earlier to occur of (x) more than 30 days after the original payment due
date or (y) more than 120 days after the date of invoice; or


    (c)        it is from the same account debtor or its Affiliate and fifty
percent (50%) or more of all Accounts from that account debtor (and its
Affiliates) are ineligible under (b) above; or


    (d)        when aggregated with all other Accounts of an account debtor,
such Account exceeds 10% in face value of all Accounts of such Person then
outstanding, as determined on a consolidated basis for Borrower and all other
Loan Parties, but only to the extent of such excess, unless such excess is
supported by an irrevocable letter of credit satisfactory to Agent (as to form,
substance and issuer) and assigned to and directly drawable by Agent; or


    (e)        the account debtor for such Account is a creditor of such Loan
Party, has or has asserted a right of setoff against such Person, or has
disputed its liability or otherwise has made any claim with respect to such
Account or any other Account which has not been resolved, in each case to the
extent of the amount owed by such Person to such account debtor, the amount of
such actual or asserted right of setoff, or the amount of such dispute or claim,
as the case may be; or


    (f)        the account debtor is (or its assets are) the subject of an
Insolvency Event; or


    (g)        (i) such Account is not payable in U.S. Dollars or in an Approved
Foreign Currency or (ii) the account debtor for such Account is located outside
of an Approved Jurisdiction; except in each case to the extent that such Account
is supported by an irrevocable letter of credit or insurance satisfactory to
Agent (as to form, substance and issuer or insurer) and assigned to and, in the
case of a letter of credit, directly drawable by Agent; or


    (h)        the sale to the account debtor is on a bill-and-hold, guarantied
sale, sale-and-return, sale on approval or consignment basis or made pursuant to
any other written agreement providing for repurchase or return other than any
transaction subject to a Bill-and-Hold Agreement; or


    (i)        the account debtor is any federal, state, local, provincial or
other comparable or similar Government Authority, provided that if such account
debtor is the United States of America or any department, agency or
instrumentality thereof, such Account shall not be ineligible solely as a result
of this clause (i) if the applicable Person duly assigns its rights to payment
of such Account to Agent pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. §§ 3727 et seq.); or


    (j)        the goods giving rise to such Account have not been shipped and
delivered to the account debtor (other than goods subject to a Bill-and-Hold
Agreement), the services giving rise to such Account have not been performed, or
such Account otherwise does not represent a final sale; or


    (k)        such Account does not comply with all Requirements of Law,
including without limitation the Federal Consumer Credit Protection Act, the
Federal Truth in Lending Act and Regulation Z of the Board of Governors of the
Federal Reserve System or any comparable or similar laws now or hereafter in
effect in any other Approved Jurisdiction; or


    (l)        such Account is subject to any adverse security deposit or other
similar advance made by or for the benefit of the applicable account debtor but
only to the extent of such adverse security deposit, progress payment or similar
advance; or


    (m)        it is not subject to a valid and perfected First Priority Lien in
favor of Agent or does not otherwise conform to the representations and
warranties contained in the Loan Documents;


provided that Agent, in the exercise of its Permitted Discretion, may impose
additional restrictions (or may, in the exercise of its reasonable discretion,
eliminate the same) to the standards of eligibility set forth in this
definition. For purposes of clause (b) above, whether an Account is “due-dated”
or “invoice-dated” shall be determined based upon the classification of such
Account on the Borrower’s or its Subsidiaries’ aged analysis reports as prepared
in a manner consistent with historical practices and procedures. In determining
the aggregate amount of Accounts from the same account debtor and Affiliates
thereof that are unpaid more than 60 days from the due date pursuant to clause
(c) above, there shall be excluded the amount of any net credit balances due and
owing to the account debtor in respect of Account balances that are so unpaid.

        “Eligible Assignee” means (A) (i) a commercial bank organized under the
laws of the United States or any state thereof; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (iii) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (x) such bank is
acting through a branch or agency located in the United States or (y) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (iv) any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act) which regularly extends credit or buys
loans of the general type made pursuant to this Agreement as one of its
businesses including, but not limited to, insurance companies, mutual funds and
lease financing companies, in each case (under clauses (i) through (iv) above)
that is reasonably acceptable to Agent; and (B) any Lender, any Affiliate of any
Lender and any Affiliated Fund of any Lender; provided that neither Borrower nor
any Affiliate of Borrower shall be an Eligible Assignee.

        “Eligible CEP” means CEP which constitute Eligible Inventory.

        “Eligible Finished Goods” means Finished Goods which constitute Eligible
Inventory.

        “Eligible Inventory” means, with respect to any Person, the aggregate
amount of Raw Materials, Finished Goods, CEP, Tools and Work-in-Process of such
Person deemed by Agent in the exercise of its Permitted Discretion to be
eligible for inclusion in the calculation of the Borrowing Base. In determining
the amount to be so included, Raw Materials, Finished Goods, CEP, Tools and
Work-in-Process shall be valued at the lower of cost or market on a first-in,
first-out basis consistent with such Person’s historical practices net of any
shipping or freight allowances and net of any freight charges included in Raw
Materials (capped at 2% of the Raw Materials cost), and such amounts shall be
reduced by the applicable portion of the Static Reserve then in effect. Unless
otherwise approved in writing by all Lenders, an item of Raw Materials, Finished
Goods, CEP, Tools or Work-in-Process shall not be included in Eligible Inventory
if:

    (a)        it is not owned solely by such Person or such Person does not
have good, valid and marketable title thereto; or


    (b)        it is not located in an Approved Jurisdiction; or


    (c)        it is not located on property owned or leased by such Person or
in a contract warehouse or on property owned or leased by a customer of such
Person, as to which there is a Collateral Access Agreement executed by the
applicable mortgagee, lessor or contract warehouseman or customer, as the case
may be, and segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises (provided that the failure to deliver any
Collateral Access Agreement required under this definition shall not render the
applicable item ineligible with respect to items located in a leased warehouse
or on leased property in or on which the aggregate amount of such items (valued
in accordance with this definition) is less than $5,000,000, to the extent Agent
establishes reserves in an amount at least equal to three (3) months’ rent
payable thereunder); or


    (d)        it is not subject to a valid and perfected First Priority Lien in
favor of Agent except, with respect to Raw Materials, Finished Goods, CEP, Tools
and Work-in-Process stored at sites described in clause (c) above, for Liens for
unpaid rent or normal and customary warehousing charges; or


    (e)        except with respect to Work-in-Process, it consists of goods
returned or rejected by such Person’s customers or goods in transit to third
parties (other than to sites covered by a Collateral Access Agreement); or


    (f)        it does not otherwise conform to the representations and
warranties contained in the Loan Documents;


    (g)        except with respect to Work-in-Process, it consists of goods
subject to a Bill-and-Hold Agreement;


    (h)        it constitutes profit generated, consistent with such Person’s
historical accounting practices, as the result of the sale of Inventory to, from
or between such Person or any Subsidiary of such Person and any of the
Subsidiaries of such Person; or


    (i)        it is obsolete or slow-moving (as determined in accordance with
the historical practices of such Person and its Subsidiaries).


provided that Agent, in the exercise of its Permitted Discretion, may impose
additional restrictions (or may, in the exercise of its reasonable discretion,
eliminate the same) to the standards of eligibility set forth in this
definition.

        “Eligible Raw Materials” means Raw Materials which constitute Eligible
Inventory.

        “Eligible Tools” means Tools which constitute Eligible Inventory.

        “Eligible Unbilled Accounts Receivable” means with respect to any
Person, the accumulated work in progress costs under percentage-of-completion
contracts that have been recognized in accordance with GAAP as cost of sales
that are not yet able to be billed to the customer under the terms of the
applicable contract, as deemed by Agent in the exercise of its Permitted
Discretion to be eligible for inclusion in the calculation of the Borrowing
Base. Unless otherwise approved in writing by all Lenders, an item of unbilled
accounts receivable shall not be included in Eligible Unbilled Accounts
Receivable if it is not subject to a valid and perfected First Priority Lien in
favor of Agent, does not otherwise conform to the representations and warranties
contained in the Loan Documents or to the extent constituting an Advance Payment
Liability; provided that Agent, in the exercise of its Permitted Discretion, may
impose additional restrictions (or may in the exercise of its reasonable
discretion eliminate the same) to the standards of eligibility set forth in this
definition. In determining the amount to be so included, the face amount of such
Accounts shall be reduced by the amount of the applicable portion of the Static
Reserve then in effect.

        “Eligible Work-in-Process” means Work-in-Process which constitutes
Eligible Inventory.

        “Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by Borrower,
any of the Subsidiaries of Borrower or any of their respective ERISA Affiliates.

        “Environmental Claim” means any notice of violation, claim, action,
suit, enforcement proceeding or directive, demand, abatement order or other
order or directive (conditional or otherwise), by any Government Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law, (ii) in connection with any
Hazardous Materials or any actual or alleged Hazardous Materials Activity, or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

        “Environmental Laws” means any and all current or future statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Government Authorities or common law duties or
obligations relating to (i) environmental matters, including those relating to
any Hazardous Materials Activity, (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health, industrial hygiene or the protection of human, plant or animal
health or welfare, in any manner applicable to Borrower or any of its
Subsidiaries or any Facility.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto and any similar or
comparable law of any other applicable Governmental Authority.

        “ERISA Affiliate” means, as applied to any Person, (i) any corporation
that is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and (iii)
any member of an affiliated service group within the meaning of Section 414(m)
or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause (ii)
above is a member. Any former ERISA Affiliate of a Person or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of such Person
or such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of such Person or such Subsidiary and
with respect to liabilities arising after such period for which such Person or
such Subsidiary could be liable under the Internal Revenue Code or ERISA.

        “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Borrower, any of the Subsidiaries of Borrower or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability
pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on Borrower, any of the Subsidiaries of Borrower or any
of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of Borrower, any of the Subsidiaries of Borrower or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by Borrower, any of the
Subsidiaries of Borrower or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Borrower, any of the Subsidiaries of Borrower or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (ix) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
or (x) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

        “Eurodollar Rate Loans” means Loans bearing interest at rates determined
by reference to the Adjusted Eurodollar Rate as provided in subsection 2.2A,
which may be denominated in U.S. Dollars or an Approved Foreign Currency.
Eurodollar Rate Loans include all Foreign Currency Loans.

        “Eurodollar Rate Margin” means the margin over the Adjusted Eurodollar
Rate used in determining the rate of interest of Eurodollar Rate Loans pursuant
to subsection 2.2A.

        “Event of Default” means each of the events set forth in Section 8.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

        “Exchange Rate” means, on any date when an amount expressed in a
currency other than U.S. Dollars is to be determined, the nominal spot rate of
exchange quoted by Agent in the New York foreign exchange market for the
purchase of such currency in exchange for U.S. Dollars.

        “Facilities” means all real property (including, without limitation, all
buildings, fixtures or other improvements located thereon) and related
facilities now, hereafter or heretofore owned, leased, operated or used by
Borrower or any of the Subsidiaries of Borrower or any of their respective
predecessors or Affiliates.

        “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by Agent.

        “Financial Plan” has the meaning assigned to that term in subsection
6.1(xii).

        “Finished Goods” means completed finished goods which are held for sale
or lease by a Person, including those held for display or demonstration, but not
including any Raw Materials, components, Work-in-Process, CEP or materials used
or consumed or to be used or consumed in the business of such Person.

        “First Priority” means, with respect to any Lien purported to be created
in any Collateral pursuant to any Collateral Document, that (i) such Lien has
priority over any other Lien (other than Permitted Encumbrances) on such
Collateral and (ii) such Lien is the only Lien (other than Permitted
Encumbrances and Liens permitted pursuant to subsection 7.2) to which such
Collateral is subject.

        “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

        “Fiscal Year” means the fiscal year of Borrower and its Subsidiaries
ending on the Saturday closest to October 31 of each calendar year.

        “Fleet” means Fleet Capital Corporation or, with respect to Letters of
Credit, its Affiliate, Fleet National Bank – Atlanta, to the extent Fleet
National Bank – Atlanta has executed a signature page hereto.

        “Foreign Borrowing Sublimits” means, individually and collectively, the
Australian Joy Subsidiary Borrowing Limit, the Australian P&H Subsidiary
Borrowing Limit, the Canadian Subsidiary Borrowing Limit and the UK Subsidiary
Borrowing Limit.

        “Foreign Currency Lender” means Lenders that have Foreign Currency Loan
Commitments or that have made Foreign Currency Loans, together with their
successors and permitted assigns pursuant to subsection 10.1.

        “Foreign Currency Loan” means Revolving Loans made by Foreign Currency
Lenders denominated in an Approved Foreign Currency pursuant to subsection
2.1A(iv).

        “Foreign Currency Loan Commitment” means the commitment of a Foreign
Currency Lender to make Foreign Currency Loans to Borrower pursuant to
subsection 2.1A(iv), and “Foreign Currency Loan Commitments” means such
commitments of all such Lenders in the aggregate.

        “Foreign Currency Participant” has the meaning set forth in subsection
2.1A(v).

        “Foreign Currency Participation” has the meaning set forth in subsection
2.1A(v).

        “Foreign Loan Parties” means, individually and collectively, the
Australian Loan Parties, the Canadian Loan Parties and the UK Loan Parties.

        “Foreign Pledge Agreement” means each pledge agreement or similar
instrument governed by the laws of a country other than the United States,
executed in accordance with subsection 6.9 by Borrower or any Guarantor that
owns capital stock or other ownership interests of one or more Foreign
Subsidiaries, in form and substance reasonably satisfactory to Agent, as such
Foreign Pledge Agreement may be amended, supplemented or otherwise modified from
time to time.

        “Foreign Subsidiary” means any Subsidiary of a Person that is not a
Domestic Subsidiary of such Person.

        “Fronting Lender” means DBTCA.

        “Funding and Payment Office” means (i) the office of Agent located at 90
Hudson Street, Jersey City, New Jersey, 07302, or (ii) such other office of
Agent as may from time to time hereafter be designated as such in a written
notice delivered by Agent to Borrower and each Lender.

        “Funding Date” means the date of the funding of a Loan.

        “GAAP” means, subject to the limitations on the application thereof set
forth in subsection 1.2, generally accepted accounting principles set forth in
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, in each case as the same are applicable to the circumstances as of
the date of determination.

        “Governing Body” means the board of directors or other body having the
power to direct or cause the direction of the management and policies of a
Person that is a corporation, partnership, trust or limited liability company.

        “Government Authority” means any national, federal, state or local
governmental or regulatory body, commission, central bank, board, bureau, organ
or instrumentality or any political subdivision or department thereof, or any
court, located in the United States or in any other applicable jurisdiction
outside of the United States.

        “Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, consent order or consent decree of or from, or
notice to, any Government Authority.

        “Guaranty” means the Guaranty or Guaranties executed and delivered on
the Closing Date by the existing Domestic Subsidiaries of Borrower other than
any Immaterial Subsidiary and other than Industries Insurance, Inc. and to be
executed and delivered by each additional Domestic Subsidiary of Borrower other
than any Immaterial Subsidiary from time to time thereafter in accordance with
subsection 6.9A, substantially in the form of Exhibit XI annexed hereto, as such
Guaranty may be amended, supplemented or otherwise modified from time to time.

        “Guarantors” means, at any time, individually and collectively, each of
the Domestic Subsidiaries of Borrower that is then a party to the Guaranty,
including such Subsidiaries that may become a party to the Guaranty pursuant to
the provisions of subsection 6.9A hereof.

        “Harnischfeger Australia” means Harnischfeger of Australia Pty. Ltd.

        “Harnischfeger Notes” means the promissory notes referred to in clause
(iv) of the definition of Australian Restructuring, in an aggregate principal
amount equal to the fair market value of Harnischfeger Australia issued by
Harnischfeger Australia in favor of Jobic, on terms and conditions acceptable to
Agent.

        “Hazardous Materials” means (i) any chemical, material or substance at
any time defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous waste,” acutely
hazardous waste,” “radioactive waste,” “biohazardous waste,” “pollutant,” “toxic
pollutant,” “contaminant,” “restricted hazardous waste,” “infectious waste,”
“toxic substances,” or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) polychlorinated
biphenyls; (ix) pesticides; and (x) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Government
Authority.

        “Hazardous Materials Activity” means any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

        “Hedge Agreement” means an Interest Rate Agreement designed to hedge
against fluctuations in, as applicable, interest rates or currency values.

        “HULC” means Harnischfeger ULC, an unlimited liability company organized
under the laws of the United Kingdom.

        “Immaterial Subsidiary” means any Subsidiary of the Borrower identified
as an Immaterial Domestic or Foreign Subsidiary on Schedule 5.1 and any
Subsidiary of the Borrower formed or acquired after the Closing Date and
designated as an Immaterial Subsidiary on Schedule 5.1, which Subsidiary, (a)
does not own assets with an aggregate value of greater than $250,000, (b) does
not generate revenues of greater than $500,000 in any single Fiscal Year, and
(c) is not actively engaged in any ongoing business or operations, the assets
and revenues of which are not encumbered or otherwise subject to any claim in
favor of any third party and which has no indebtedness or other liabilities,
contingent or otherwise, other than any liabilities under any intercompany notes
to Borrower and its Subsidiaries and tax liabilities to the extent permitted
pursuant to subsections 5.7 and 6.3; provided that all Immaterial Subsidiaries
in the aggregate do not own assets with an aggregate value of greater than
$5,000,000 or generate revenues of greater than $5,000,000 in any single Fiscal
Year or such amount in excess of $5,000,000 as may be approved in writing by
Agent. For purposes of calculating the aggregate value of the assets and
revenues of any Immaterial Subsidiary under this definition, the value of any
such intercompany promissory note held as of the Closing Date (but not the
proceeds of any payments thereon other than regularly scheduled interest
payments on intercompany promissory notes) may be excluded.

        “Indebtedness” as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (including without
limitation the aggregate amount of all unreimbursed drawings under letters of
credit honored by issuing lenders), (iv) any obligation owed for all or any part
of the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than 364
days from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument, and (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that Person (provided that if
such Indebtedness is solely non-recourse, the amount of such Indebtedness shall
be deemed not to exceed the value of the applicable property or asset).
Obligations under Interest Rate Agreements constitute (X) in the case of Hedge
Agreements, Contingent Obligations, and (Y) in all other cases, Investments, and
in neither case constitute Indebtedness.

        “Indemnitee” has the meaning assigned to that term in subsection 10.3.

        “Insolvency Event” means, with respect to any Person, the occurrence of
any of the events described in subsection 8.6 or 8.7; provided that, solely for
purposes of this definition, any references to Borrower or any of its
Subsidiaries in subsection 8.6 or 8.7 shall be deemed to be a reference to such
Person.

        “Insolvency Laws” means the Bankruptcy Code or any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect in the United
States of America or any state thereof or any comparable or similar laws now or
hereafter in effect in any jurisdiction outside of the United States.

        “Intellectual Property” means all patents, trademarks, trade names,
copyrights, technology, software, know-how and processes used in or necessary
for the conduct of the business of Borrower and its Subsidiaries as currently
conducted that are material to the financial condition, business or operations
of Borrower and its Subsidiaries, taken as a whole.

        “Intercompany Collateral Documents” means all such agreements, documents
and instruments that, in Agent’s reasonable judgment, are required (a) to
evidence a First Priority Lien in favor of Borrower (or a security trustee in
lieu of Borrower) in substantially all personal and mixed property of each of
the Foreign Loan Parties as security for such Person’s obligations under the
Intercompany Notes and (b) to evidence a First Priority Lien in favor of
Borrower (or a security trustee in lieu of Borrower) in substantially all
personal and mixed property of each Intercompany Note Guarantor as security for
such Intercompany Note Guarantor’s obligations under the Intercompany Note
Guaranties to which it is party, all in form and substance reasonably
satisfactory to Agent, as such Intercompany Collateral Documents may be amended,
supplemented or otherwise modified from time to time to the extent permitted
under subsection 7.15.

        “Intercompany Loans” means the proceeds of Loans advanced by Borrower to
a Foreign Loan Party under an Intercompany Note.

        “Intercompany Notes” means those certain promissory notes made by each
of the Foreign Loan Parties to the order of Borrower, substantially in the form
of Exhibit V annexed hereto or as otherwise approved by Agent, and evidencing
such Person’s obligations to repay the credit extensions made by Borrower to
such Person pursuant to subsection 2.5A hereof, as such Intercompany Notes may
be amended, supplemented or otherwise modified from time to time to the extent
permitted under subsection 7.15.

        “Intercompany Note Guarantors” means, individually and collectively,
each Subsidiary of each Foreign Loan Party that is a party to the Intercompany
Note Guaranty.

        “Intercompany Note Guaranty” means that Intercompany Note Guaranty or
Intercompany Note Guaranties executed and delivered on the Closing Date by the
Intercompany Note Guarantors and to be executed and delivered by each additional
Intercompany Note Guarantor from time to time thereafter in accordance with
subsection 6.9A, substantially in the form of Exhibit XI hereto (with such
changes as may be necessary or appropriate) or as otherwise approved by Agent,
as such Intercompany Note Guaranty may be amended, supplemented or otherwise
modified from time to time to the extent permitted under subsection 7.15.

        “Interest Payment Date” means (i) with respect to any Base Rate Loan,
the first Business Day of each calendar month, commencing on the first such date
to occur after the Closing Date, and (ii) with respect to any Eurodollar Rate
Loan, the last day of each Interest Period applicable to such Loan; provided
that in the case of each Interest Period of six months or more “Interest Payment
Date” shall also include the date that is three months after the commencement of
such Interest Period.

        “Interest Period” has the meaning assigned to that term in subsection
2.2B.

        “Interest Rate Agreement” means (i) any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or other similar
agreement or arrangement, or (ii) any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, in each case to which Borrower or any of its
Subsidiaries is a party.

        “Interest Rate Determination Date” means, with respect to any Interest
Period, the second Business Day prior to the first day of such Interest Period.

        “Interest Rate Exchanger” means any Lender that has entered into an
Interest Rate Agreement pursuant to the terms of this Agreement.

        “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute and any similar or comparable law of any other applicable Governmental
Authority.

        “Inventory” means, with respect to any Person, all goods, merchandise
and other personal property which are held by such Person for sale or lease,
including those held for display or demonstration in the normal course of
business, including without limitation, Raw Materials, Work-in-Process, Finished
Goods, CEP and Tools.

        “Investment” means (i) any direct or indirect purchase or other
acquisition by Borrower or any of its Subsidiaries of, or of a beneficial
interest in, any Securities of any other Person (including any Subsidiary of
Borrower), (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Borrower from any Person other than
Borrower or any Guarantor that is a wholly-owned Subsidiary of Borrower, of any
equity Securities of such Subsidiary, (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by Borrower or any of its Subsidiaries to any other Person
(other than a Guarantor), including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business, or (iv) Interest Rate
Agreements not constituting Hedge Agreements. The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

        “Issuing Lender” means, with respect to any Letter of Credit, the Lender
that agrees or is otherwise obligated to issue such Letter of Credit, determined
as provided in subsection 3.1B(ii); provided that any Issuing Lender may be an
Affiliate of DBTCA so long as (i) DBTCA or Fleet is a Lender under this
Agreement and (ii) such Affiliate shall have executed a counterpart of this
Agreement on or prior to the date of any issuance of any Letter of Credit by
such Affiliate.

        “Jobic”means Jobic Pty Ltd.

        “Jobic Note” means a promissory note in a principal amount equal to the
fair market value of Jobic issued by Joy Australia in favor of Australian
Holdco, on terms and conditions acceptable to Agent.

        “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided
that in no event shall any Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.

        “Joy Australia” means Joy Manufacturing Company Pty. Ltd.

        “Lender” and “Lenders” means the Persons identified as “Lenders” and
listed on the signature pages of this Agreement, together with their successors
and permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include DBTCA as an Issuing Lender unless the context otherwise requires;
provided that the term “Lenders,” when used in the context of a particular
Commitment, shall mean Lenders having that Commitment.

         “Letter of Credit” or “Letters of Credit” means Commercial Letters of
Credit and Standby Letters of Credit issued or to be issued by Issuing Lenders
for the account of Borrower pursuant to subsection 3.1.

        “Letter of Credit Usage” means, as at any date of determination, the sum
of (i) the maximum aggregate amount which is or at any time thereafter may
become available for drawing under all Letters of Credit then outstanding plus
(ii) the aggregate amount of all drawings under Letters of Credit honored by
Issuing Lenders and not theretofore reimbursed out of the proceeds of Revolving
Loans pursuant to subsection 3.3B or otherwise reimbursed by Borrower.

        “Lien” means any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

        “Loan” or “Loans” means one or more of the Revolving Loans.

        “Loan Documents” means this Agreement, the Notes, the Letters of Credit
(and any applications for, or reimbursement agreements or other documents or
certificates executed by Borrower in favor of an Issuing Lender relating to, the
Letters of Credit), the Guaranties, the Intercompany Notes, Intercompany Note
Guaranties, Interest Rate Agreements with Lenders, the Collateral Documents, the
Intercompany Collateral Documents and the Security Trust Deed.

        “Loan Parties” means any of the Borrower or any Subsidiary of Borrower
executing a Loan Document but excluding any Immaterial Subsidiary and Industries
Insurance, Inc.

        “Lock Box” means a lockbox maintained by any Loan Party pursuant to
arrangements satisfactory to Agent.

        “Lock Box Account” means a Deposit Account under the exclusive dominion
and control of Agent that is maintained by any Loan Party with a Lock Box Bank
pursuant to a Lock Box Agreement.

        “Lock Box Agreement” means a Lock Box Agreement executed and delivered
by a Lock Box Bank, Agent and the applicable Loan Party, as executed prior to
the Effective Date or in such other form as may be acceptable to Agent, as such
Lock Box Agreement may be amended, supplemented or otherwise modified from time
to time, and “Lock Box Agreements” means all such Lock Box Agreements,
collectively.

        “Lock Box Bank” means Agent or an Affiliate thereof, or in Agent’s sole
and absolute discretion, another commercial bank satisfactory to Agent, at which
any Loan Party maintains a Lock Box Account.

        “Mandatory Cost Rate” means, with respect to any period, a rate per
annum determined in accordance with Schedule 1.1.

        “Margin Stock” has the meaning assigned to that term in Regulation U of
the Board of Governors of the Federal Reserve System as in effect from time to
time.

        “Mark-to-Market Adjustment Amount” means the fluctuating credit exposure
of an Interest Rate Exchanger under an Interest Rate Agreement based upon
increases or decreases in the interest rate or currency values, as applicable,
and determined as of the last day of Borrower’s most recently completed fiscal
month, but in no event less frequently than once every 40 calendar days. Each
Interest Rate Exchanger shall provide to the Agent a certificate containing the
calculation of the Mark-to-Market Adjustment Amount under the related Interest
Rate Agreement in reasonable detail not less frequently than monthly.

        “Material Adverse Effect” means (i) a material adverse effect upon the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Borrower and its Subsidiaries, taken as a whole, or (ii) the
impairment in any material respect of the ability of any Loan Party to perform,
or of Agent or Lenders to enforce, the Obligations.

        “Material Contract” means any contract or other arrangement to which
Borrower or any of its Subsidiaries is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.

        “Maximum Acquisition Amount” has the meaning set forth in subsection
7.3(vi).

         “Multiemployer Plan” means any Employee Benefit Plan that is a
“multiemployer plan” as defined in Section 3(37) of ERISA.

        “Net Asset Sale Proceeds” means, with respect to any Asset Sale, Cash
payments (including any Cash received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred by the Borrower or any of its Subsidiaries in connection with such
Asset Sale, including (i) income taxes reasonably estimated to be actually
payable by the Borrower or any of its Subsidiaries within two years of the date
of such Asset Sale as a result of any gain recognized in connection with such
Asset Sale and (ii) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness permitted hereby (other than
the Loans) of the Borrower or any of its Subsidiaries that is secured by a Lien
on the stock or assets in question and that is required to be repaid under the
terms thereof or under applicable law as a result of such Asset Sale.

        “Net Insurance/Condemnation Proceeds” means any Cash payments or
proceeds received by Borrower or any of its Subsidiaries (i) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Borrower or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of (i)
any actual and reasonable costs incurred by Borrower or any of its Subsidiaries
in connection with the adjustment or settlement of any claims of Borrower or
such Subsidiary in respect thereof, (ii) income taxes reasonably estimated to be
actually payable within two years of the date of such casualty, condemnation or
other taking of such assets, and (iii) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness
permitted hereby (other than the Loans) that is secured by a Lien on the asset
in question and that is required to be repaid under the terms thereof or under
applicable law as a result of such casualty, condemnation or other taking of
such assets.

        “Non-US Lender” has the meaning assigned to that term in subsection
2.7B(iii)(a).

        “Notes” means one or more of the Revolving Notes.

        “Notice of Borrowing” means a notice substantially in the form of
Exhibit I annexed hereto delivered by Borrower to Agent pursuant to subsection
2.1B with respect to a proposed borrowing.

        “Notice of Conversion/Continuation” means a notice substantially in the
form of Exhibit II annexed hereto delivered by Borrower to Agent pursuant to
subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

        “Obligations” means all obligations of every nature of each Loan Party
from time to time owed to Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest (including interest accruing on or
after the occurrence of an Insolvency Event), reimbursement of amounts drawn
under Letters of Credit, fees, expenses, indemnification or otherwise.

        “Officer” means the president, chief executive officer, a vice
president, chief financial officer, treasurer, assistant treasurer, general
partner (if an individual), managing member (if an individual) or other
individual appointed by the Governing Body or the Organizational Documents of a
corporation, partnership, trust or limited liability company to serve in a
similar capacity as the foregoing.

        “Officer’s Certificate” means, as applied to any Person that is a
corporation, partnership, trust or limited liability company, a certificate
executed on behalf of such Person by one or more Officers of such Person or one
or more Officers of a general partner or a managing member if such general
partner or managing member is a corporation, partnership, trust or limited
liability company.

        “Operating Lease” means, as applied to any Person, any lease (including,
without limitation, leases that may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) that is not a Capital Lease other
than any such lease under which that Person is the lessor.

        “Organizational Documents” means the documents (including Bylaws, if
applicable) pursuant to which a Person that is a corporation, partnership, trust
or limited liability company is organized.

        “Other Bank Concentration Account” means an account under the exclusive
dominion and control of Agent that is maintained by any Loan Party with a Bank
(other than DBTCA) that is satisfactory to Agent pursuant to a Blocked Account
Agreement into which the applicable Lock Box Banks are instructed to transfer
funds on deposit in the Lock Box Accounts pursuant to the terms of the Lock Box
Agreements.

        “Overnight Rate” means, for any day, (a) with respect to payments in
U.S. Dollars, the Federal Funds Rate and (b) with respect to payments in
Approved Foreign Currencies, the rate of interest per annum at which overnight
deposits in the applicable Approved Foreign Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by DBTCA’s principal office in London to major banks in
the London or other applicable offshore interbank market.

        “PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

        “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.

        “Permitted Acquisition” means any acquisition, whether by purchase,
merger, reorganization or any other method, by Borrower or any of its
Subsidiaries of (x) another Person (other than Borrower or any of its
Subsidiaries) which is engaged primarily in a Related Business or (y) the assets
or other property of another Person (other than Borrower or any of its
Subsidiaries) relating to a Related Business; provided that any such Permitted
Acquisition shall be subject to subsection 7.3(vi) and is in addition to any
Consolidated Capital Expenditures permitted by subsection 7.8.

        “Permitted Discount Receivable Sales” means the sale, without recourse,
of any account receivable at a discount or for less than the face value thereof
(i) if such account receivable is supported by an irrevocable commercial letter
of credit in the face amount of the full face value of such account, (ii) if
such account receivable reflects the purchase price component of equipment sold
in connection with the Life Cycle Management Program of Borrower or any of its
Subsidiaries, to the extent approved by Agent, which approval, if given, will
determine any required default-related reserves or (iii) if approved by Agent.

        “Permitted Discretion” means Agent’s good faith judgment based upon any
material factor which it believes in good faith: (i) will or could reasonably be
expected to adversely affect in any material respect the value of any
Collateral, the enforceability or priority of Agent’s Liens thereon or the
amount which Agent and Lenders would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral; (ii) suggests that any collateral report or financial
information delivered to Agent by any Person on behalf of any Loan Party is
incomplete, inaccurate or misleading in any material respect; (iii) materially
increases the likelihood of a bankruptcy, reorganization or other insolvency
proceeding involving Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or any of the Collateral; or (iv) creates or reasonably could be
expected to create a Potential Event of Default or Event of Default. In
exercising such judgment, Agent may consider such factors already included in or
tested by the definitions of Eligible Accounts Receivable, Eligible Unbilled
Accounts Receivable or Eligible Inventory as well as any of the following: (a)
the financial and business climate of any Loan Party’s industry and general
macroeconomic conditions, (b) changes in collection history and dilution with
respect to Loan Parties’ Accounts, (c) changes in demand for, and pricing of,
Loan Parties’ Inventory, (d) changes in any concentration of risk with respect
to such Accounts or Inventory, and (e) any other factors that adversely change
in any material respect the credit risk of lending to Borrower on the security
of such Accounts or Inventory. The burden of establishing lack of good faith
shall be on Borrower.

        “Permitted Encumbrances” means the following types of Liens (excluding
any such Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or by ERISA, any such Lien relating to or imposed in connection
with any Environmental Claim, and any such Lien expressly prohibited by any
applicable terms of any of the Collateral Documents):

(i)  

Liens for taxes, assessments or governmental charges or claims the payment of
which is not, at the time, required by subsection 6.3;


(ii)  

statutory Liens of landlords, statutory Liens and rights of set-off of banks,
statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts not yet overdue or (b) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien;


(iii)  

Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money and exclusive of Liens securing
progress payments, adverse security deposits or similar advances made by
customers), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;


(iv)  

any attachment or judgment Lien not constituting an Event of Default under
subsection 8.8;


(v)  

leases or subleases granted to third parties in accordance with any applicable
terms of the Collateral Documents and not interfering in any material respect
with the ordinary conduct of the business of Borrower or any of its Subsidiaries
or resulting in a material diminution in the value of any Collateral as security
for the Obligations;


(vi)  

easements, rights-of-way, restrictions, encroachments, and other minor defects
or irregularities in title, in each case which do not and will not interfere in
any material respect with the ordinary conduct of the business of Borrower or
any of its Subsidiaries or result in a material diminution in the value of any
Collateral as security for the Obligations;


(vii)  

any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) restriction or encumbrance that the interest
or title of such lessor or sublessor may be subject to, or (c) subordination of
the interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (b), so long as the holder of
such restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;


(viii)  

Liens arising from filing UCC financing statements relating solely to leases not
prohibited by this Agreement;


(ix)  

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;


(x)  

any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;


(xi)  

Liens securing obligations (other than obligations representing Indebtedness for
borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of Borrower and its
Subsidiaries; and


(xii)  

licenses of patents, trademarks and other intellectual property rights granted
by Borrower or any of its Subsidiaries in the ordinary course of business and
not interfering in any material respect with the ordinary conduct of the
business of Borrower or such Subsidiary.


        “Permitted Transferees” means, with respect to any Person, (i) any
Affiliate of such Person, (ii) the heirs, executors, administrators,
testamentary trustees, legatees or beneficiaries of any such Person or (iii) a
trust, the beneficiaries of which, or a corporation or partnership, the
stockholders or general or limited partners of which, include only such Person
or his or her spouse or lineal descendants, in each case to whom such Person has
transferred the beneficial ownership of any Securities of Borrower.

        “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

        “Pledged Collateral” means collectively, the “Pledged Collateral” as
defined in the Security Agreement, the Intercompany Collateral Documents and any
Foreign Pledge Agreement.

        “Potential Event of Default” means a condition or event that, after
notice or lapse of time or both, would constitute an Event of Default.

        “Primary Subsidiaries” means, individually and collectively, Joy
Technologies Inc., a Delaware corporation, doing business as Joy Mining
Machinery, and Harnischfeger Corporation, a Delaware corporation, doing business
as P&H Mining Equipment.

        “Prime Rate” means the rate that DBTCA announces from time to time as
its prime lending rate in the United States for Dollar denominated loans, as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
DBTCA or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

        “Prior Credit Agreement” has the meaning assigned to that term in the
introduction to this Agreement.

        “Proceedings” means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration.

        “Pro Forma Basis” means, as of any date of determination, that the
compliance of Borrower with the financial covenants set forth in subsections
7.6A, 7.6B and 7.6C as of the last day of the four Fiscal Quarter period most
recently ended prior to such date of determination for which the relevant
financial information is available (the “Compliance Period”), after giving
effect on a pro forma basis to any Permitted Acquisitions made during such
Compliance Period and any dispositions (a “Disposition”) made during such
Compliance Period (provided that Dispositions shall not include (1) sales of
assets for less than $1,000,000 up to a maximum aggregate amount for all such
excluded sales after the Effective Date under this clause (1) of $10,000,000,
(2) sales of inventory in the ordinary course of business, and (3) dispositions
of obsolete, worn out or surplus property or equipment) will be determined on
the following basis:

    (i)        any Indebtedness incurred or assumed by Borrower or any of its
Subsidiaries in connection with such Permitted Acquisitions and any Indebtedness
repaid in connection with such Permitted Acquisitions or Dispositions shall be
deemed to have been incurred or repaid, respectively, as of the first day of the
Compliance Period;


    (ii)        if such Indebtedness incurred or assumed by Borrower or any of
its Subsidiaries in connection with such Permitted Acquisitions has a floating
or formula rate, then the rate of interest for such Indebtedness for the
applicable period shall be computed as if the rate in effect for such
Indebtedness on the relevant measurement date had been the applicable rate for
the entire applicable period;


    (iii)        income statement items (whether positive or negative)
attributable to the property or business acquired or disposed of in such
Permitted Acquisitions or Dispositions shall be included as if such acquisitions
or Dispositions took place on the first day of such Compliance Period on a pro
forma basis; and


    (iv)        any historical extraordinary non-recurring costs or expenses or
other verifiable costs or expenses that will not continue after the acquisition
or disposition date may be eliminated and other expenses and cost reductions may
be reflected on a basis consistent with Regulation S-X promulgated by the
Securities and Exchange Commission.


        All pro forma adjustments shall be approved by the Agent, such approval
not to be unreasonably withheld.

        “Pro Rata Share” means with respect to all payments, computations and
other matters relating to the Revolving Loan Commitment or the Revolving Loans
of any Lender or any Letters of Credit issued or participations therein
purchased by any Lender, the percentage obtained by dividing (x) the Revolving
Loan Exposure of that Lender by (y) the aggregate Revolving Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to subsection 10.1 or required pursuant to
subsection 10.5 or increases permitted pursuant to subsection 2.1A(iii). The Pro
Rata Share of each Lender for purposes of the preceding sentence as of the date
hereof is set forth opposite the name of that Lender in Schedule 2.1 annexed
hereto.

        “PTO” means the United States Patent and Trademark Office or any similar
office or registry in any applicable jurisdiction or any successor or substitute
office in which filings are necessary or, in the opinion of Agent, desirable in
order to create or perfect Liens on any Collateral consisting of Intellectual
Property.

        “Raw Materials” means all raw materials or supplies to be used or
consumed in the production, manufacture, packing or shipping of Finished Goods
by a Person in the ordinary course of business prior to such use or consumption.

        “Real Property Asset” means, at any time of determination, any interest
then owned by Borrower or any Guarantor in any real property.

        “Register” has the meaning assigned to that term in subsection 2.1E.

        “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

        “Reimbursement Date” has the meaning assigned to that term in
subsection 3.3B.

        “Related Agreements” means, individually and collectively, the
Australian Joy Subsidiary Note and related Intercompany Collateral Documents and
Intercompany Note Guaranty, the Australian P&H Subsidiary Note and related
Intercompany Collateral Documents and Intercompany Note Guaranty, the Canadian
Subsidiary Note and related Intercompany Collateral Documents and Intercompany
Note Guaranty, the UK Subsidiary Note and related Intercompany Collateral
Documents and Intercompany Note Guaranty and the Security Trust Deed, all
agreements, documents and instruments governing or executed in connection with
the Senior Subordinated Notes, and all other agreements and instruments
delivered pursuant to or in connection with any of the foregoing, including any
purchase agreement or registration rights agreement.

        “Related Business” means any business in which the Borrower or its
Subsidiaries was engaged on the Effective Date and any business related,
ancillary or complementary to any business of the Borrower or its Subsidiaries
in which the Borrower or its Subsidiaries was engaged on the Effective Date or a
reasonable extension, development or expansion of the business in which the
Borrower or its Subsidiaries was engaged as of the Effective Date.

        “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the environment (including, without
limitation, the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), or into or out of any
Facility, including the movement of any Hazardous Materials through the air,
soil, surface water, groundwater or property.

        “Request for Issuance of Letter of Credit” means a request substantially
in the form of Exhibit III annexed hereto delivered by Borrower to Agent
pursuant to subsection 3.1B(i) with respect to the proposed issuance of a Letter
of Credit.

        “Required Reserves” means, individually and collectively, the aggregate
amount of reserves, if any, established by Agent in the exercise of its
Permitted Discretion, including without limitation any reserves established by
Agent with respect to credit facilities permitted pursuant to subsection 7.1(x),
with respect to potential exposures to preferential creditors as a result of
Agent’s obtaining floating charges rather than fixed charges over certain
collateral, and with respect to Foreign Currency Loans, against any Eligible
Accounts Receivable, Eligible Unbilled Accounts Receivable and Eligible
Inventory.

        “Requirement of Law” means (a) the certificates or articles of
incorporation, by-laws and other organizational or governing documents of a
Person, (b) any law, treaty, rule, regulation or determination of an arbitrator,
court or other governmental authority, or (c) any franchise, license, lease,
permit, certificate, authorization, qualification, easement, right of way, right
or approval binding on a Person or any of its property.

        “Requisite Lenders” means Lenders having or holding more than 50% of the
aggregate Revolving Loan Exposure of all Lenders.

        “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of stock
of Borrower now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to the holders of that class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Borrower now
or hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Borrower now or hereafter outstanding, and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

        “Revolving Lender” means a Lender that has a Revolving Loan Commitment
and/or that has an outstanding Revolving Loan.

        “Revolving Loan Commitment” means the commitment of a Lender to make
Revolving Loans to Borrower pursuant to subsection 2.1A, and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.

        “Revolving Loan Commitment Termination Date” means October 31, 2008.

        “Revolving Loan Exposure” means, with respect to any Lender as of any
date of determination (i) prior to the termination of the Revolving Loan
Commitments, that Lender’s Revolving Loan Commitment and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is an Issuing Lender, the aggregate Letter of Credit Usage
in respect of all Letters of Credit issued by that Lender (in each case net of
any participations purchased by other Lenders in such Letters of Credit or in
any unreimbursed drawings thereunder) plus (c) the aggregate amount of all
participations purchased by that Lender in any outstanding Letters of Credit or
any unreimbursed drawings under any Letters of Credit.

        “Revolving Loans” means the Loans made by Lenders to Borrower pursuant
to subsection 2.1.

        “Revolving Notes” means (i) the promissory notes of Borrower issued
pursuant to subsection 2.1F on the Effective Date and (ii) any promissory notes
issued by Borrower pursuant to the last sentence of subsection 10.1B(i) in
connection with assignments of the Revolving Loan Commitments and Revolving
Loans of any Lenders, in each case substantially in the form of Exhibit IV
annexed hereto, as they may be amended, supplemented or otherwise modified from
time to time.

        “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

        “Securities Act” means the Securities Act of 1933, as amended from time
to time, and any successor statute.

        “Security Agreement” means the Security Agreement, substantially in the
form of Exhibit X annexed hereto, executed and delivered by Borrower and
Guarantors, in each case as such Security Agreement may thereafter be amended,
supplemented or otherwise modified from time to time.

        “Security Trust Deed” has the meaning assigned to that term in
subsection 9.4B.

        “Senior Subordinated Note Indenture” means that certain Indenture dated
March 18, 2002, by and among Borrower, as Issuer, the Guarantors named therein
and Wells Fargo Bank Minnesota, N.A., as Trustee, relating the Senior
Subordinated Notes, as such Indenture may be amended or supplemented from time
to time to the extent permitted pursuant to subsection 7.15.

        “Senior Subordinated Notes” has the meaning assigned to that term in the
recitals to this Agreement.

        “Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

        “Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (i) Indebtedness of Borrower or
any of its Subsidiaries in respect of industrial revenue or development bonds or
financings, (ii) workers’ compensation liabilities of Borrower or any of its
Subsidiaries, (iii) the obligations of third party insurers of Borrower or any
of its Subsidiaries arising by virtue of the laws of any jurisdiction requiring
third party insurers, (iv) obligations with respect to Capital Leases or
Operating Leases of Borrower or any of its Subsidiaries, (v) bid bonds, (vi)
contingent reimbursement obligations with respect to progress payments,
(vii) performance, warranty, payment, deposit or surety obligations of Borrower
or any of its Subsidiaries, in any case if required by law or governmental rule
or regulation or in accordance with custom and practice in the industry,
(viii) obligations of Borrower or any of its Subsidiaries in respect of Hedge
Agreements with Lenders that are Interest Rate Agreements, and (ix) other
obligations of Borrower and its Subsidiaries as may be approved by Agent and
Issuing Lender from time to time in writing and which is not otherwise
prohibited under this Agreement; provided that Standby Letters of Credit may not
be issued for the purpose of supporting (a) trade payables (other than with
respect to an existing customer in China in accordance with past practices of
Borrower) or (b) any Indebtedness constituting “antecedent debt” (as that term
is used in Section 547 of the Bankruptcy Code) other than with respect to
letters of credit outstanding on the Closing Date.

        “Static Reserve” shall mean the reserve for doubtful accounts, returns,
discounts, deductions, claims, credits, charges, value added taxes, warranty
claims and other allowances, and for goods that are not first quality (except
with respect to CEP), in effect from time to time, as established by Agent in
accordance with the terms hereof, against Eligible Accounts Receivable, Eligible
Unbilled Accounts Receivable and Eligible Inventory. Agent shall establish the
Static Reserve from time to time (and notify Borrower of the same) based on
inspections and audits conducted pursuant to subsection 6.5 hereof and other
information received from Borrower pursuant to the terms hereof.

        “Subordinated Indebtedness” means (i) the Senior Subordinated Notes and
(ii) any Indebtedness of Borrower (other than Indebtedness to any of its
Subsidiaries) that is subordinated in right of payment to the Obligations
pursuant to documentation containing maturities, amortization schedules,
covenants, defaults, remedies, subordination provisions and other material terms
in form and substance reasonably satisfactory to Agent and Requisite Lenders.

        “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, Joint Venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the members of the Governing Body is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person or a combination thereof.

        “Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

        “Surplus Capacity” means, as of the date of determination, the amount,
if a positive number, equal to the Domestic Borrowing Base minus the Total
Utilization of Revolving Loan Commitments for the benefit of Domestic Loan
Parties. As of any date of determination, the Surplus Capacity available for
application by Borrower for the benefit of any Foreign Loan Party shall be
reduced by the aggregate amount of Surplus Capacity previously allocated by
Borrower for the benefit of all other Foreign Loan Parties.

        “Swap Reserve” means the fluctuating reserve established by Agent
against the applicable Borrowing Base in an amount equal to the aggregate
Mark-to-Market Adjustment Amounts under all Interest Rate Agreements then
outstanding which are secured on a pari passu basis with the Obligations. Agent
shall adjust each Swap Reserve to reflect any change in any Mark-to-Market
Adjustment Amount under an Interest Rate Agreement as set forth in a certificate
of the related Interest Rate Exchanger.

        “Tax” or “Taxes” means any present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed, including interest, penalties, additions to tax and any similar
liabilities with respect thereto; except that, in the case of a Lender, there
shall be excluded (1) taxes that are imposed on the overall net income or net
profits (including franchise taxes imposed in lieu thereof) (i) by the United
States, (ii) by any other Government Authority under the laws of which the
Lender is organized or has its principal office or maintains its applicable
lending office, or (iii) by any jurisdiction solely as a result of a present or
former connection between the Lender and such jurisdiction (other than any such
connection arising solely from the Lender having executed, delivered or
performed its obligations or received a payment under, or enforced any of the
Loan Documents), and (2) any branch profits taxes imposed by the United States
or any similar tax imposed by any Governmental Authority in any other
jurisdiction in which the Lender is located.

        “Third Party Financings” means a transaction or series of transactions
in the ordinary course of business of Borrower or any of its Subsidiaries
pursuant to which (i) a Person who is not an Affiliate of Borrower takes title
to certain specified items of machinery or equipment in consideration of such
Person’s payment to Borrower or a Subsidiary of Borrower, in cash, of the fair
market value of such machinery or equipment and enters into a lease or similar
agreement (the “Equipment Lease”) with Borrower or a Subsidiary, (ii) Borrower
or such Subsidiary enters into a sub-lease or similar agreement (the “Equipment
Sub-Lease”) to provide a customer of Borrower or such Subsidiary with the use of
or services relating to such items of machinery or equipment and (iii) other
than with respect to customary warranty obligations, the Borrower’s or such
Subsidiary’s obligations on the Equipment Lease, including without limitation
the obligation to make rental payments or to meet other financial obligations on
the Equipment Lease, is contingent on the customer’s making such rental payments
or meeting such financial obligations under the Equipment Sub-Lease, and the
Borrower or such Subsidiary is not otherwise liable for performance under the
Equipment Lease if such customer fails to perform its obligations under such
Equipment Sub-Lease.

        “Title Company” means one or more title insurance companies reasonably
satisfactory to Agent.

        “Tools” means items held by Borrower or a Loan Party and properly
classified as “Tools” in accordance with such Person’s historical
classification.

        “Total Utilization of Revolving Loan Commitments” means, as at any date
of determination, the sum of (i) the aggregate principal amount of all
outstanding Revolving Loans made to Borrower plus (ii) the Letter of Credit
Usage with respect to all Letters of Credit issued for the account of Borrower
and its Subsidiaries.

        “Transaction Costs” means the fees, costs and expenses payable by any
Loan Party on or before the Effective Date in connection with the transactions
contemplated by the Loan Documents.

        “UCC” means the Uniform Commercial Code and Personal Property Security
Act (or any similar or equivalent legislation) as in effect at any relevant time
in any applicable jurisdiction.

        “UK Loan Parties” means, individually and collectively, each Subsidiary
of Borrower which is organized under the laws of the United Kingdom or any
political subdivision thereof and which has either executed the UK Subsidiary
Note or an Intercompany Note Guaranty thereof, which UK Subsidiary Note or
Intercompany Note Guaranty is secured by a security interest in substantially
all of such Subsidiary’s real, personal and mixed property. The UK Loan Parties,
as of the Effective Date, are so designated on Schedule 5.1.

        “UK Restructuring” means the restructuring transactions described in the
UK Restructuring Memorandum provided that (i) the UK Restructuring shall not
involve the liquidation of any Subsidiary without the prior written consent of
Agent in each instance, and (ii) in connection with the UK Restructuring, each
of Harnischfeger Finance, LLC, Harnischfeger Finance (Barbados), Inc., and
Harnischfeger Holdings Ltd. shall, at Agent’s election, promptly become UK Loan
Parties in accordance with subsection 6.9C and other terms of this Agreement.

        “UK Restructuring Memorandum” means that certain memorandum regarding
the restructuring of Borrower’s United Kingdom Subsidiaries prepared by Arthur
Andersen LLP and dated May 17, 2001.

        “UK Subsidiary Borrowing Base” means, means, as at any date of
determination, an aggregate amount, in Dollar Equivalents if denominated in an
Approved Foreign Currency, equal to:

    (i)        eighty-five percent (85%) of Eligible Accounts Receivable of UK
Loan Parties, plus


    (ii)        thirty-five percent (35%) of Eligible Unbilled Accounts
Receivable of UK Loan Parties, plus


    (iii)        fifty percent (50%) of Eligible Raw Materials of UK Loan
Parties, plus


    (iv)        fifty percent (50%) of Eligible Finished Goods of UK Loan
Parties, plus


    (v)        fifty percent (50%) of Eligible CEP of UK Loan Parties, plus


    (vi)        thirty-five percent (35%) of Eligible Work-in-Process of UK Loan
Parties, plus


    (vii)        fifty percent (50%) of Eligible Tools of UK Loan Parties, minus


    (viii)        the Swap Reserve applicable to the UK Loan Parties then in
effect, minus


    (ix)        the aggregate amount of Dilution Reserves and Required Reserves
against Eligible Accounts Receivable, Eligible Unbilled Accounts Receivable and
Eligible Inventory of UK Loan Parties;


        provided that Agent, in the exercise of its Permitted Discretion, may
(a) increase or decrease such Required Reserves and (b) reduce the advance rates
provided in this definition, or restore such advance rates to any level equal to
or below the advance rates in effect as of the Closing Date.

        “UK Subsidiary Borrowing Limit” means the lesser of (i) $50,000,000 or
(ii) the amount of the Commitments.

        “UK Subsidiary Note” means that certain Intercompany Note dated on or
about the Closing Date, executed by UK Loan Parties in favor of Borrower, as
such promissory note may be amended from time to time thereafter to the extent
permitted under subsection 7.15.

        “UK Utilization of Surplus Capacity” means, as of the date of
determination, the portion, if any, of the Surplus Capacity then in effect
allocated by Borrower to the UK Loan Parties.

        “Work-in-Process” means goods to be sold by a Person in the normal
course of business, which are at the time of determination in the process of
being manufactured by such Person and which, as of the date of determination, is
shown on the perpetual inventory records or equivalent reporting in accordance
with such Person’s historical classification as work-in-process. Work-in-Process
shall not include goods covered by Eligible Unbilled Accounts Receivable.


       1.2 ACCOUNTING TERMS; UTILIZATION OF GAAP FOR PURPOSES OF CALCULATIONS
UNDER AGREEMENT.

        Except as otherwise expressly provided in this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to clauses (ii), (iii) and (xii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v)). Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
GAAP as in effect on the date of determination, applied in a manner consistent
with that used in preparing the financial statements referred to in subsection
5.3. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and Borrower,
Agent or Requisite Lenders shall so request, Agent, Lenders and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Requisite Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and Borrower shall provide to Agent and Lenders reconciliation
statements provided for in subsection 6.1(v).


       1.3 OTHER DEFINITIONAL PROVISIONS.

        A.     References to “Sections” and “subsections” shall be to Sections
and subsections, respectively, of this Agreement unless otherwise specifically
provided.

        B.     Any of the terms defined in subsection 1.1 may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.

        C.     An Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in accordance with subsection 10.6 hereof
or cured in accordance with the terms hereof.

        D.     The use in any of the Loan Documents of the word “include” or
“including,” when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

        E.     All Exhibits, Schedules and the like annexed to this Agreement,
and all Recitals to this Agreement, are incorporated into this Agreement as if
set forth in full.


       1.4 FOREIGN CURRENCY CREDIT EXTENSIONS; CURRENCY EQUIVALENTS.

        With respect to each borrowing, conversion or continuation of any Loans
denominated in an Approved Foreign Currency or with respect to any issuance of
or reimbursement of a drawing on a Letter of Credit denominated in a currency
other than U.S. Dollars or on such additional dates as may be specified by Agent
or Requisite Lenders, the Agent shall determine the Dollar Equivalent of such
Approved Foreign Currency or other foreign currencies. Except as may be
otherwise provided for herein, the applicable amount of any currency for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Agent.


SECTION 2.    AMOUNTS AND TERMS OF COMMITMENTS AND LOANS


       2.1 COMMITMENTS; MAKING OF LOANS; THE REGISTER; NOTES.

        A. Commitments. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Borrower herein set
forth, each Lender having a Revolving Loan Commitment hereby severally agrees to
make the Loans described in this subsection 2.1A.

(i)  

[Reserved].


    (ii)         Revolving Loan Commitments. Each Lender severally agrees,
subject to the limitations set forth below, to lend to Borrower from time to
time during the period from the Closing Date to but excluding the Revolving Loan
Commitment Termination Date an aggregate amount not exceeding its Pro Rata Share
of the aggregate amount of the Revolving Loan Commitments to be used for the
purposes identified in subsection 2.5A. The original amount of each Lender’s
Revolving Loan Commitment is set forth opposite its name on Schedule 2.1 annexed
hereto and the aggregate original amount of the Revolving Loan Commitments is
$200,000,000; provided that the Revolving Loan Commitments of Lenders shall be
adjusted to give effect to any assignments of the Revolving Loan Commitments
pursuant to subsection 10.1B; and provided, further that the amount of the
Revolving Loan Commitments shall be reduced from time to time by the amount of
any reductions thereto made pursuant to subsection 2.4 or 6.4C and increased
from time to time by the amount of any increases thereto made pursuant to
subsection 2.1A(iii). Each Lender’s Revolving Loan Commitment shall expire on
the Revolving Loan Commitment Termination Date and all Revolving Loans and all
other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Loan Commitments shall be paid in full no later than that date.
Subject to the provisions of subsection 2.4A, amounts borrowed under this
subsection 2.1A(ii) may be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.


         Anything contained in this Agreement to the contrary notwithstanding,
the Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitations that, (a) after giving effect to any requested Revolving Loan, no
Borrowing Limitation shall be exceeded, and (b) the aggregate amount of all
Revolving Loans that are Foreign Currency Loans shall not exceed the Dollar
Equivalent of $25,000,000.


    (iii)        Additional Revolving Loan Commitments. If at any time after the
Effective Date each Lender consents to this subsection 2.1A(iii), so long as no
Event of Default or Potential Event of Default has occurred and is continuing
and the Consolidated Borrowing Base is not less than the Revolving Loan
Commitments after giving effect to the proposed increase, Borrower may, by
notice to the Agent, request that, on the terms and subject to the conditions
contained in this Agreement, the Lenders and/or other financial institutions not
then a party to this Agreement that are approved by the Agent (which approval
shall not be unreasonably withheld) provide additional Revolving Loan
Commitments; provided that (1) such additional Revolving Loan Commitments shall
not exceed an aggregate amount of $75,000,000 and (2) Borrower shall deliver to
Agent an Officer’s Certificate (a) detailing all Indebtedness (including,
without limitation, Indebtedness under this Agreement) which Borrower has
classified as being incurred pursuant to clause (1) of paragraph (b) of Section
4.03 of the Senior Subordinated Note Indenture, (b) specifying the manner in
which Borrower intends to classify the increase in Indebtedness being requested
by Borrower pursuant to this subsection 2.1A(iii), which classification shall be
satisfactory in form and substance to Agent, and (c) covenanting that, upon
approval by Agent of any such classification, Borrower will not thereafter
change the classification of any such item of Indebtedness under this Agreement
without the prior approval of Agent. Upon receipt of such notice, Agent shall
use commercially reasonable efforts to arrange for the Lenders or other
financial institutions acceptable to Agent to provide such additional Revolving
Loan Commitments. Nothing contained in this subsection 2.1A(iii) or otherwise in
this Agreement is intended to commit any Lender or Agent to provide any portion
of any such additional Revolving Loan Commitments. If and to the extent that any
Lenders and/or other financial institutions agree, in their sole discretion, to
provide any such additional Revolving Loan Commitments, (a) any such financial
institution not then a party to this Agreement shall execute a counterpart
signature page to this Agreement and deliver originally executed copies of such
signature page to Borrower and Agent, (b) the Revolving Loan Commitment amount
shall be increased by the amount of the additional Revolving Loan Commitments
agreed to be so provided, (c) the Pro Rata Shares of the respective Lenders in
respect of the Revolving Loan Commitments shall be proportionally adjusted,
(d) at such time and in such manner as Borrower and Agent shall agree (it being
understood that Borrower and Agent will use all commercially reasonable efforts
to avoid the prepayment or assignment of any Eurodollar Rate Loan on a day other
than the last day of the Interest Period applicable thereto), the Lenders shall
assign and assume outstanding Revolving Loans and participations in outstanding
Letters of Credit so as to cause the amount of such Revolving Loans and
participations in Letters of Credit held by each Lender to conform to the
respective percentages of the applicable Revolving Loan Commitments of the
Lenders and (e) Borrower shall execute and deliver any additional Notes or other
amendments or modifications to this Agreement or any other Loan Document as
Agent may reasonably request.


    (iv)        Foreign Currency Loan Commitments. Each Foreign Currency Lender
severally agrees, subject to the limitations set forth below, to make a portion
of its Revolving Loan Commitments available to Borrower from time to time during
the period from the Effective Date to but excluding the Revolving Loan
Commitment Termination Date by making Foreign Currency Loans to Borrower in an
aggregate amount not exceeding its Pro Rata Share of the aggregate amount of the
Dollar Equivalent of the Foreign Currency Loan Commitments. The original amount
of the Dollar Equivalent of each Foreign Currency Lender’s Foreign Currency Loan
Commitment is set forth opposite its name on Schedule 2.1 annexed hereto (the
Foreign Currency Loan Commitment of Fronting Lender being equal to the
difference between (x) the aggregate Dollar Equivalent of the Foreign Currency
Loan Commitments and (y) the aggregate Dollar Equivalent of the Foreign Currency
Loan Commitments of the Foreign Currency Lenders other than the Fronting Lender,
notwithstanding the fact that such Foreign Currency Loans, when aggregated with
Fronting Lender’s outstanding Revolving Loans and its Pro Rata Share of the
Letter of Credit Usage then in effect, may exceed Fronting Lender’s Revolving
Loan Commitment). The aggregate original amount of the Dollar Equivalent of the
Foreign Currency Loan Commitments is $25,000,000; provided that the Foreign
Currency Loan Commitments of Lenders shall be adjusted to give effect to any
assignments of the Foreign Currency Loan Commitments pursuant to subsection
10.1B; and provided further that any reduction of the Revolving Loan Commitments
pursuant to subsection 2.4 or 6.4C which reduces the aggregate Revolving Loan
Commitments to an amount less than the then-current Dollar Equivalent of the
Foreign Currency Loan Commitments shall result in an automatic corresponding
reduction of the Foreign Currency Loan Commitments to the amount of the
Revolving Loan Commitments, as so reduced, without any further action on the
part of Borrower, Agent or Lenders. Each Foreign Currency Lender’s Foreign
Currency Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Foreign Currency Loans and all other amounts owed
hereunder with respect to Foreign Currency Loans and the Foreign Currency Loan
Commitments shall be paid in full no later than that date. Subject to the
provisions of subsection 2.4A, amounts borrowed under this subsection 2.1A(iv)
may be repaid and reborrowed to but excluding the Revolving Loan Commitment
Termination Date.


         Anything        contained in this agreement to the contrary
notwithstanding, the Foreign Currency Loans and the Foreign Currency Loan
Commitments shall be subject to the limitations regarding the Revolving Loan
Commitments set forth in subsection 2.1A(ii).


    (v)        Foreign Currency Participations. Each Lender that is not a
Foreign Currency Lender shall be deemed to have purchased, and hereby agrees to
purchase, a participation in each outstanding Foreign Currency Loan made by
Fronting Lender in an amount equal to its Pro Rata Share of the unpaid amount of
such Foreign Currency Loan together with accrued interest thereon (each, a
“Foreign Currency Participation”). Upon demand from Fronting Lender if any
amount in respect of the principal or interest owing to such Fronting Lender is
not paid when due in accordance with this Agreement, each such Lender (a
“Foreign Currency Participant”) shall deliver to Fronting Lender an amount equal
to the Dollar Equivalent of its respective Foreign Currency Participation in
same day funds in U.S. Dollars at the Funding and Payment Office designated by
Fronting Lender. If any amount required to be paid by any Foreign Currency
Participant to Fronting Lender pursuant to this subsection 2.1A(v) is not paid
to such Fronting Lender when due but is paid within three Business Days after
the date such payment is due, such Foreign Currency Participant shall pay to
Fronting Lender on demand (or, at Fronting Lender’s election, Fronting Lender
may deduct from any interest payments made by Borrower in respect of the Foreign
Currency Loan) an amount equal to the product of (i) such amount, times (ii) the
Overnight Rate in respect of the related Approved Foreign Currency determined by
such Fronting Lender during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Fronting Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If such
amount required to be paid by any Foreign Currency Participant pursuant to this
subsection 2.1A(v) is not in fact made available to Fronting Lender by such
Foreign Currency Participant within three Business Days after the date such
payment is due, such Fronting Lender shall be entitled to recover from such
Foreign Currency Participant, on demand (or, at Fronting Lender’s election,
Fronting Lender may deduct from any interest payments made by Borrower in
respect of the Foreign Currency Loan), such amount with interest thereon
calculated from such due date at the rate per annum equal to the rate applicable
thereto in accordance with the preceding sentence plus the Eurodollar Rate
Margin in respect of Eurodollar Rate Loans. A certificate of Fronting Lender
submitted to any Foreign Currency Participant with respect to any amounts owing
under this subsection 2.1A(v) shall be conclusive in the absence of manifest
error. In the event Fronting Lender receives a payment with respect to any
Foreign Currency Loan in which Foreign Currency Participations have been
purchased and as to which the purchase price has been requested by Fronting
Lender and delivered by a Foreign Currency Participant as provided in this
subsection 2.1A(v), Fronting Lender shall promptly distribute to such Foreign
Currency Participant its Pro Rata Share of such payment. If Fronting Lender
shall pay any amount to a Foreign Currency Participant pursuant to this
subsection 2.1A(v) in the belief or expectation that a related payment has been
or will be received or collected and such related payment is not received or
collected by Fronting Lender, then such Foreign Currency Participant will
promptly on demand by Fronting Lender return such amount to Fronting Lender,
together with interest thereon at such rate as Fronting Lender shall determine
to be customary between banks for correction of errors. If Fronting Lender
determines at any time that any amount received or collected by Fronting Lender
pursuant to this Agreement is to be returned to Borrower under this Agreement or
paid to any other Person or entity pursuant to any insolvency law, any sharing
clause in this Agreement, or otherwise, then, notwithstanding any other
provision of this Agreement, Fronting Lender shall not be required to distribute
any portion thereof to any Foreign Currency Participant, and each such Foreign
Currency Participant will promptly on demand by Fronting Lender repay any
portion that Fronting Lender shall have distributed to such Foreign Currency
Participant, together with interest thereon at such rate, if any, as Fronting
Lender shall pay to Borrower or such other Person or entity with respect
thereto. If any amounts returned to Borrower pursuant to this subsection 2.1A(v)
are later recovered by Fronting Lender, Fronting Lender shall promptly pay to
each Foreign Currency Participant a proportionate share based on such Foreign
Currency Participant’s Foreign Currency Participation.


         If Fronting Lender incurs any costs or expenses (including, without
limitation, in indemnifying Agent pursuant to subsection 9.4) in connection with
any effort to enforce or protect rights or interests relating to a Foreign
Currency Loan, then, other than in the case of Fronting Lender’s gross
negligence or willful misconduct, each Foreign Currency Participant will
reimburse Fronting Lender on demand for each such Foreign Currency Participant’s
proportionate share based on such Foreign Currency Participant’s Foreign
Currency Participation of any portion of such cost or expenses which is not
reimbursed by or on behalf of Borrower. If Fronting Lender recovers any amount
for which Fronting Lender has previously been reimbursed by a Foreign Currency
Participant hereunder, Fronting Lender shall promptly distribute to each such
Foreign Currency Participant such Foreign Currency Participant’s proportionate
share thereof based on its Foreign Currency Participation.


         Anything contained herein to the contrary notwithstanding, the
obligation of each Foreign Currency Participant to purchase a Foreign Currency
Participation in any unpaid Foreign Currency Loans pursuant to this subsection
2.1A(v) shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against Fronting Lender, Borrower or any
other Person for any reason whatsoever; (2) the occurrence or continuation of an
Event of Default or a Potential Event of Default; (3) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Borrower or any of its Subsidiaries; (4) any breach of this
Agreement or any other Loan Document by any party thereto; or (5) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. In no event shall the Foreign Currency Participation be construed
as a loan or other extension of credit by a Lender to Fronting Lender.


    (vi)        Participation Fees. Subject to the immediately succeeding
sentence, with respect to Foreign Currency Loans, Foreign Currency Participants
shall be entitled to receive as compensation a participation fee equal to such
Foreign Currency Participant’s Pro Rata Share of an amount equal to the excess
of the interest received by Fronting Lender from the Borrower with respect to
Foreign Currency Loans for the period for which the determination is being made
over an amount equal to the Adjusted Eurodollar Rate on such Foreign Currency
Loans. In the even that such Foreign Currency Participant has funded its
participation in a Foreign Currency Loan, Fronting Lender shall instead pay to
such Foreign Currency Participant such amounts as are required pursuant to
subsection 2.1A(v). All such participation fees shall be paid by Fronting Lender
to Foreign Currency Participants in U.S. Dollars, quarterly in arrears on the
first day of each calendar quarter, calculated at the applicable Exchange Rate
for the currency of the Loan as of the applicable date of determination.


        B.    Borrowing Mechanics. Revolving Loans made on any Funding Date
(other than Revolving Loans made pursuant to subsection 3.3B) shall be in an
aggregate minimum amount of $1,000,000 and multiples of $500,000 in excess of
that amount; provided that Revolving Loans made on any Funding Date as
Eurodollar Rate Loans with a particular Interest Period shall be (i) if
denominated in U.S. Dollars, in an aggregate minimum amount of $2,000,000 and
multiples of $250,000 in excess of that amount or (ii) if denominated in an
Approved Foreign Currency, in an aggregate minimum amount equal to the Approved
Foreign Currency equivalent of $2,000,000 and multiples of approximately
$250,000 in excess of that amount. Whenever Borrower desires that Lenders make
Revolving Loans, Borrower shall deliver to Agent a Notice of Borrowing no later
than 12:00 noon (New York City time) at least three Business Days in advance of
the proposed Funding Date (in the case of a Eurodollar Rate Loan denominated in
U.S. Dollars), on the proposed Funding Date (in the case of a Base Rate Loan),
or at least four Business Days in advance of the proposed Funding Date (in the
case of a Eurodollar Rate Loan denominated in an Approved Foreign Currency).
Revolving Loans may be continued as or converted into Base Rate Loans and
Eurodollar Rate Loans in the manner provided in subsection 2.2D. In lieu of
delivering a Notice of Borrowing, Borrower may give Agent telephonic notice by
the required time of any proposed borrowing under this subsection 2.1B; provided
that such notice shall be promptly confirmed in writing by delivery of a Notice
of Borrowing to Agent on or before the applicable Funding Date.

        Neither Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Agent believes in good
faith to have been given by a duly authorized officer or other person authorized
to borrow on behalf of Borrower or for otherwise acting in good faith under this
subsection 2.1B or under subsection 2.2D, and upon funding of Loans by Daily
Funding Lender and/or Lenders, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans
pursuant to subsection 2.2D, in each case in accordance with this Agreement,
pursuant to any such telephonic notice Borrower shall have effected Loans or a
conversion or continuation, as the case may be, hereunder.

        Borrower shall notify Agent prior to the funding of any Loans in the
event that any of the matters to which Borrower is required to certify in the
applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Borrower of the proceeds of any
Loans shall constitute a re-certification by Borrower, as of the applicable
Funding Date, as to the matters to which Borrower is required to certify in the
applicable Notice of Borrowing.

        Except as otherwise provided in subsections 2.1C, 2.6B, 2.6C and 2.6G, a
Notice of Borrowing for, or a Notice of Conversion/Continuation for conversion
to, or continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to make a borrowing or to effect
a conversion or continuation in accordance therewith.

        C.    Disbursement of Funds.

    (i)          Subject to this subsection 2.1C and subsection 2.1D, all Loans
under this Agreement shall be made by Lenders simultaneously and proportionately
to their respective Pro Rata Shares, it being understood that neither Agent nor
any Lender shall be responsible for any default by any other Lender in that
other Lender’s obligation to make a Loan requested hereunder nor shall the
Commitment of any Lender to make the particular type of Loan requested be
increased or decreased as a result of a default by any other Lender in that
other Lender’s obligation to make a Loan requested hereunder.


    (ii)          Upon receipt by Agent of a Notice of Borrowing pursuant to
subsection 2.1B (or telephonic notice in lieu thereof) for Revolving Loans that
consist of Base Rate Loans and, subject to the provisions set forth in the
immediately succeeding paragraph, upon satisfaction or waiver of the conditions
precedent specified in subsection 4.2, Daily Funding Lender shall, without prior
notice to the other Lenders, make such Revolving Loans for its own account on
the applicable Funding Date (subject to settlement with the other Lenders in
accordance with subsection 2.1D) by making the proceeds of such Revolving Loans
available to Borrower on such Funding Date by causing an amount of same day
funds equal to the proceeds of such Revolving Loans to be credited to the
account of Borrower at the Funding and Payment Office. Such Revolving Loans
shall constitute Revolving Loans by Daily Funding Lender for all purposes under
the Loan Documents, subject to settlement with the other Lenders pursuant to
subsection 2.1D. All interest accrued on any such Revolving Loans from the date
made by Daily Funding Lender to the Settlement Date with respect thereto shall
be for Daily Funding Lender’s own account. Daily Funding Lender shall make
Revolving Loans for its own account pursuant to this subsection 2.1C(ii)
notwithstanding the fact that the principal amount of such Revolving Loans, when
added to the aggregate principal amount of Daily Funding Lender’s Revolving
Loans then outstanding, may exceed Daily Funding Lender’s Revolving Loan
Commitment then in effect; provided that such Revolving Loans shall at all times
be Obligations owed to Daily Funding Lender under this Agreement; and provided
further that in no event shall the aggregate principal amount of all Revolving
Loans, including such Revolving Loans, outstanding at any time exceed the
aggregate Revolving Loan Commitments then in effect minus the Letter of Credit
Usage as of such time.


         Notwithstanding anything in this Agreement to the contrary, if the
conditions precedent specified in subsection 4.2 cannot be fulfilled with
respect to any proposed Revolving Loans that consist of Base Rate Loans,
Borrower shall, in its Notice of Borrowing or otherwise, give immediate written
notice thereof (specifying the circumstances which prevent the conditions
precedent from being fulfilled) to Agent, with a copy to each Lender, and Daily
Funding Lender may (and each Lender hereby authorizes Daily Funding Lender to),
but is not obligated to, continue to make Revolving Loans that are Base Rate
Loans for 5 Business Days from the date Agent first receives such notice, or
until sooner instructed by Requisite Lenders to cease making such Revolving
Loans (the “Daily Funding Lender Discretionary Period”); provided, however, that
the aggregate outstanding amount of such Revolving Loans made by Daily Funding
Lender shall not exceed $25,000,000 at any time. Once notice is given by
Borrower that circumstances exist which prevent the conditions precedent to
borrowing from being fulfilled, no additional notice with respect to the same
circumstances will be effective to commence a new Daily Funding Lender
Discretionary Period.


    (iii)          Promptly after receipt by Agent of a Notice of Borrowing
pursuant to subsection 2.1B (or telephonic notice in lieu thereof) for any Loans
(other than for Revolving Loans that consist of Base Rate Loans), Agent shall
notify each Lender of the proposed borrowing. Each Lender shall, subject to the
next paragraph, make the amount of its Loan available to Agent, in the currency
of such Loan, at the Funding and Payment Office, not later than 12:00 Noon (New
York City time) on the applicable Funding Date. Except as provided in subsection
3.3B with respect to Revolving Loans used to reimburse any Issuing Lender for
the amount of a drawing under a Letter of Credit issued by it, and, subject to
the provisions set forth in the immediately preceding paragraph, upon
satisfaction or waiver of the conditions precedent specified in subsection 4.2,
Agent shall make the proceeds of such Loans available to Borrower on the
applicable Funding Date by causing an amount of same day funds in the currency
of such Loans equal to the proceeds of all such Loans received by Agent from
Lenders to be credited to the account of Borrower at the Funding and Payment
Office.


         Unless Agent shall have been notified by any Lender prior to the
Funding Date for any Loans pursuant to this subsection 2.1C that such Lender
does not intend to make available to Agent the amount of such Lender’s Loan
requested on such Funding Date, Agent may assume that such Lender has made such
amount available to Agent on such Funding Date and Agent may, in its sole
discretion, but shall not be obligated to, make available to Borrower a
corresponding amount on such Funding Date. If such corresponding amount is not
in fact made available to Agent by such Lender, Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Funding Date until the date such amount
is paid to Agent, at the customary rate set by Agent for the correction of
errors among banks, but not to exceed the Federal Funds Effective Rate, for
three Business Days and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon Agent’s demand therefor, Agent shall
promptly notify Borrower and Borrower shall immediately pay such corresponding
amount to Agent together with interest thereon, for each day from such Funding
Date until the date such amount is paid to Agent, at the rate payable under this
Agreement for Base Rate Loans. Nothing in this subsection 2.1C shall be deemed
to relieve any Lender from its obligation to fulfill its Commitments hereunder
or to prejudice any rights that Borrower may have against any Lender as a result
of any default by such Lender hereunder.


D.  

Settlement Procedures.


(i)  

Daily Funding Lender will from time to time notify the other Lenders, not later
than 12:00 Noon (New York time) (a) on at least one Business Day during each
seven calendar-day period, (b) on each date on which payment of interest on any
Revolving Loans is required to be made pursuant to subsection 2.2C, (c) on the
Revolving Loan Commitment Termination Date, and (d) at such other times as Daily
Funding Lender in its discretion may determine (each such notice by Daily
Funding Lender being a “Settlement Notice” and the date of each Settlement
Notice being a “Settlement Date”) of the aggregate principal amount of
outstanding Revolving Loans made by Daily Funding Lender and each other Lender
as of the close of business on the Business Day immediately preceding the
applicable Settlement Date. In determining the amount of outstanding Revolving
Loans for purposes of calculating any Excess Funded Amount pursuant to
subsection 2.1D(ii) below or any Excess Paydown Amount pursuant to subsection
2.1D(iii) below, any Foreign Currency Loan shall be excluded.


(ii)  

If a Settlement Notice indicates that the aggregate principal amount of
outstanding Revolving Loans made by Daily Funding Lender (including Revolving
Loans made for its own account pursuant to subsection 2.1C(ii)) is in excess of
Daily Funding Lender’s Pro Rata Share of the aggregate principal amount of
outstanding Revolving Loans made by all Lenders (the amount of such excess being
the “Excess Funded Amount”), each other Lender will, not later than 4:00 P.M.
(New York time) on the applicable Settlement Date, pay to Daily Funding Lender,
by depositing same day funds in the account specified by Daily Funding Lender at
the Funding and Payment Office, an amount equal to such Lender’s Adjusted Pro
Rata Share of the Excess Funded Amount, upon which payment Daily Funding Lender
shall be deemed to have sold, and such Lender shall be deemed to have purchased,
as of the applicable Settlement Date, a portion of the outstanding Revolving
Loans made by Daily Funding Lender for its own account pursuant to subsection
2.1C(ii) on or after the immediately preceding Settlement Date equal to such
Lender’s Adjusted Pro Rata Share of the Excess Funded Amount. The obligation of
each Lender to purchase a portion of any Revolving Loan made by Daily Funding
Lender as provided in this subsection 2.1D(ii) is subject to the condition that
at the time such Revolving Loan was made by Daily Funding Lender (a) the duly
authorized officer of Daily Funding Lender responsible for the administration of
Daily Funding Lender’s credit relationship with Borrower believed in good faith
that either (X) no Event of Default had occurred and was continuing or (Y) any
Event of Default that had occurred and was continuing had been waived by
Requisite Lenders at the time such Revolving Loan was made or (b) a Daily
Funding Lender Discretionary Period was in effect.


(iii)  

If a Settlement Notice indicates that the aggregate principal amount of
outstanding Revolving Loans made by Daily Funding Lender is less than Daily
Funding Lender’s Pro Rata Share of the aggregate principal amount of outstanding
Revolving Loans made by all Lenders (the amount of such difference being the
“Excess Paydown Amount”), Daily Funding Lender will, no later than 4:00 P.M.
(New York time) on the applicable Settlement Date, unconditionally pay to each
other Lender, by depositing same day funds in the account specified by such
Lender to Daily Funding Lender, an amount equal to such Lender’s Adjusted Pro
Rata Share of the Excess Paydown Amount, upon which payment such Lender shall be
deemed to have sold, and Daily Funding Lender shall be deemed to have purchased,
as of the applicable Settlement Date, a portion of the outstanding Revolving
Loans of such Lender equal to such Lender’s Adjusted Pro Rata Share of the
Excess Paydown Amount.


(iv)  

Except as provided in subsection 2.1D(ii), the obligations of Daily Funding
Lender and each other Lender pursuant to subsections 2.1D(ii) and 2.1D(iii)
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which Agent or any Lender may have against
Agent, any other Lender, any Loan Party or any other Person for any reason
whatsoever; (b) the occurrence or continuance of an Event of Default or a
Potential Event of Default; (c) any adverse change in the condition (financial
or otherwise) of Borrower or any of its Subsidiaries; (d) any breach of this
Agreement by Borrower, Agent or any Lender; or (e) any other circumstance,
happening, or event whatsoever, whether or not similar to any of the foregoing.
In the event that any Person (the “Payor”) obligated to make a payment to any
other Person (the “Payee”) pursuant to this subsection 2.1D fails to make
available to the Payee the amount of such payment required to be made by the
Payor, the Payee shall be entitled to recover such amount on demand from the
Payor together with interest at the customary rate set by DBTCA for the
correction of errors among Lenders for three Business Days and thereafter at the
sum of the Base Rate plus 1.50% per annum.


(v)  

In the event that all or any portion of any repayment of principal of the
Revolving Loans is thereafter recovered by or on behalf of Borrower from Daily
Funding Lender (including any such recovery in a proceeding under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect) in an
amount that is proportionately greater (based on the respective Pro Rata Shares
of Lenders) than any such recovery from the other Lenders, the loss of the
amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by subsection 10.5.


E.  

The Register. Agent, acting for these purposes solely as an agent of Borrower
(it being acknowledged that Agent, in such capacity, and its officers,
directors, employees, agent and affiliates shall constitute Indemnitees under
subsection 10.3), shall maintain (and make available for inspection by Borrower
and Lenders upon reasonable prior notice at reasonable times) at its address
referred to in subsection 10.8 a register for the recordation of, and shall
record, the names and addresses of Lenders and the Revolving Loan Commitment and
Revolving Loans of each Lender from time to time (the “Register”). Borrower,
Agent and Lenders shall deem and treat the Persons listed as Lenders in the
Register as the holders and owners of the corresponding Commitments and Loans
listed therein for all purposes hereof; all amounts owed with respect to any
Commitment or Loan shall be owed to the Lender listed in the Register as the
owner thereof; and any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans. Each
Lender shall record on its internal records the amount of its Loans and
Commitments and each payment in respect hereof, and any such recordation shall
be conclusive and binding on Borrower, absent manifest error, subject to the
entries in the Register, which shall, absent manifest error, govern in the event
of any inconsistency with any Lender’s records. Failure to make any recordation
in the Register or in any Lender’s records, or any error in such recordation,
shall not affect any Loans or Commitments or any Obligations in respect of any
Loans.


F.  

Notes. Upon three Business Days prior written request therefor, Borrower shall
execute and deliver to the requesting Lender a Revolving Note in substantially
the form of Exhibit IV annexed hereto to evidence such Lender’s Revolving Loans,
in the principal amount of that Lender’s Revolving Loan Commitment, and with
other appropriate insertions.



2.2    INTEREST ON THE LOANS.

A.  

Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Revolving Loan shall bear interest on the unpaid principal amount thereof from
the date made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to, in the case of Loans, the Base Rate or the Adjusted
Eurodollar Rate. The applicable basis for determining the rate of interest with
respect to any Revolving Loan shall be selected by Borrower initially at the
time a Notice of Borrowing is given with respect to such Loan pursuant to
subsection 2.1B (subject to the last sentence of subsection 2.1B), and the basis
for determining the interest rate with respect to any Revolving Loan may be
changed from time to time pursuant to subsection 2.2D (subject to the last
sentence of subsection 2.1B); provided, however, that each Foreign Currency Loan
shall bear interest at a rate determined by reference to the Adjusted Eurodollar
Rate with respect to its currency of denomination. If on any day a Revolving
Loan is outstanding with respect to which notice has not been delivered to Agent
in accordance with the terms of this Agreement specifying the applicable basis
for determining the rate of interest, then for that day that Loan shall bear
interest determined by reference to the Base Rate.


(i)  

[Reserved].


(ii)  

Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving Loans
shall bear interest through maturity as follows:


(a)  

if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate Margin
set forth in the table below opposite the Consolidated Adjusted Leverage Ratio
for the four Fiscal Quarter period for which the applicable Compliance
Certificate has been delivered pursuant to subsection 6.1(iv); or


(b)  

if a Eurodollar Rate Loan, then at the sum of the Adjusted Eurodollar Rate plus
the Eurodollar Rate Margin set forth in the table below opposite the
Consolidated Adjusted Leverage Ratio for the four Fiscal Quarter period for
which the applicable Compliance Certificate has been delivered pursuant to
subsection 6.1(iv):


Consolidated Adjusted Leverage Ratio Eurodollar Rate Margin Base Rate Margin
Greater than or equal to 3.0x 3.25% 2.25% Greater than or equal to 2.5x but less
than 3.0x 3.00% 2.00% Greater than or equal to 2.0x but less than 2.5 2.75%
1.75% Greater than or equal to 1.5x but less than 2.0x 2.50% 1.50% Greater than
or equal to 1.0x but less than 1.5x 2.25% 1.25% Less than 1.0x 2.00% 1.00%

provided that, prior to the Effective Date, the Eurodollar Rate Margin and the
Base Rate Margin shall be determined in accordance with the provisions of the
Prior Credit Agreement and on and after the Effective Date, the Eurodollar Rate
Margin and the Base Rate Margin shall be determined in accordance with the
provisions of this Agreement; provided further that, until delivery of the
Compliance Certificate for the Fiscal Year ending on or about October 31, 2003,
the applicable margin for Revolving Loans that are Eurodollar Rate Loans and the
applicable margin for Revolving Loans that are Base Rate Loans shall be such
margins as were in effect immediately prior to the Effective Date.

(iii)  

Upon delivery of the Compliance Certificate by Borrower to Agent pursuant to
subsection 6.1(iv), the Base Rate Margin and the Eurodollar Rate Margin shall
automatically be adjusted in accordance with such Compliance Certificate, such
adjustment to become effective on the next succeeding Business Day following the
receipt by Agent of such Compliance Certificate (subject to the provisions of
the foregoing clauses (i) and (ii)); provided that, if at any time (a) a
Compliance Certificate is not delivered at the time required pursuant to
subsection 6.1(iv), from the time such Compliance Certificate was required to be
delivered until delivery of such Compliance Certificate, or (b) an Event of
Default or a Potential Event of Default shall have occurred and is continuing,
such applicable margins shall be the maximum percentage amount for the relevant
Loan set forth above.


B.  

Interest Periods. In connection with each Eurodollar Rate Loan, Borrower may,
pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation delivered by Borrower, as the case may be, select an
interest period (each an “Interest Period”) to be applicable to such Loan, which
Interest Period shall be, at Borrower’s option, either a one, two, three, or,
subject to Lenders’ approval, six month period, or such shorter period as may be
designated in the Notice of Borrowing with respect to Foreign Currency Loans;
provided that:


(i)  

the initial Interest Period for any Eurodollar Rate Loan shall commence on the
Funding Date in respect of such Loan, in the case of a Loan initially made as a
Eurodollar Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a Eurodollar Rate
Loan;


(ii)  

in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;


(iii)  

if an Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided that, if any Interest Period would otherwise expire on a day that is
not a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;


(iv)  

except with respect to a Foreign Currency Loan with an Interest Period of less
than one month (or an integral multiple thereof), any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (v) of this subsection 2.2B, end on
the last Business Day of a calendar month;


(v)  

no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Loan Commitment Termination Date;


(vi)  

there shall be no more than ten (10) Interest Periods outstanding at any time;
and


(vii)  

in the event Borrower fails to specify an Interest Period for any Eurodollar
Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation delivered by Borrower, Borrower shall be deemed to have
selected an Interest Period of one month.


C.  

Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity);
provided that in the event any Revolving Loans that are Base Rate Loans are
prepaid pursuant to subsection 2.4B(i), interest accrued on such Revolving Loans
through the date of such prepayment shall be payable on the next succeeding
Interest Payment Date applicable to Base Rate Loans (or, if earlier, at final
maturity); and provided further that if market practice differs as to Foreign
Currency Loans, Agent in its discretion may notify Borrower and the Lenders of
such other market practice and upon such notification, interest on such Foreign
Currency Loans shall accrue and be payable in accordance with such market
practice.


D.  

Conversion or Continuation. Subject to the provisions of subsection 2.6,
Borrower shall have the option (i) to convert at any time all or any part of its
outstanding Base Rate Loans equal to $2,000,000 and multiples of $250,000 in
excess of that amount from Base Rate Loans to Eurodollar Rate Loans, or
(ii) upon the expiration of any Interest Period applicable to a Eurodollar Rate
Loan, to continue all or any portion of such Loan equal to $2,000,000 and
multiples of $250,000 in excess of that amount as a Eurodollar Rate Loan;
provided, however, that a Eurodollar Rate Loan may only be converted into a Base
Rate Loan on the expiration date of an Interest Period applicable thereto unless
Borrower pays on such conversion date all amounts owing to Lenders under
subsection 2.6D; and provided further that no Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and then reborrowed in the other
currency.


        Borrower shall deliver a Notice of Conversion/Continuation to Agent no
later than 10:00 A.M. (New York City time) on the proposed conversion date (in
the case of a conversion to a Base Rate Loan) and at least three Business Days
in advance of the proposed conversion/continuation date (in the case of a
conversion to, or a continuation of, a Eurodollar Rate Loan denominated in U.S.
Dollars) and at least four Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan denominated in an Approved Foreign Currency). Agent
is its discretion may notify Borrower and the Lenders of such other market
practice and upon such notification. In lieu of delivering a Notice of
Conversion/Continuation, Borrower may give Agent telephonic notice by the
required time of any proposed conversion/continuation under this subsection
2.2D; provided that such notice shall be promptly confirmed in writing by
delivery of a Notice of Conversion/ Continuation to Agent on or before the
proposed conversion/continuation date. Upon receipt of written or telephonic
notice of any proposed conversion/continuation under this subsection 2.2D, Agent
shall promptly transmit such notice by telefacsimile or telephone to each Lender
of the Loan subject to the Notice of Conversion/Continuation.

E.     Default Rate. Upon the occurrence and during the continuation of any
Event of Default, the outstanding principal amount of all Loans and, to the
extent permitted by applicable law, any interest payments thereon not paid when
due and any fees and other amounts then due and payable hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable Insolvency Laws) payable upon
demand at a rate that is 2% per annum in excess of the interest rate otherwise
payable under this Agreement with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable under this Agreement for Base Rate
Loans); provided that, in the case of Eurodollar Rate Loans, upon the expiration
of the Interest Period in effect at the time any such increase in interest rate
is effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans
and shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this subsection 2.2E is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Agent or any Lender.

F.     Computation of Interest. Interest on the Loans shall be computed on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided that if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan; and
provided further that if market practice differs as to Foreign Currency Loans,
Agent in its discretion may notify Borrower and the Lenders of such other market
practice and upon such notification, interest on such Foreign Currency Loans
shall be calculated in accordance with such market practice.

G.     Limitation on Interest. It is the intention of the parties hereto to
comply with all applicable usury laws, whether now existing or hereafter
enacted. Accordingly, notwithstanding any provision to the contrary in this
Agreement, the Notes, the other Loan Documents or any other document evidencing,
securing, guaranteeing or otherwise pertaining to the Obligations of Borrower to
the Lenders, in no contingency or event whatsoever, whether by acceleration of
the maturity of indebtedness of Borrower to the Lenders or otherwise, shall the
interest contracted for, charged or received by the Lenders exceed the maximum
amount permissible under applicable law. If from any circumstances whatsoever
fulfillment of any provisions of this Agreement, the Notes, the other Loan
Documents or of any other document evidencing, securing, guaranteeing or
otherwise pertaining to the Obligations of Borrower to the Lenders, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstances the Lenders shall ever receive anything of value as interest or
deemed interest by applicable law under this Agreement, the Notes, the other
Loan Documents or any other document evidencing, securing, guaranteeing or
otherwise pertaining to the Obligations of Borrower to the Lenders or otherwise
an amount that would exceed the highest lawful amount (the “Maximum Rate”), such
amount that would be excessive interest shall be applied to the reduction of the
principal amount owing in connection with this Agreement or on account of any
other indebtedness of Borrower to the Lenders, and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of principal
owing in connection with this Agreement and such other indebtedness, such excess
shall be refunded to Borrower. In determining whether or not the interest paid
or payable with respect to indebtedness of Borrower to the Lenders, under any
specific contingency, exceeds the maximum nonusurious rate permitted under
applicable law, the Lenders may, at their option (a) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(b) exclude voluntary prepayments and the effects thereof, (c) amortize,
prorate, allocate and spread the total amount of interest throughout the full
term of such indebtedness so that the actual rate of interest on account of such
indebtedness does not exceed the maximum amount permitted by applicable law,
and/or (d) allocate interest between portions of the Obligations, to the end
that no such portion shall bear interest at a rate greater than that permitted
by law. Notwithstanding the foregoing, if for any period of time interest on any
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on such Obligations shall remain at
the Maximum Rate until each Lender shall have received the amount of interest
which such Lender would have received during such period on such Obligations had
the rate of interest not been limited to the Maximum Rate during such period.


2.3    FEES.

A.     Commitment Fees. Borrower agrees to pay to Agent, for distribution to
each Lender in proportion to that Lender’s Pro Rata Share, commitment fees for
the period from and including the Closing Date to and excluding the Revolving
Loan Commitment Termination Date equal to the average of the daily excess of the
Revolving Loan Commitments over the Total Utilization of Revolving Loan
Commitments (the “Unused Portion”) multiplied by a rate per annum equal to the
percentage (the “Commitment Fee Percentage”) set forth in the table below
opposite the Unused Portion for the applicable Fiscal Quarter, such commitment
fees to be calculated on the basis of a 360-day year and the actual number of
days elapsed and to be payable quarterly in arrears on the first Business Day of
each Fiscal Quarter, commencing on the first such date to occur after the
Closing Date, and on the Revolving Loan Commitment Termination Date.

Applicable Unused Portion Commitment Fee Percentage Less than or equal to 50%
0.50% Greater than 50% but less than or equal to 65% 0.625% Greater than 65%
0.75%

B.     Foreign Currency Lending Fees. Borrower agrees to pay to Agent, for
distribution to Fronting Lender, an offshore lending fee of 0.25% per annum of
the Dollar Equivalent amount of the Foreign Currency Loans fronted by Fronting
Lender (which shall not include such Lender’s Pro Rata Share of any Foreign
Currency Loans not fronted) during the period each such Foreign Currency Loan
remains outstanding, such fee to be calculated on the basis of a 360-day year
and the actual number of days elapsed and to be payable in U.S. Dollars,
quarterly in arrears on the first Business Day of each Fiscal Quarter,
commencing on the first such date to occur after the Effective Date.

C.     Other Fees. Borrower agrees to pay to Agent and Arranger such other fees
in the amounts and at the times separately agreed upon among Borrower, Agent and
Arranger.


2.4    REPAYMENTS OF REVOLVING LOAN COMMITMENTS; PREPAYMENTS AND REDUCTIONS IN
REVOLVING LOAN COMMITMENTS; GENERAL PROVISIONS REGARDING PAYMENTS; APPLICATION
OF PROCEEDS OF COLLATERAL AND PAYMENTS UNDER GUARANTIES.

A.  

[Reserved].


B.  

Prepayments and Unscheduled Reductions in Revolving Loan Commitments.


(i)  

Voluntary Prepayments. Borrower may, upon not less than one Business Day’s prior
written or telephonic notice, in the case of Base Rate Loans, three Business
Days’ prior written or telephonic notice, in the case of Eurodollar Rate Loans
denominated in U.S. Dollars, and four Business Days’ prior written or telephonic
notice, in the case of Eurodollar Rate Loans denominated in an Approved Foreign
Currency, in each case given to Agent by 12:00 Noon (New York City time) on the
date required and, if given by telephone, promptly confirmed in writing to Agent
(which original written or telephonic notice Agent will promptly transmit by
telefacsimile or telephone to each Lender for the Loans to be prepaid), at any
time and from time to time prepay any Revolving Loans on any Business Day in
whole or in part in an aggregate minimum amount of $500,000 and multiples of
$250,000 in excess of that amount; provided, however, that a Eurodollar Rate
Loan may only be prepaid on the expiration of the Interest Period applicable
thereto unless on such prepayment date Borrower shall pay all amounts owing to
Lenders pursuant to subsection 2.6D. Notice of prepayment having been given as
aforesaid, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in subsection 2.4B(iv).


(ii)  

Voluntary Reductions of Revolving Loan Commitments. Borrower may, upon not less
than three Business Days’ prior written or telephonic notice by Borrower
confirmed in writing to Agent (which original written or telephonic notice Agent
will promptly transmit by telefacsimile or telephone to each Lender), at any
time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Revolving Loan Commitments in an amount up to
the amount by which the Revolving Loan Commitments exceed the Total Utilization
of Revolving Loan Commitments at the time of such proposed termination or
reduction; provided that any such partial reduction of the Revolving Loan
Commitments shall be in an aggregate minimum amount of $1,000,000 and multiples
of $500,000 in excess of that amount. Borrower’s notice to Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Loan Commitments shall be effective on the date specified in
Borrower’s notice and shall reduce the Revolving Loan Commitment of each Lender
proportionately to its Pro Rata Share as more specifically provided in
subsection 2.4B(iv).


(iii)  

Mandatory Prepayments and Mandatory Reductions of Revolving Loan Commitments.
The Loans shall be prepaid and/or the Revolving Loan Commitments shall be
permanently reduced in the amounts and under the circumstances set forth below,
all such prepayments and/or reductions to be applied as set forth below or as
more specifically provided in subsection 2.4B(iv):


(a)  

Prepayments and Reductions From Net Asset Sale Proceeds. No later than the first
Business Day following the date of receipt by Borrower or any of its
Subsidiaries of any Net Asset Sale Proceeds in respect of any Asset Sale,
Borrower shall either (I) prepay the Loans and/or the Revolving Loan Commitments
shall be permanently reduced in an aggregate amount equal to such Net Asset Sale
Proceeds or (II) so long as no Potential Event of Default or Event of Default
shall have occurred and be continuing, Borrower or such Subsidiary may reinvest
in equipment or other productive assets of the general type used in the business
of Borrower and its Subsidiaries within 270 days of such date of receipt and (2)
the proposed use of such portion of the Net Asset Sale Proceeds and such other
information with respect to such reinvestment as Agent may reasonably request,
and Borrower shall, or shall cause one or more of its Subsidiaries to, promptly
and diligently apply such portion to such reinvestment purposes; provided,
however, that pending reinvestment such portion of the Net Asset Sale Proceeds
shall be applied to prepay outstanding Revolving Loans (without a reduction in
Revolving Loan Commitments) to the full extent thereof. In the case of an Asset
Sale by a Foreign Loan Party, Borrower shall cause such Foreign Loan Party to
either (1) prepay the Intercompany Loans made to such Foreign Loan Party or (2)
reinvest such Net Asset Sale Proceeds to the extent permitted pursuant to the
preceding clause (II). To the extent that the Net Asset Sale Proceeds receivable
by any Foreign Loan Party exceed the aggregate outstanding amount of such
Foreign Loan Party’s Intercompany Loans, such Foreign Loan Party shall apply
such excess proceeds to prepay the Intercompany Loans of the other Foreign Loan
Parties on a pro rata basis (in accordance with the respective outstanding
principal amount thereof) in an aggregate amount equal to such excess proceeds;
and to the extent that Net Asset Sale Proceeds of such Asset Sale remain after
the foregoing applications, Borrower shall cause the excess of such Net Asset
Sale Proceeds to be applied to prepay the Loans of Borrower in an aggregate
amount equal to such excess proceeds and the Revolving Loan Commitments shall be
permanently reduced in an amount equal to such excess proceeds. In addition,
Borrower shall, no later than 270 days after receipt of such Net Asset Sale
Proceeds that have not theretofore been applied to the Obligations or that have
not been so reinvested as provided above, make an additional prepayment of the
Loans (and the Revolving Loan Commitments shall be permanently reduced) in the
full amount of all such Net Asset Sale Proceeds.


(b)  

Prepayments and Reductions from Net Insurance/ Condemnation Proceeds. No later
than the first Business Day following the date of receipt by Agent or by
Borrower or any of its Subsidiaries of any Net Insurance/Condemnation Proceeds
that are required to be applied to prepay the Loans and reduce the Revolving
Loan Commitments pursuant to the provisions of subsection 6.4C, Borrower shall
prepay the Loans and the Revolving Loan Commitments shall be permanently
reduced, and, in the case of the receipt of such Net Insurance/ Condemnation
Proceeds by a Foreign Loan Party, such Foreign Loan Party shall prepay the
Intercompany Loans in an aggregate amount equal to the amount of such Net
Insurance/Condemnation Proceeds in a manner consistent with the prepayments made
pursuant to the foregoing subsection 2.4B(iii)(a).


(c)  

Prepayments Due to Prepayments of Intercompany Loans. No later than the first
Business Day following Borrower’s receipt of any repayment of Intercompany Loans
by any Foreign Loan Party, Borrower shall prepay the Loans but without any
permanent reduction in the Revolving Loan Commitments unless otherwise required
pursuant to the foregoing subsections 2.4B(iii)(a)-(b) in an aggregate amount
equal to the amount of such Intercompany Loan repayment.


(d)  

Calculations of Net Proceeds Amounts; Additional Prepayments and Reductions
Based on Subsequent Calculations. Concurrently with any prepayment of the Loans
and/or reduction of the Revolving Loan Commitments pursuant to subsections
2.4B(iii)(a) and (b), Borrower shall deliver to Agent an Officer’s Certificate
demonstrating the calculation of the amount of the applicable Net Asset Sale
Proceeds or Net Insurance/Condemnation Proceeds, as the case may be, that gave
rise to such prepayment and/or reduction and any related reduction in any
Intercompany Loans and/or Intercompany Notes and/or Foreign Borrowing Sublimits.
In the event that Borrower shall subsequently determine that the actual amount
was greater than the amount set forth in such Officer’s Certificate, Borrower
shall promptly make an additional prepayment of the Loans, and, to the extent
applicable, Foreign Loan Parties shall prepay the Intercompany Loans and the
Foreign Borrowing Sublimit applicable to such Foreign Loan Party shall be
permanently reduced, in an amount equal to the amount of such excess, and
Borrower shall concurrently therewith deliver to Agent an Officer’s Certificate
demonstrating the derivation of the additional amount resulting in such excess.


(e)  

Prepayments Due to Reductions or Restrictions of Loan Commitments or Due to
Insufficient Borrowing Base. On the date of delivery of any applicable Borrowing
Base Certificate pursuant to subsection 6.1(xviii), Borrower shall from time to
time prepay the Loans (and shall cause any applicable Foreign Loan Party to
prepay such Foreign Loan Party’s Intercompany Loans) to the extent necessary so
that no Borrowing Limitation is then exceeded.


(f)  

Prepayments of Revolving Loans from Amounts Transferred to DBTCA Account. If any
amounts are transferred to the DBTCA Account on any Business Day pursuant to the
terms of any Blocked Account Agreement, then on such Business Day, if such
amounts are transferred to the DBTCA Account prior to 3:00 P.M. (New York time)
on such Business Day, or on the next succeeding Business Day, if such amounts
are transferred to the DBTCA Account on or after 3:00 P.M. (New York time) on
such Business Day, Borrower shall prepay the Revolving Loans in an amount equal
to the amount transferred to the DBTCA Account pursuant to the terms of the
applicable Blocked Account Agreement on such Business Day (to the extent such
amount relates to payments received in respect of Accounts of Borrower or any of
its Subsidiaries) until all Revolving Loans shall have been paid in full.


(iv)  

Application of Prepayments.


(a)  

Application of Voluntary Prepayments. Any voluntary prepayments pursuant to
subsection 2.4B(i) shall be applied as specified by Borrower in the applicable
notice of prepayment; provided that in the event Borrower fails to specify the
Loans to which any prepayment shall be applied, such prepayment shall be applied
to repay outstanding Revolving Loans to the full extent thereof (but without any
reduction in the Revolving Loan Commitments).


(b)  

Application of Mandatory Prepayments. Any amount required to be applied as a
mandatory prepayment of the Loans and/or a reduction of the Revolving Loan
Commitments pursuant to subsections 2.4B(iii)(a) and (b) shall be applied to
prepay the Revolving Loans to the full extent thereof, and, to the extent
required, to permanently reduce the Revolving Loan Commitments to the full
extent thereof.


(c)  

Application of Prepayments to Base Rate Loans and Eurodollar Rate Loans; Option
to Defer Certain Mandatory Prepayments of Eurodollar Rate Loans. Considering
Loans being prepaid separately, any prepayment thereof shall be applied first to
Base Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans, in each case in a manner which minimizes the amount of any payments
required to be made by Borrower pursuant to subsection 2.6D; provided that,
anything contained in this Agreement to the contrary notwithstanding, in the
event that (1) the application of any mandatory prepayment pursuant to
subsection 2.4B(iii) in accordance with the foregoing provisions of this
subsection 2.4B(iv) would result in the prepayment of all or any portion of a
Eurodollar Rate Loan prior to the end of the Interest Period applicable thereto,
and (2) no Potential Event of Default or Event of Default shall have occurred
and be continuing, Borrower shall have the option to, by giving written notice
(or telephonic notice promptly confirmed in writing) to Agent of its election to
do so on or before the first Business Day prior to the date on which such
prepayment would otherwise be required to be made, if the remaining term of such
Interest Period is less than three months, defer the making of such prepayment
until the last day of such Interest Period or such earlier date as Borrower may
specify in such notice, and deposit the amount of such prepayment otherwise
required to be made hereunder into the Collateral Account until the last day of
such Interest Period at which time Agent shall be authorized (without any
further action by or notice to or from Borrower) to apply such amount to the
prepayment of the Loans in accordance with subsection 2.4B(iii).


C.  

General Provisions Regarding Payments.


(i)  

Manner and Time of Payment. All payments by Borrower of principal, interest,
fees and other Obligations hereunder and under the Notes shall be made in the
currency of such Obligations, in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to Agent not
later than 3:00 P.M. (New York City time), with respect to Loans denominated in
U.S. Dollars, and at such local times in the countries of settlement as
specified from time to time by the Agent, with respect to Loans denominated in
Approved Foreign Currencies, on the date due at the Funding and Payment Office
for the account of Lenders. Funds received by Agent after that time on such due
date shall be deemed to have been paid by Borrower on the next succeeding
Business Day. In order to effect timely payment of any interest, fees,
commissions or other amounts due hereunder, Borrower hereby authorizes Agent to
request Daily Funding Lender to make Revolving Loans for its own account
(subject to settlement pursuant to subsection 2.1D) in a principal amount equal
to such interest, fees, commissions or other amounts; provided that Agent shall
not have the right to request such Revolving Loans if, after giving effect to
such Revolving Loans, (a) the aggregate outstanding principal amount of
Revolving Loans would exceed the Revolving Loan Commitments then in effect minus
the Letter of Credit Usage, or (b) the Total Utilization of Revolving Loan
Commitments would exceed the Consolidated Borrowing Base then in effect. Daily
Funding Lender shall make the amount of such Revolving Loans (which shall be
made as Base Rate Loans) available to Agent, in same day funds, at the Funding
and Payment Office, not later than 1:00 P.M. (New York time) on the date
requested by Agent, and Borrower and Lenders hereby authorize Agent, whether or
not the conditions specified in subsection 4.2 have been satisfied or waived, to
apply the proceeds of such Revolving Loans directly to the payment of such
unpaid interest, fees, commissions or other amounts. Borrower hereby agrees
that, upon the funding of any such Revolving Loans by Daily Funding Lender in
accordance with the provisions of this subsection 2.4C(i), Borrower shall have
effected Revolving Loans hereunder, which Revolving Loans shall for all purposes
of this Agreement be deemed to have been made by Daily Funding Lender pursuant
to and in accordance with the provisions of subsection 2.1C(ii). Agent shall
deliver prompt notice to Borrower of the amount of Revolving Loans made pursuant
to this subsection 2.4C together with copies of all invoices or other statements
evidencing the fees, commissions or other amounts due hereunder (other than
interest) paid with the proceeds of such Revolving Loans; provided that Agent
shall give notice to Borrower five days in advance of the making of any such
Revolving Loans for the payment of any amounts owed under subsection 10.2
together with copies of all invoices or other statements evidencing such
amounts. In addition, Borrower hereby authorizes Agent to charge its accounts
with Agent in order to cause timely payment to be made to Agent of all
principal, interest, fees and expenses due hereunder (subject to sufficient
funds being available in its accounts for that purpose).


(ii)  

Application of Payments to Principal and Interest. Except as provided in
subsection 2.2C, all payments in respect of the principal amount of any Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest before application to principal.


(iii)  

Apportionment of Payments. Aggregate principal and interest payments in respect
of Revolving Loans shall be apportioned among all outstanding Loans to which
such payments relate, in each case proportionately to Lenders’ respective Pro
Rata Shares of such Loans; provided that (i) payments of principal in respect of
the Revolving Loans pursuant to subsection 2.4B(iii)(f) shall be applied to
reduce the outstanding Revolving Loans of Daily Funding Lender (subject to
settlement pursuant to subsection 2.1D) prior to application to the outstanding
Revolving Loans of any other Lender and (ii) payments of interest in respect of
Revolving Loans which are Base Rate Loans shall be apportioned ratably among
Lenders in proportion to the average daily amount of such Base Rate Loans of
each Lender outstanding during the period in which such interest shall have
accrued. Agent shall promptly distribute to each Lender, at its primary address
set forth below its name on the appropriate signature page hereof or at such
other address as such Lender may request, its Pro Rata Share of all such
payments received by Agent in respect of Loans and the commitment fees of such
Lender when received by Agent pursuant to subsection 2.3. All such distributions
to Lenders who are Foreign Currency Participants with respect to Foreign
Currency Loans shall be made in U.S. Dollars, calculated at the applicable
Exchange Rate for such currency as of the applicable date of determination.
Notwithstanding the foregoing provisions of this subsection 2.4C(iii), if,
pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Agent shall give effect thereto in apportioning payments
received thereafter.


(iv)  

Payments on Business Days. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of the payment of interest hereunder or of the commitment
fees hereunder, as the case may be.


(v)  

Notation of Payment. Each Lender agrees that before disposing of any Note held
by it, or any part thereof (other than by granting participations therein), that
Lender will make a notation thereon of all Loans evidenced by that Note and all
principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Borrower hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.


D.  

Application of Proceeds of Collateral and Payments Under Guaranties.


(i)  

Applications of Proceeds of Collateral. Except as provided in subsection
2.4B(iii)(a) or (b), all proceeds received by Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
under any Collateral Document may, in the discretion of Agent, be held by Agent
as Collateral for, and/or (then or at any time thereafter) applied in full or in
part by Agent against, the applicable Secured Obligations (as defined in such
Collateral Document), in each case in the following order of priority:


(a)  

to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
Agent in connection therewith, and all amounts for which Agent is entitled to
compensation (including the fees described in subsection 2.3), reimbursement and
indemnification under any Loan Document and all advances made by Agent
thereunder for the account of the applicable Loan Party, and to the payment of
all costs and expenses paid or incurred by Agent in connection with the Loan
Documents, all in accordance with subsections 9.4, 10.2 and 10.3 and the other
terms of this Agreement and the Loan Documents;


(b)  

thereafter, to the extent of any excess of such proceeds, to the payment of all
other Obligations for the ratable benefit of the holders thereof (subject to the
provisions of subsection 2.4C(ii) hereof); and


(c)  

thereafter, to the extent of any excess of such proceeds, to the payment to, or
upon the order of, such Loan Party, or to whosoever may be lawfully entitled to
receive the same, or as a court of competent jurisdiction may direct.


(ii)  

Application of Payments Under Guaranties. All payments received by Agent under
any of the Guaranties shall be applied promptly from time to time by Agent in
the following order of priority:


(a)  

To the payment of the costs and expenses of any collection or other realization
under such Guaranty, all other expenses, liabilities and advances made or
incurred by Agent in connection therewith, and all amounts for which Agent is
entitled to compensation (including the fees described in subsection 2.3),
reimbursement and indemnification under any such Guaranty or Loan Document and
all advances made by Agent thereunder for the account of the applicable
Guarantor or Loan Party, and to the payment of all costs and expenses paid or
incurred by Agent in connection with the Guaranties and the Loan Documents, all
in accordance with subsections 9.4, 10.2 and 10.3 and the other terms of this
Agreement, the Guaranties and Loan Documents;


(b)  

thereafter, to the extent of any excess such payments to the payment of all
other Guarantied Obligations (as defined in such Guaranty) for the ratable
benefit of the holders thereof; and


(c)  

thereafter, to the extent of any excess such payments, to the payment to the
applicable Guarantor or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.



2.5    USE OF PROCEEDS.

A.  

Loans.


(i)  

The proceeds of any Revolving Loans shall be applied by Borrower for working
capital, for other general corporate purposes, which may include the making of
the Intercompany Loans and other intercompany loans by Borrower to certain
Subsidiaries of Borrower in accordance with subsection 7.1(iv) and other
provisions of this Agreement, and for the applicable Subsidiary’s own general
corporate purposes.


(ii)  

The proceeds of any Loans made by Lenders to Borrower based upon a Borrowing
Base applicable to a Foreign Loan Party shall be promptly advanced by Borrower
as an Intercompany Loan to such Foreign Loan Party and shall not be utilized by
Borrower for any other purpose whatsoever.


B.  

Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Borrower or any of its Subsidiaries in any manner
that might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, or any other comparable law or regulation of any other
Governmental Authority, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.



2.6    SPECIAL PROVISIONS GOVERNING EURODOLLAR RATE LOANS.

        Notwithstanding any other provision of this Agreement to the contrary,
the following provisions shall govern with respect to Eurodollar Rate Loans as
to the matters covered:

A.     Determination of Applicable Interest Rate. As soon as practicable after
10:00 A.M. (New York City time) on each Interest Rate Determination Date, Agent
shall determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

B.     Inability to Determine Applicable Interest Rate. In the event that Agent
shall have determined in good faith (which determination shall be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the interbank Eurodollar market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Agent shall on
such date give notice (by telefacsimile or by telephone confirmed in writing) to
Borrower and each Lender of such determination, whereupon (i) no Loans may be
made as, or converted to, Eurodollar Rate Loans until such time as Agent
notifies Borrower and such Lenders that the circumstances giving rise to such
notice no longer exist and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to the Loans in respect
of which such determination was made shall be deemed to be for a Base Rate Loan.

C.     Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date any Lender shall have determined in good faith (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with Borrower and Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause such Lender material
hardship, as a result of contingencies occurring after the date of this
Agreement which materially and adversely affect the interbank Eurodollar market
or the position of such Lender in that market, then, and in any such event, such
Lender shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Borrower and Agent of
such determination (which notice Agent shall promptly transmit to each other
Lender). Thereafter (a) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan (c) the Affected Lender’s
obligation to maintain its outstanding Eurodollar Rate Loans (the “Affected
Loans”), shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by Borrower pursuant to a Notice
of Borrowing or a Notice of Conversion/Continuation, Borrower shall have the
option, subject to the provisions of subsection 2.6D, to rescind such Notice of
Borrowing or Notice of Conversion/Continuation as to all Lenders by Borrower
giving notice (by telefacsimile or by telephone confirmed in writing) to Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Agent shall
promptly transmit to each other Lender). Except as provided in the immediately
preceding sentence, nothing in this subsection 2.6C shall affect the obligation
of any Lender other than an Affected Lender to make or maintain Loans as, or to
convert Loans to, Eurodollar Rate Loans in accordance with the terms of this
Agreement.

D.     Compensation For Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate each Lender, upon written request by that Lender
pursuant to subsection 2.8 (which request shall set forth the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including, without limitation, any interest paid by that Lender to lenders of
funds borrowed by it to make or carry its Eurodollar Rate Loans and any loss,
expense or liability sustained by that Lender in connection with the liquidation
or re-employment of such funds) which that Lender may sustain: (i) if for any
reason (other than a default by that Lender) a borrowing of any Eurodollar Rate
Loan does not occur on a date specified therefor in a Notice of Borrowing or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephonic request for conversion or continuation,
(ii) if any prepayment (including any prepayment or conversion occasioned by the
circumstances described in subsection 2.6C) or other principal payment or any
conversion of any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan, (iii) if any prepayment
of any of its Eurodollar Rate Loans is not made on any date specified in a
notice of prepayment given by Borrower, or (iv) as a consequence of any other
default by Borrower in the repayment of the Eurodollar Rate Loans when required
by the terms of this Agreement.

E.     Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender.

F.     Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this subsection 2.6 and under subsection
2.7A shall be made as though that Lender had funded each of its Eurodollar Rate
Loans through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted Eurodollar Rate in
an amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period, whether or not its Eurodollar Rate
Loans had been funded in such manner.

G.     Eurodollar Rate Loans After Default. After the occurrence of and during
the continuation of a Potential Event of Default or an Event of Default, (i)
Borrower may not elect to have a Loan be made or maintained as, or converted to,
a Eurodollar Rate Loan after the expiration of any Interest Period then in
effect for that Loan and (ii) subject to the provisions of subsection 2.6D, any
Notice of Borrowing or Notice of Conversion/Continuation given by Borrower with
respect to a requested borrowing or conversion/continuation that has not yet
occurred shall be deemed for a Base Rate Loan or, if the conditions to making a
Loan set forth in subsection 4.2 cannot then be satisfied, to be rescinded by
Borrower.


2.7    INCREASED COSTS; TAXES; CAPITAL ADEQUACY.

A.     Compensation for Increased Costs. Subject to the provisions of subsection
2.7B (which shall be controlling with respect to the matters covered thereby),
in the event that any Lender (including any Issuing Lender) shall determine in
good faith (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or other Government Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other Government Authority (whether or not having the force of
law):

(i)  

subjects such Lender to any additional Tax with respect to this Agreement or any
of its obligations hereunder (including with respect to issuing or maintaining
any Letters of Credit or purchasing or maintaining any participations therein or
maintaining any Commitment hereunder) or any payments to such Lender of
principal, interest, fees or any other amount payable hereunder;


(ii)  

imposes, modifies or holds applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, or advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
such Lender (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans that are reflected in the definition of Adjusted
Eurodollar Rate); or


(iii)  

imposes any other condition (other than with respect to Taxes) on or affecting
such Lender or its obligations hereunder or the interbank Eurodollar market;


and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in subsection 2.8A, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder; provided that Borrower shall not be
obligated to pay such additional amounts to the extent such additional amounts
are incurred more than six (6) months prior to the giving of such statement.

B.  

Taxes.


(i)  

Payments to Be Free and Clear. All sums payable by Borrower under this Agreement
and the other Loan Documents shall be paid free and clear of, and without any
deduction or withholding on account of, any Tax imposed, levied, collected,
withheld or assessed by or within the United States of America or any political
subdivision in or of the United States of America or any other country or
jurisdiction from or to which a payment is made by or on behalf of Borrower or
by any federation or organization of which the United States of America or any
such jurisdiction is a member at the time of payment.


(ii)  

Grossing-up of Payments. If Borrower or any other Person is required by law to
make any deduction or withholding on account of any such Tax from any sum paid
or payable by Borrower to Agent or any Lender under any of the Loan Documents:


(a)  

Borrower shall notify Agent of any such requirement or any change in any such
requirement as soon as Borrower becomes aware of it;


(b)  

Borrower shall pay any such Tax when such Tax is due, such payment to be made
(if the liability to pay is imposed on Borrower) for its own account or (if that
liability is imposed on Agent or such Lender, as the case may be) on behalf of
and in the name of Agent or such Lender;


(c)  

the sum payable by Borrower in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and


(d)  

within 30 days after paying any sum from which it is required by law to make any
deduction or withholding, and within 30 days after the due date of payment of
any Tax which it is required by clause (b) above to pay, Borrower shall deliver
to Agent evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority.


(iii)  

Evidence of Exemption from U.S. Withholding Tax.


(a)  

Each Lender that is organized under the laws of any jurisdiction other than the
United States or any state or other political subdivision thereof (for purposes
of this subsection 2.7B(iii), a “Non-US Lender”) shall deliver to Agent and to
Borrower, on or prior to the Closing Date (in the case of each Lender listed on
the signature pages hereof) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrower or Agent (each in the reasonable exercise of its discretion), two
original copies of Internal Revenue Service Form W-8BEN or W-8ECI (or any
successor forms) properly completed and duly executed by such Lender, or, in the
case of a Non-US Lender claiming exemption from United States federal
withholding tax under Section 871(h) or 881(c) of the Internal Revenue Code with
respect to payments of “portfolio interest,” a form W-8BEN, and, in the case of
a Lender that has certified in writing to Agent that it is not a “bank” (as
defined in Section 881(c)(3)(A) of the Internal Revenue Code), a certificate of
such Lender certifying that such Lender is not (i) a “bank” for purposes of
Section 881(c) of the Internal Revenue Code, (ii) a ten-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of
Borrower or (iii) a controlled foreign corporation related to Borrower (within
the meaning of Section 864(d)(4) of the Internal Revenue Code) in each case
together with any other certificate or statement of exemption required under the
Internal Revenue Code or the regulations issued thereunder to establish that
such Lender is not subject to United States withholding tax with respect to any
payments to such Lender of interest payable under any of the Loan Documents.


(b)  

Each Non-US Lender, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Lender
under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to Agent and to Borrower, on or
prior to the Closing Date (in the case of each Lender listed on the signatures
pages hereof), on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), or on such later
date when such Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of Borrower or Agent (each in the reasonable
exercise of its discretion), (1) two original copies of the forms or statements
required to be provided by such Lender under subsection 2.7B(iii)(a), properly
completed and duly executed by such Lender, to establish the portion of any such
sums paid or payable with respect to which such Lender acts for its own account
that is not subject to United States withholding tax, and (2) two original
copies of Internal Revenue Service Form W-8IMY (or any successor forms) properly
completed and duly executed by such Lender, together with any information, if
any, such Lender chooses to transmit with such form, and any other certificate
or statement of exemption required under the Internal Revenue Code or the
regulations issued thereunder, to establish that such Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Lender.


(c)  

Each Non-US Lender hereby agrees, from time to time after the initial delivery
by such Lender of such forms, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence so delivered
obsolete or inaccurate in any material respect, that such Lender shall promptly
(1) deliver to Agent and to Borrower two original copies of renewals, amendments
or additional or successor forms, properly completed and duly executed by such
Lender, together with any other certificate or statement of exemption required
in order to confirm or establish that such Lender is not subject to United
States withholding tax with respect to payments to such Lender under the Loan
Documents and, if applicable, that such Lender does not act for its own account
with respect to any portion of such payment, or (2) notify Agent and Borrower of
its inability to deliver any such forms, certificates or other evidence.


        Borrower shall not be required to pay any additional amount to any
Non-US Lender under clause (c) of subsection 2.7B(ii) if such Lender shall have
failed to satisfy the requirements of clause (a), (b) or (c)(1) of this
subsection 2.7B(iii) and such Lender was in fact properly entitled to deliver
forms, certificates or other evidence establishing that such Lender was not
subject to withholding as described in subsection 2.7B(iii)(a).

C.     Capital Adequacy Adjustment. If any Lender shall have determined in good
faith that the adoption, effectiveness, phase-in or applicability after the date
hereof of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or, after the date hereof, any change therein or in the
interpretation or administration thereof by any Government Authority charged
with the interpretation or administration thereof, or compliance by any Lender
with any guideline, request or directive regarding capital adequacy (whether or
not having the force of law) of any such Government Authority issued, adopted or
changed after the date hereof, has or would have the effect of reducing the rate
of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans or
Commitments or Letters of Credit or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five Business Days after receipt by Borrower from such Lender of the statement
referred to in subsection 2.8A, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction; provided that Borrower
shall not be obligated to pay such additional amounts to the extent such
additional amounts are incurred more than six (6) months prior to the giving of
such statement.


2.8    STATEMENT OF LENDERS; OBLIGATION OF LENDERS AND ISSUING LENDERS TO
MITIGATE.

A.     Statements. Each Lender claiming compensation or reimbursement pursuant
to subsection 2.6D, 2.7 or 2.8B shall deliver to Borrower (with a copy to Agent)
a written statement, setting forth in reasonable detail the basis of the
calculation of such compensation or reimbursement, which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

B.     Mitigation. Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under subsection
2.7, use reasonable effort to make, issue, fund or maintain the Commitments of
such Lender or the Affected Loans or Letters of Credit of such Lender or Issuing
Lender through another lending or letter of credit office of such Lender or
Issuing Lender, if (i) as a result thereof the circumstances which would cause
such Lender to be an Affected Lender would cease to exist or the additional
amounts which would otherwise be required to be paid to such Lender or Issuing
Lender pursuant to subsection 2.7 would be materially reduced and (ii) as
determined by such Lender or Issuing Lender in its sole discretion, such action
would not otherwise be disadvantageous to such Lender or Issuing Lender;
provided that such Lender or Issuing Lender will not be obligated to utilize
such other lending or letter of credit office pursuant to this subsection 2.8B
unless Borrower agrees to pay all incremental expenses incurred by such Lender
or Issuing Lender as a result of utilizing such other lending or letter of
credit office as described above.


2.9    REPLACEMENT OF A LENDER.

        If any Lender (a “Non-Funding Lender”) fails to fund any Loan required
to be funded by it in accordance with the terms hereof, a Lender (a
“Non-Consenting Lender”) refuses to consent to an amendment, modification or
waiver of this Agreement that, pursuant to subsection 10.6, requires a consent
of 100% of the Lenders or 100% of the Lenders with Obligations directly
affected, Borrower receives a statement of amounts due pursuant to subsection
2.8A from a Lender or a Lender becomes an Affected Lender (any such Lender, a
“Subject Lender”), so long as (i) no Potential Event of Default or Event of
Default shall have occurred and be continuing and Borrower has obtained a
commitment from another Lender or an Eligible Assignee to purchase at par the
Subject Lender’s Loans and assume the Subject Lender’s Commitments and all other
obligations of the Subject Lender hereunder, (ii) such Lender is not an Issuing
Lender with respect to any Letters of Credit outstanding (unless all such
Letters of Credit are terminated or arrangements acceptable to such Issuing
Lender (such as a “back-to-back” letter of credit) are made) and (iii), if
applicable, the Subject Lender is unwilling to withdraw the notice delivered to
Borrower pursuant to subsection 2.8 upon 10 days prior written notice to the
Subject Lender and Agent, Borrower may require the Subject Lender to assign all
of its Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of subsection 10.1B; provided
that, prior to or concurrently with such replacement, (1) the Subject Lender
shall have received payment in full of all principal, interest, fees and other
amounts, including all amounts under subsections 2.6D, 2.7 and/or 2.8B (if
applicable) through such date of replacement and a release from its obligations
under the Loan Documents, (2) the processing fee required to be paid by
subsection 10.1B(i) shall have been paid to Agent, (3) all of the requirements
for such assignment contained in subsection 10.1B, including, without
limitation, the consent of Agent (if required, provided that the consent of
Agent, such consent not to be unreasonably withheld, shall be required in all
instances of replacement of a Non-Funding Lender) and the receipt by Agent of an
executed Assignment Agreement and other supporting documents, have been
fulfilled, and (4) in the event such Subject Lender is a Non-Consenting Lender,
each assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender and Borrower
also requires each such Subject Lender that is a Non-Consenting Lender to assign
its Loans and Commitments.


2.10    COLLECTION, DEPOSIT AND TRANSFER OF PAYMENTS IN RESPECT OF ACCOUNTS OF
BORROWER AND DOMESTIC SUBSIDIARIES; OTHER MATTERS CONCERNING ACCOUNTS.

        Borrower shall, and shall cause each of the Primary Subsidiaries (and
such other Subsidiaries, including without limitation Foreign Subsidiaries, as
may from time to time be required by Agent in the exercise of its reasonable
discretion to be so included) to, maintain in effect at all times a system of
accounts and procedures reasonably satisfactory to Agent for the collection and
deposit of payments in respect of such Person’s Accounts (with respect to
account debtors other than Subsidiaries of Borrower) and the transfer of amounts
so deposited to the applicable Concentration Account and DBTCA Account. Without
limiting the generality of the foregoing:

A.  

Maintenance of Lock Boxes, Lock Box Accounts and Concentration Accounts.


(i)  

Except as permitted under subsection 2.10A(ii), Borrower shall, and shall cause
each of the Primary Subsidiaries (and such other Subsidiaries, including without
limitation Foreign Subsidiaries, as may from time to time be required by Agent
in the exercise of its reasonable discretion to be so included) to, at all times
maintain any Lock Boxes, Lock Box Accounts and Concentration Accounts
established pursuant to the terms of this Agreement, the Lock Box Agreements and
the Blocked Account Agreements, if any.


(ii)  

Borrower shall not, and shall not permit any of the Primary Subsidiaries or
other Subsidiaries so designated by Agent pursuant to subsection 2.10A(i) hereof
(unless otherwise agreed to by Agent in its reasonable discretion) to, close any
Lock Box Account or Concentration Account or open a new Lock Box Account or
Concentration Account unless it shall have (a) notified Agent in writing at
least 30 days (or such lesser number of days as may be agreed to by Agent) prior
to the proposed closing or opening, (b) in the case of a new Lock Box Account,
entered into a Lock Box Agreement with the applicable Lock Box Bank and (c) in
the case of a new Other Bank Concentration Account, entered into a Blocked
Account Agreement with the applicable Concentration Bank.


B.  

Collection and Deposit of Payments in Respect of Accounts.


(i)  

Borrower shall, and shall cause each of its Domestic Subsidiaries (and such
Foreign Subsidiaries as may from time to time be required by Agent in the
exercise of its reasonable discretion to be so included) to, deliver such
notices to account debtors (other than any account debtor that is a Subsidiary
of Borrower) and take all such other actions as may reasonably be necessary to
cause all payments in respect of such Person’s Accounts to be made directly to a
Lock Box or to a Concentration Account (via wire transfer).


(ii)  

Borrower shall, or shall cause each of its Domestic Subsidiaries (and such
Foreign Subsidiaries as may from time to time be required by Agent in the
exercise of its reasonable discretion to be so included) to, direct its
authorized representative, at least once on each Business Day, to retrieve all
checks and other instruments delivered to a Lock Box and, as promptly as
possible on the same Business Day so retrieved, to endorse for payment and
deposit each such check or other instrument in the Lock Box Account related to
such Lock Box. Notwithstanding the foregoing, from and after such time as Agent
shall have notified Borrower of its election to exercise its rights under this
subsection 2.10B(ii), Borrower shall not, and shall not permit any of its
Domestic Subsidiaries (and such Foreign Subsidiaries as may from time to time be
required by Agent in the exercise of its reasonable discretion to be so
included) to, retrieve any items from any Lock Box unless accompanied by a
representative of Agent, and Borrower hereby appoints Agent or any of its
designees as Borrower’s attorney-in-fact with powers, upon notification by Agent
as aforesaid, to (a) access all Lock Boxes and (b) endorse for payment any
checks or other instruments representing payment in respect of any Accounts of
such Persons that are delivered to any Lock Box. All acts of said attorneys or
designees are hereby ratified and approved, and said attorneys or designees
shall not be liable for any acts of omission or commission (other than acts or
omissions constituting gross negligence or willful misconduct as determined in a
final order by a court of competent jurisdiction), nor for any error of judgment
or mistake of fact or law. The power of attorney set forth in this subsection
2.10B(ii) is irrevocable until all Obligations shall have been paid in full and
the Commitments shall have terminated.


(iii)  

In the event that Borrower or any of its Domestic Subsidiaries (and such Foreign
Subsidiaries as may from time to time be required by Agent in the exercise of
its reasonable discretion to be so included) receives any check, cash, note or
other instrument representing payment of an Account from an account debtor other
than a Subsidiary of Borrower (other than any item delivered to a Lock Box),
Borrower shall, or shall cause such Domestic Subsidiary to, hold such item in
trust for Agent and shall, as soon as practicable (and in any event within one
Business Day) after receipt thereof, cause such item to be deposited into a Lock
Box Account with any necessary endorsements.


(iv)  

Borrower hereby agrees, from and after such time, if any, as Agent shall have
notified Borrower in writing that the provisions of this subsection 2.10B(iv)
are to become effective until such later time, if any, as Agent shall have
notified Borrower in writing that such provisions are no longer to be effective,
not to deposit any monies into the Lock Box Accounts or to Concentration
Accounts or to otherwise permit any monies to be deposited into any of such
accounts, except payments received in respect of Borrower’s Accounts.


C.  

Transfer of Amounts Deposited in the Lock Box Accounts to the Concentration
Accounts. Borrower shall cause all available funds deposited in each Lock Box
Account to be automatically transferred on each Business Day to the applicable
Concentration Account in accordance with the terms of the applicable Lock Box
Agreement.


D.  

Transfer of Amounts Deposited in the Concentration Accounts to the DBTCA
Account. Borrower shall cause all available funds deposited in each
Concentration Account to be transferred on each Business Day to the DBTCA
Account. Any amounts so transferred to the DBTCA Account first shall be applied
as provided in subsection 2.4B(iii)(i) to the extent therein provided and
thereafter, so long as no Event of Default or Potential Event of Default shall
have occurred and be continuing, shall be available for disbursement to the
applicable Loan Parties for working capital and other general corporate
purposes.


E.  

Treatment of Accounts. With respect to Accounts of account debtors other than
Subsidiaries of Borrower, Borrower shall not, nor shall it permit any Subsidiary
(whether a Domestic Subsidiary or Foreign Subsidiary) to, without Agent’s prior
written consent, grant any extension of the time of payment of any Account,
compromise or settle any Account for less than the full amount thereof, release,
in whole or in part, any Person or property liable for the payment thereof, or
allow any credit or discount whatsoever thereon, except, prior to the occurrence
of an Event of Default, in accordance with their usual and customary business
practices.


F.  

Borrower to Provide Information. Borrower shall, at such intervals as Agent may
reasonably request, furnish such statements, schedules and/or information as
Agent may reasonably request relating to Borrower’s and its Subsidiaries’
(Domestic Subsidiaries and Foreign Subsidiaries) Accounts and the collection,
deposit and transfer of payments in respect thereof, including, without
limitation, all invoices evidencing such Accounts.



2.11     COLLECTION, DEPOSIT AND TRANSFER OF PAYMENTS IN RESPECT OF ACCOUNTS OF
FOREIGN SUBSIDIARIES.

        Borrower shall cause each of its Foreign Loan Parties (unless otherwise
agreed to by Agent in its reasonable discretion) to maintain in effect at all
times a system of accounts and procedures reasonably satisfactory to Agent for
the collection and deposit of payments in respect of such Person’s Accounts and,
following notice by Agent upon the occurrence of a Potential Event of Default
under subsection 8.1 of this Agreement or an Event of Default, the transfer of
amounts so deposited to the applicable Concentration Account and DBTCA Account.


SECTION 3.    LETTERS OF CREDIT


3.1     ISSUANCE OF LETTERS OF CREDIT AND LENDERS' PURCHASE OF PARTICIPATIONS
THEREIN.

A.  

Letters of Credit. In addition to Borrower requesting that Revolving Lenders
make Revolving Loans pursuant to subsection 2.1A(ii), Borrower may request, in
accordance with the provisions of this subsection 3.1, from time to time during
the period from the Closing Date to but excluding the 30th day prior to the
Revolving Loan Commitment Termination Date, that one or more Revolving Lenders
issue Letters of Credit for the account of Borrower for the purposes specified
in the definition of Commercial Letter of Credit and Standby Letter of Credit.
Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of Borrower herein set forth, any one or more
Revolving Lenders may, but (except as provided in subsection 3.1B(ii)) shall not
be obligated to, issue such Letters of Credit in accordance with the provisions
of this subsection 3.1; provided that Borrower shall not request that any
Revolving Lender issue (and no Revolving Lender shall issue):


(i)  

any Letter of Credit if, after giving effect to such issuance any Borrowing
Limitation would be exceeded;


(ii)  

any Letter of Credit if, after giving effect to such issuance, the Letter of
Credit Usage would exceed $125,000,000;


(iii)  

any Letter of Credit which would require drawings other than sight drawings; or


(iv)  

any Standby Letter of Credit having an expiration date later than the earlier of
(a) five Business Days prior to the Revolving Loan Commitment Termination Date
and (b) the date which is one year after the date of issuance of such Standby
Letter of Credit; provided that the immediately preceding clause (b) shall not
prevent any Issuing Lender from agreeing that a Standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each unless such Issuing Lender elects not to extend for any such
additional period in accordance with the terms of such Letter of Credit; and
provided, further that such Issuing Lender shall elect not to extend such
Standby Letter of Credit if it has knowledge that an Event of Default has
occurred and is continuing (and has not been waived in accordance with
subsection 10.6 or cured in accordance with the terms hereof) at the time such
Issuing Lender must elect whether or not to allow such extension; or


(v)  

any Commercial Letter of Credit having an expiration date (a) later than the
earlier of (X) the date which is 30 days prior to the Revolving Loan Commitment
Termination Date and (Y) the date which is 180 days from the date of issuance of
such Commercial Letter of Credit or (b) that is otherwise unacceptable to the
applicable Issuing Lender in its reasonable discretion; or


(vi)  

unless Agent and the applicable Issuing Lender shall have approved the issuance
of a specific Letter of Credit in another foreign currency, any Letter of Credit
denominated in a currency other than U.S. Dollars, an Approved Foreign Currency
or another currency which is freely tradable and freely convertible into U.S.
Dollars and, with respect to any Commercial Letter of Credit, as to which
Borrower has entered into an appropriate Hedge Agreement.


        For the purposes of making any determinations hereunder with respect to
a Letter of Credit denominated in a currency other than U.S. Dollars, the stated
amount of such Letter of Credit shall be valued based on the applicable Exchange
Rate for such currency as of the applicable date of determination.


B.    MECHANICS OF ISSUANCE.

(i)  

Notice of Issuance. Whenever Borrower desires the issuance of a Letter of
Credit, Borrower shall deliver to Agent a Request for Issuance of Letter of
Credit in the form of Exhibit III annexed hereto no later than 12:00 Noon (New
York City time) at least three (3) Business Days (in the case of Standby Letters
of Credit) or five Business Days (in the case of Commercial Letters of Credit),
or such shorter period as may be agreed to by the Issuing Lender in any
particular instance, in advance of the proposed date of issuance. The Issuing
Lender, in its reasonable discretion, may require changes in the text of the
proposed Letter of Credit or any documents described in or attached to the
Request for Issuance of Letter of Credit.


          Borrower shall notify the applicable Issuing Lender (and Agent, if
Agent is not such Issuing Lender) prior to the issuance of any Letter of Credit
in the event that any of the matters to which Borrower is required to certify in
the applicable Request for Issuance of Letter of Credit are no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit Borrower shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Borrower is required to certify in the applicable Request for Issuance of Letter
of Credit.


(ii)  

Determination of Issuing Lender. Upon receipt by Agent of a Request for Issuance
of a Letter of Credit pursuant to subsection 3.1B(i) requesting the issuance of
a Standby Letter of Credit, in the event Agent elects to issue such Standby
Letter of Credit, Agent shall promptly so notify Borrower, and Agent shall be
the Issuing Lender with respect thereto. In the event that Agent, in its sole
discretion, elects not to issue such Standby Letter of Credit, Agent shall
promptly so notify Borrower. Upon receipt by Agent of a Request for Issuance of
a Letter of Credit requesting the issuance of a Commercial Letter of Credit,
Agent shall promptly deliver to Fleet a copy of such Request for Issuance of
Letter of Credit, and in the event Fleet elects to issue such Commercial Letter
of Credit, Fleet shall promptly so notify Borrower and Agent, and Fleet shall be
the Issuing Lender with respect thereto. In the event that Fleet, in its sole
discretion, elects not to issue such Commercial Letter of Credit, Fleet shall
promptly so notify Borrower and Agent. If Agent or Fleet, as applicable, shall
have declined to issue such Letter of Credit as requested, Borrower may then
request any other Lender to issue such Letter of Credit by delivering to such
Lender a copy of the applicable Request for Issuance of Letter of Credit. Any
Lender so requested to issue such Letter of Credit shall promptly notify
Borrower and Agent whether or not, in its sole discretion, it has elected to
issue such Letter of Credit, and any such Lender which so elects to issue such
Letter of Credit shall be the Issuing Lender with respect thereto. In the event
that all other Lenders shall have declined to issue a Standby Letter of Credit,
notwithstanding the prior election of Agent not to issue such Standby Letter of
Credit, Agent shall be obligated to issue such Standby Letter of Credit and
shall be the Issuing Lender with respect thereto, notwithstanding the fact that
the Letter of Credit Usage with respect to such Letter of Credit and with
respect to all other Letters of Credit issued by Agent, when aggregated with
Agent’s outstanding Revolving Loans, may exceed Agent’s Revolving Loan
Commitment then in effect. In the event that all other Lenders shall have
declined to issue a Commercial Letter of Credit, then notwithstanding the prior
election of Fleet not to issue such Commercial Letter of Credit, Fleet shall be
obligated to issue such Commercial Letter of Credit and shall be the Issuing
Lender with respect thereto, notwithstanding the fact that the Letter of Credit
Usage with respect to such Commercial Letter of Credit and with respect to all
other Letters of Credit issued by Fleet, when aggregated with Fleet’s
outstanding Revolving Loans, may exceed Fleet’s Revolving Loan Commitment then
in effect.


(iii)  

Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance with
subsection 10.6) of the conditions set forth in subsection 4.3, the Issuing
Lender shall issue the requested Letter of Credit in accordance with the Issuing
Lender’s standard operating procedures.


(iv)  

Notification to Lenders. Promptly after the issuance of or amendment to a
Standby Letter of Credit, the Issuing Lender shall promptly notify the Agent and
Borrower, in writing, of such issuance or amendment, and such notice must be
accompanied by a copy of such issuance or amendment. Promptly upon receipt of
such notice, the Agent shall notify each other Lender of such issuance or
amendment, and if so requested by a Lender, the Agent shall furnish such Lender
with a copy of such issuance or amendment. With regards to Commercial Letters of
Credit, each Issuing Lender shall on the first Business Day of each week furnish
the Agent (with a copy to Borrower), by facsimile, with a report of the daily
aggregate outstanding Commercial Letters of Credit issued by such Issuing
Lender.


C.  

Lenders’ Purchase of Participations in Letters of Credit. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
agrees to, have irrevocably purchased from the Issuing Lender a participation in
such Letter of Credit and any drawings honored thereunder in an amount equal to
such Lender’s Pro Rata Share of the maximum amount which is or at any time may
become available to be drawn thereunder.



3.2    LETTER OF CREDIT FEES.

                Borrower agrees to pay the following amounts with respect to
Letters of Credit issued hereunder:

(i)  

with respect to each Letter of Credit, (a) a fronting fee, payable directly to
the applicable Issuing Lender for its own account, equal to the greater of (X)
$500 and (Y) 0.25% per annum of the daily amount available to be drawn under
such Letter of Credit and (b) a letter of credit fee, payable to Agent for the
account of Revolving Lenders, equal to the applicable Eurodollar Rate Margin for
Revolving Loans multiplied by the daily amount available to be drawn under such
Letter of Credit, in each case payable in arrears on and to (but excluding) the
first Business Day of each March, June, September and December of each year and
computed on the basis of a 360-day year for the actual number of days elapsed;


(ii)  

with respect to the issuance, amendment or transfer of each Letter of Credit and
each payment of a drawing made thereunder (without duplication of the fees
payable under clause (i) above), documentary and processing charges, payable
directly to the applicable Issuing Lender for its own account, in accordance
with such Issuing Lender’s standard schedule for such charges in effect at the
time of such issuance, amendment, transfer or payment, as the case may be; and


(iii)  

for purposes of calculating any fees payable under clause (i) of this subsection
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined as of the close of business on any date of determination and any
amount which is denominated in a currency other than U.S. Dollars shall be
valued based on the applicable Exchange Rate for such currency as of the
applicable date of determination. Promptly upon receipt by Agent of any amount
described in clause (i)(b) of this subsection 3.2, Agent shall distribute to
each Revolving Lender its Pro Rata Share of such amount.



3.3    DRAWINGS AND REIMBURSEMENT OF AMOUNTS DRAWN UNDER LETTERS OF CREDIT.

A.  

Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.


B.  

Reimbursement by Borrower of Amounts Paid Under Letters of Credit. In the event
an Issuing Lender has determined to honor a drawing under a Letter of Credit
issued by it, such Issuing Lender shall immediately notify Borrower and Agent,
and Borrower shall reimburse such Issuing Lender on or before the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in U.S. Dollars and in same day funds equal
to the amount of such payment (and to the extent that such Letter of Credit was
issued for the benefit of a Foreign Loan Party, Borrower shall cause such
Foreign Loan Party to reimburse Borrower by an amount equal to the amount of
such payment); provided that, anything contained in this Agreement to the
contrary notwithstanding, (i) unless Borrower shall have notified Agent and such
Issuing Lender prior to 10:00 A.M. (New York City time) on the date such drawing
is honored that Borrower intends to reimburse such Issuing Lender for the amount
of such payment with funds other than the proceeds of Revolving Loans, Borrower
shall be deemed to have given a timely Notice of Borrowing to Agent requesting
Lenders to make Revolving Loans that are Base Rate Loans on the Reimbursement
Date in an amount in U.S. Dollars (which amount, in the case of a drawing under
a Letter of Credit which is denominated in a currency other than U.S. Dollars,
shall be calculated by reference to the applicable Exchange Rate) equal to the
amount of such payment (and to the extent that such Letter of Credit was issued
for the benefit of a Foreign Loan Party, such Foreign Loan Party shall be deemed
to have requested an Intercompany Loan from Borrower in an amount equal to the
amount of such payment) and (ii) subject to satisfaction or waiver of the
conditions specified in subsection 4.2B, Lenders shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the amount of such
payment, the proceeds of which shall be applied directly by Agent to reimburse
such Issuing Lender for the amount of such payment; and provided, further that
if for any reason proceeds of Revolving Loans are not received by such Issuing
Lender on the Reimbursement Date in an amount equal to the amount of such
payment, Borrower shall reimburse such Issuing Lender, on demand, in an amount
in same day funds equal to the excess of the amount of such payment over the
aggregate amount of such Revolving Loans, if any, which are so received (and to
the extent that such Letter of Credit was issued for the benefit of a Foreign
Loan Party, Borrower shall cause such Foreign Loan Party to reimburse Borrower
in an amount equal to the excess of the amount of such payment over the
aggregate amount of such Revolving Loans). Nothing in this subsection 3.3B shall
be deemed to relieve any Lender from its obligation to make Revolving Loans on
the terms and conditions set forth in this Agreement, and Borrower shall retain
any and all rights it may have against any Lender resulting from the failure of
such Lender to make such Revolving Loans under this subsection 3.3B.


C.  

Payment by Revolving Lenders of Unreimbursed Amounts Paid Under Letters of
Credit.


(i)  

Payment by Revolving Lenders. In the event that Borrower shall fail for any
reason to reimburse any Issuing Lender as provided in subsection 3.3B in an
amount (calculated in the case of a drawing under a Letter of Credit denominated
in a currency other than U.S. Dollars, by reference to the applicable Exchange
Rate) equal to the amount of any payment by such Issuing Lender under a Letter
of Credit issued by it, such Issuing Lender shall promptly notify each other
Lender of the unreimbursed amount of such honored drawing and of such other
Revolving Lender’s respective participation therein based on such Lender’s Pro
Rata Share. Each Revolving Lender shall make available to such Issuing Lender an
amount equal to its respective participation, in U.S. Dollars and in same day
funds, at the office of such Issuing Lender specified in such notice, not later
than 12:00 Noon (New York City time) on the first business day (under the laws
of the jurisdiction in which such office of such Issuing Lender is located)
after the date notified by such Issuing Lender. In the event that any Lender
fails to make available to such Issuing Lender on such business day the amount
of such Lender’s participation in such Letter of Credit as provided in this
subsection 3.3C, such Issuing Lender shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the rate customarily
used by such Issuing Lender for the correction of errors among banks for three
Business Days and thereafter at the Base Rate. Nothing in this subsection 3.3C
shall be deemed to prejudice the right of any Lender to recover from any Issuing
Lender any amounts made available by such Lender to such Issuing Lender pursuant
to this subsection 3.3C in the event that it is determined by the final judgment
of a court of competent jurisdiction that the payment with respect to a Letter
of Credit by such Issuing Lender in respect of which payment was made by such
Lender constituted gross negligence or willful misconduct on the part of such
Issuing Lender.


(ii)  

Distribution to Lenders of Reimbursements Received From Borrower. In the event
any Issuing Lender shall have been reimbursed by other Lenders pursuant to
subsection 3.3C(i) for all or any portion of any payment by such Issuing Lender
under a Letter of Credit issued by it, such Issuing Lender shall distribute to
each other Lender that has paid all amounts payable by it under subsection
3.3C(i) with respect to such payment such other Lender’s Pro Rata Share of all
payments subsequently received by such Issuing Lender from Borrower in
reimbursement of such payment under the Letter of Credit when such payments are
received. Any such distribution shall be made to a Lender at its primary address
set forth below its name on the appropriate signature page hereof or at such
other address as such Lender may request.


D.  

Interest on Amounts Paid Under Letters of Credit.


(i)  

Payment of Interest by Borrower. Borrower agrees to pay to each Issuing Lender,
with respect to payments under any Letters of Credit issued by it, interest on
the amount paid by such Issuing Lender in respect of each such payment from the
date a drawing is honored to but excluding the date such amount is reimbursed by
Borrower (including any such reimbursement out of the proceeds of Revolving
Loans pursuant to subsection 3.3B) at a rate equal to (a) for the period from
the date such drawing is honored to but excluding the Reimbursement Date, the
rate then in effect under this Agreement with respect to Revolving Loans that
are Base Rate Loans and (b) thereafter, a rate which is 2% per annum in excess
of the rate of interest otherwise payable under this Agreement with respect to
Revolving Loans that are Base Rate Loans. Interest payable pursuant to this
subsection 3.3D(i) shall be computed on the basis of a 360-day year for the
actual number of days elapsed in the period during which it accrues and shall be
payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full.


(ii)  

Distribution of Interest Payments by Issuing Lender. Promptly upon receipt by
any Issuing Lender of any payment of interest pursuant to subsection 3.3D(i)
with respect to a payment under a Letter of Credit issued by it, (a) such
Issuing Lender shall distribute to each other Revolving Lender, out of the
interest received by such Issuing Lender in respect of the period from the date
such drawing is honored to but excluding the date on which such Issuing Lender
is reimbursed for the amount of such payment (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B), the amount
that such other Lender would have been entitled to receive in respect of the
letter of credit fee that would have been payable in respect of such Letter of
Credit for such period pursuant to subsection 3.2 if no drawing had been honored
under such Letter of Credit, and (b) in the event such Issuing Lender shall have
been reimbursed by other Lenders pursuant to subsection 3.3C(i) for all or any
portion of such payment, such Issuing Lender shall distribute to each other
Lender that has paid all amounts payable by it under subsection 3.3C(i) with
respect to such payment such other Lender’s Pro Rata Share of any interest
received by such Issuing Lender in respect of that portion of such payment so
reimbursed by other Lenders for the period from the date on which such Issuing
Lender was so reimbursed by other Lenders to but excluding the date on which
such portion of such payment is reimbursed by Borrower. Any such distribution
shall be made to a Lender at its primary address set forth below its name on the
appropriate signature page hereof or at such other address as such Lender may
request.



3.4     OBLIGATIONS ABSOLUTE.

        The obligation of Borrower to reimburse each Issuing Lender for payments
under the Letters of Credit issued by it and to repay any Revolving Loans made
by Lenders pursuant to subsection 3.3B and the obligations of Lenders under
subsection 3.3C(i) shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
including any of the following circumstances:

(i)  

any lack of validity or enforceability of any Letter of Credit;


(ii)  

the existence of any claim, set-off, defense or other right which Borrower or
any Lender may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons for whom any such transferee may be acting),
any Issuing Lender or other Lender or any other Person or, in the case of a
Lender, against Borrower, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between Borrower or one of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured);


(iii)  

any draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;


(iv)  

payment by the applicable Issuing Lender under any Letter of Credit against
presentation of a draft or other document which does not substantially comply
with the terms of such Letter of Credit;


(v)  

any adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Borrower or any of its Subsidiaries;


(vi)  

any breach of this Agreement or any other Loan Document by any party thereto;
any failure of any Foreign Loan Party under any Intercompany Note to make any
payment to Borrower when due thereunder or any other failure, breach or default
of any nature whatsoever of any Foreign Loan Party under any Intercompany Note,
any Intercompany Collateral Document or any Intercompany Note Guaranty;


(vii)  

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing; or


(viii)  

the fact that an Event of Default or a Potential Event of Default shall have
occurred and be continuing;


provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction); upon
any such determination of gross negligence or willful misconduct, the applicable
Issuing Lender shall promptly reimburse Borrower for such payments made.


3.5    INDEMNIFICATION; NATURE OF ISSUING LENDERS’ DUTIES.

A.     Indemnification. In addition to amounts payable as provided in
subsection 2.7, Borrower hereby agrees to protect, indemnify, pay and save
harmless each Issuing Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of outside counsel and allocated costs of
internal counsel) which such Issuing Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
such Issuing Lender, other than as a result of (a) the gross negligence or
willful misconduct of such Issuing Lender as determined by a final judgment of a
court of competent jurisdiction or (b) subject to the following clause (ii), the
wrongful dishonor by such Issuing Lender of a proper demand for payment made
under any Letter of Credit issued by it or (ii) the failure of such Issuing
Lender to honor a drawing under any such Letter of Credit as a result of any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto Government Authority.

B.     Nature of Issuing Lenders’ Duties. As between Borrower and any Issuing
Lender, Borrower assumes all risks of the acts and omissions of, or misuse of
the Letters of Credit issued by such Issuing Lender by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Lender shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any act or omission by a Government
Authority specified in subsection 3.5A, and none of the above shall affect or
impair, or prevent the vesting of, any of such Issuing Lender’s rights or powers
hereunder.

        In furtherance and extension and not in limitation of the specific
provisions set forth in the first paragraph of this subsection 3.5B, any action
taken or omitted by any Issuing Lender under or in connection with the Letters
of Credit issued by it or any documents and certificates delivered thereunder,
if taken or omitted in good faith, shall not put such Issuing Lender under any
resulting liability to Borrower.

        Notwithstanding anything to the contrary contained in this subsection
3.5, Borrower shall retain any and all rights it may have against any Issuing
Lender for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.


SECTION 4.    CONDITIONS TO LOANS AND LETTERS OF CREDIT


4.1    CONDITIONS TO EFFECTIVENESS.

        This Agreement shall become effective as of the date hereof upon the
satisfaction of the following conditions precedent:

A.  

Loan Party Documents. On or before the Effective Date, Borrower shall, and shall
cause each other Loan Party to, deliver to Lenders (or to Agent with sufficient
originally executed copies, where appropriate, for each Lender) the following
with respect to Borrower or such Loan Party, as the case may be, each, unless
otherwise noted, dated the Effective Date:


(i)  

Copies of the Organizational Documents of such Person, certified by the
Secretary of State or equivalent Government Authority of its jurisdiction of
organization or, if such document is of a type that may not be so certified,
certified by the secretary or similar officer of the applicable Loan Party,
together with signature and incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party or, in lieu of the
foregoing, a certificate of the secretary or similar officer of the applicable
Loan Party, certifying that, as applicable, (1) the Organizational Documents of
such Person and/or (2) the signature and incumbency certificate of such Person,
in each case as delivered to Agent on the Closing Date, are in full force and
effect and have not been amended or modified in any respect since the Closing
Date;


(ii)  

Resolutions of the Governing Body of such Person approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, certified as of the Effective Date by the secretary or similar officer of
such Person as being in full force and effect without modification or amendment;


(iii)  

Executed originals of the Loan Documents to which such Person is a party; and


(iv)  

Such other documents as Agent may reasonably request.


B.  

Representations and Warranties; Performance of Agreements. Borrower shall have
delivered to Agent an Officer’s Certificate, in form and substance satisfactory
to Agent, to the effect that the representations and warranties in Section 5
hereof are true, correct and complete on and as of the Effective Date to the
same extent as though made on and as of that date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete on and as of such
earlier date) and that Borrower shall have performed all agreements and
satisfied all conditions which this Agreement provides shall be performed or
satisfied by them on or before the Effective Date except as otherwise disclosed
to and agreed to in writing by Agent.


C.  

Opinion of Counsel to Loan Parties. Lenders shall have received originally
executed copies of the favorable written opinion of Eric B. Fonstad, general
counsel for Loan Parties, in form and substance reasonably satisfactory to Agent
and its counsel, dated as of the Effective Date.


D.  

Completion of Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by Agent, acting on behalf of
Lenders, and its counsel shall be satisfactory in form and substance to Agent
and such counsel, and Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Agent may
reasonably request.


E.  

Consent to Release of Real Property Collateral. Upon the satisfaction of the
preceding conditions precedent, Lenders hereby consent to the release of all
Liens granted by any Loan Party in favor of Agent or, with respect to the
Intercompany Collateral Documents, in favor of Borrower (or a security trustee
in lieu of Borrower), on any Real Property Asset, whether owned or leased, of
such Loan Party, including any fixtures related thereto. At the Borrower’s cost
and expense, Agent and Borrower (or any security trustee in lieu of Borrower)
shall execute all such documents and instruments, and take such other actions,
as may be necessary or appropriate to effect the release of all such Liens on
such Real Property Assets.


F.  

Prepayment of Revolving Loans and/or Termination of Revolving Loan Commitments
of Certain Lenders. As of the Effective Date, Borrower shall have prepaid the
Revolving Loans in full and/or terminated the Revolving Loan Commitments, as
applicable, of Transamerica Business Capital Corporation and The Provident Bank,
respectively, and paid to each of them in full all interest, fees and other
amounts, including amounts under subsection 2.7, as applicable, owing to them
such that Transamerica Business Capital Corporation and The Provident Bank shall
not be Lenders under this Agreement. Lenders hereby consent to such prepayment
in full of the Revolving Loans and/or termination of the Revolving Loan
Commitments, as applicable, of Transamerica Business Capital Corporation and The
Provident Bank, respectively, notwithstanding the provisions of subsection 2.4B
that would otherwise have required such a prepayment of Revolving Loans and/or
reduction of Revolving Loan Commitments to have been made in proportion to the
Lenders’ respective Pro Rata Shares. In addition, Borrower has voluntarily
reduced the amount of the Revolving Loan Commitments by $15,000,000, such that
the total Revolving Loan Commitments as of the Effective Date are $200,000,000,
as set forth in subsection 2.1A(ii).


G.  

Fees. Borrower shall have paid to Agent, for distribution to each Lender
executing this Agreement on or prior to 5:00 p.m., Chicago time, on January 23,
2004, an amendment fee equal to 0.375% of such Lender’s Revolving Loan
Commitments, in each case as in effect on the Effective Date (after giving
effect to the reduction in the Revolving Loan Commitments provided for in this
Agreement), and to Agent such fees as may have been agreed upon by Borrower and
Agent.



4.2    CONDITIONS TO ALL LOANS.

        The obligations of Lenders to make Loans on each Funding Date are
subject to the following conditions precedent:

A.  

Agent shall have received before that Funding Date, in accordance with the
provisions of subsection 2.1B, an originally executed Notice of Borrowing, in
each case signed by a duly authorized Officer of Borrower.


B.  

As of that Funding Date:


(i)  

The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete on and as of that Funding Date to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete on and as of such earlier date;


(ii)  

No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default;


(iii)  

Each Loan Party shall have performed in all material respects all agreements and
satisfied all conditions which this Agreement provides shall be performed or
satisfied by it on or before that Funding Date;


(iv)  

No order, judgment or decree of any arbitrator or Government Authority shall
purport to enjoin or restrain any Lender from making the Loans to be made by it
on that Funding Date;


(v)  

Borrower shall have delivered such other certificates or documents that Agent
shall reasonably request, in form and substance satisfactory to Agent; and


(vi)  

The sum of Cash constituting collected and available balances in Deposit
Accounts and Cash Equivalents of Borrower and its Subsidiaries minus the total
amount of any payments reasonably expected to be made within three Business Days
does not exceed $50,000,000 or such larger amount as may be approved by Agent.



4.3    CONDITIONS TO LETTERS OF CREDIT.

        The issuance of any Letter of Credit hereunder (whether or not the
applicable Issuing Lender is obligated to issue such Letter of Credit) is
subject to the following conditions precedent:

A.     On or before the date of issuance of such Letter of Credit, Agent shall
have received, in accordance with the provisions of subsection 3.1B(i), an
originally executed Request for Issuance of Letter of Credit in each case signed
by a duly authorized Officer of Borrower, together with all other information
specified in subsection 3.1B(i) and such other documents or information as the
applicable Issuing Lender may reasonably require in connection with the issuance
of such Letter of Credit.

B.     On the date of issuance of such Letter of Credit, all conditions
precedent described in subsection 4.2B shall be satisfied to the same extent as
if the issuance of such Letter of Credit were the making of a Loan and the date
of issuance of such Letter of Credit were a Funding Date.


SECTION 5.    BORROWER’S REPRESENTATIONS AND WARRANTIES

        In order to induce Lenders to enter into this Agreement and to make the
Loans, to induce Issuing Lenders to issue Letters of Credit and to induce
Lenders to purchase participations therein, Borrower represents and warrants to
each Lender, on the date of this Agreement, on each Funding Date and on the date
of issuance of each Letter of Credit, that the following statements are true,
correct and complete:


5.1    ORGANIZATION, POWERS, QUALIFICATION, GOOD STANDING, BUSINESS AND
SUBSIDIARIES.

A.     Organization and Powers. Borrower and each of its Subsidiaries is a
corporation, partnership, trust, limited liability company or, with respect to
Harnischfeger ULC, an unlimited liability company, duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as specified in Schedule 5.1 annexed hereto, as may be supplemented from time to
time pursuant to the provisions of subsection 6.1(xvi), except where such
failure to be duly organized, validly existing or in good standing has not had
and will not have, individually or in the aggregate for all such failures, a
Material Adverse Effect. Borrower and each of its Subsidiaries has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents and Related Agreements to which it is a party and to carry out the
transactions contemplated thereby, except where such failures to do so has not
had and will not have, individually or in the aggregate, a Material Adverse
Effect.

B.     Qualification and Good Standing. Borrower and each of its Subsidiaries is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had and will not have a Material Adverse Effect.

C.     Conduct of Business. Other than immaterial exceptions, Borrower and each
of its Subsidiaries is engaged only in the businesses permitted to be engaged in
pursuant to subsection 7.14.

D.     Subsidiaries. Other than immaterial exceptions, (i) all of the
Subsidiaries of Borrower and their jurisdictions or organizations are identified
in Schedule 5.1 annexed hereto, as said Schedule 5.1 may be supplemented from
time to time pursuant to the provisions of subsection 6.1(xvi), (ii) the capital
stock or similar equity interests of each of the Subsidiaries of Borrower
identified in Schedule 5.1 annexed hereto (as so supplemented) are duly
authorized, validly issued, fully paid and nonassessable and none of such
capital stock or similar equity interests constitutes Margin Stock, and (iii)
Schedule 5.1 annexed hereto (as so supplemented) correctly sets forth the
ownership interest of Borrower and each of its Subsidiaries in each of the
Subsidiaries of Borrower identified therein.


5.2    AUTHORIZATION OF BORROWING, ETC.

A.     Authorization of Borrowing. The execution, delivery and performance of
the Loan Documents and the Related Agreements have been duly authorized by all
necessary action on the part of Borrower and each of its Subsidiaries that is a
party thereto.

B.     No Conflict. Except to the extent the same would not reasonably be
expected to have a Material Adverse Effect, the execution, delivery and
performance by Borrower or any of its Subsidiaries of the Loan Documents and the
Related Agreements to which they are parties and the consummation of the
transactions contemplated by the Loan Documents and the Related Agreements do
not and will not (i) violate any provision of any law or any governmental rule
or regulation applicable to Borrower or any of its Subsidiaries, the
Organizational Documents of Borrower or any of its Subsidiaries or any order,
judgment or decree of any court or other Government Authority binding on
Borrower or any of its Subsidiaries, (ii) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Borrower or any of its Subsidiaries, (iii) result in
or require the creation or imposition of any Lien upon any of the properties or
assets of Borrower or any of its Subsidiaries (other than any Liens created
under any of the Loan Documents in favor of Agent on behalf of Lenders or any
Lien created under the Intercompany Collateral Documents in favor of Borrower to
the extent such Lien has been assigned to Agent), or (iv) require any approval
of stockholders or any approval or consent of any Person under any Contractual
Obligation of Borrower or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Effective Date and disclosed in
writing to Lenders.

C.     Governmental Consents. The execution, delivery and performance by
Borrower or any of its Subsidiaries of the Loan Documents and the Related
Agreements to which they are parties and the consummation of the transactions
contemplated by the Loan Documents and the Related Agreements do not and will
not require any Governmental Authorization, other than those which have been
obtained and are in full force and effect without any modification or amendment
other than as may be permitted pursuant to subsection 7.15.

D.     Binding Obligation. Each of the Loan Documents and the Related Agreements
has been duly executed and delivered by Borrower and any of its Subsidiaries
that is a party thereto, as applicable and is the legally valid and binding
obligation of Borrower or any such Subsidiary, as applicable, enforceable
against such Loan Party in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.


5.3    FINANCIAL CONDITION.

        All of Borrower’s financial statements delivered to Lenders on or prior
to the Effective Date, other than pro forma financial statements, were prepared
in conformity with GAAP and fairly present, in all material respects, the
financial position (on a consolidated and, where applicable, consolidating
basis) of the entities described in such financial statements as at the
respective dates thereof and the results of operations and cash flows (on a
consolidated and, where applicable, consolidating basis) of the entities
described therein for each of the periods then ended, subject, in the case of
any such unaudited financial statements, to changes resulting from audit and
normal year-end adjustments. Neither Borrower nor any of its Subsidiaries have
had (and neither Borrower nor any of its Subsidiaries will have following the
Effective Date) any Contingent Obligation, contingent liability or liability for
taxes, long-term lease or unusual forward or long-term commitment that was
required to be reflected in its financial statements, including the notes
thereto, in conformity with GAAP and that, as of the Effective Date, was not
reflected in the foregoing financial statements or the notes thereto and, as of
any Funding Date subsequent to the Effective Date, was not reflected in the most
recent financial statements delivered to Lenders pursuant to subsection 6.1 or
the notes thereto and that, in any such case, is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Borrower or any of its Subsidiaries taken as a whole.


5.4    NO MATERIAL ADVERSE CHANGE; NO RESTRICTED JUNIOR PAYMENTS.

        Since October 31, 2002, no event or change has occurred that has
resulted in, caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries has
directly or indirectly declared, ordered, paid or made, or set apart any sum or
property for, any Restricted Junior Payment or agreed to do so except as
permitted by subsection 7.5.


5.5    TITLE TO PROPERTIES; LIENS; REAL PROPERTY.

A.     Title to Properties; Liens. Borrower and its Subsidiaries have (i) good,
sufficient and legal title to (in the case of fee and freehold interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), or (iii) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
the financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for immaterial exceptions and for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under subsection 7.7. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.

B.     Real Property. As of the Closing Date, Schedule 5.5B annexed hereto
contains a true, accurate and complete in all material respects list of (i) all
fee and freehold interests in any Real Property Assets and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Property
Asset of Borrower or any of its Subsidiaries, regardless of whether such Person
is the landlord or tenant (whether directly or as an assignee or successor in
interest) under such lease, sublease or assignment. Except as specified in
Schedule 5.5B annexed hereto and except to the extent that it could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each agreement listed in clause (ii) of the immediately
preceding sentence is in full force and effect and Borrower does not have
knowledge of any default that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of
Borrower or any of its Subsidiaries, as applicable, enforceable against such
Person in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles.

C.     Intellectual Property. As of the date hereof, Borrower and its
Subsidiaries own or have the right to use, all Intellectual Property used in the
conduct of their business, except where the failure to own or have such right to
use in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. No claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does Borrower
know of any valid basis for any such claim except for such claims that in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect. The use of such Intellectual Property by Borrower and its Subsidiaries
does not infringe on the rights of any Person, except for such claims and
infringements that, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. A true, accurate and complete in all material
respects list of all federal and state and all foreign registrations of and
applications for Intellectual Property that are owned or licensed by Borrower or
any of its Subsidiaries on the date hereof is set forth on Schedule 5.5C annexed
hereto.


5.6    LITIGATION; VIOLATION OF LAW.

        Except as set forth in Schedule 5.6 annexed hereto, there are no
Proceedings (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any court or other Government
Authority (including any Environmental Claims) that are pending or, to the
knowledge of Borrower, threatened against or affecting Borrower or any of its
Subsidiaries or any property of Borrower or any of its Subsidiaries and that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries (i) is in
violation of any applicable laws (including Environmental Laws), which
violation, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, or (ii) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or other Government Authority, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.


5.7    PAYMENT OF TAXES.

        Except to the extent permitted by subsection 6.3, all material tax
returns and reports of Borrower and its Subsidiaries required to be filed by any
of them have been timely filed, and all material taxes shown on such tax returns
to be due and payable and all material assessments, fees and other governmental
charges upon Borrower and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises that are due and payable have been
paid when due and payable. Borrower knows of no proposed material tax assessment
against Borrower or any of its Subsidiaries that is not being actively contested
by Borrower or such Subsidiary in good faith and by appropriate proceedings;
provided that such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.


5.8    PERFORMANCE OF AGREEMENTS; MATERIALLY ADVERSE AGREEMENTS; MATERIAL
CONTRACTS.

A.     Neither Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to result in
a Material Adverse Effect.

B.     Neither Borrower nor any of its Subsidiaries is a party to or is
otherwise subject to any agreements or instruments or any charter or other
internal restrictions which, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.

C.     Except as described in Schedule 5.8, all Material Contracts of Borrower
and its Subsidiaries are in full force and effect and no material defaults
currently exist thereunder.


5.9    GOVERNMENTAL REGULATION.

        Neither Borrower nor any of its Subsidiaries is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation or under any comparable or equivalent
laws of any applicable Governmental Authority which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable.


5.10    SECURITIES ACTIVITIES.

A.     Neither Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.

B.     Following application of the proceeds of each Loan, not more than 25% of
the value of the assets (either of Borrower only, Borrower and any of its
Subsidiaries or of Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of subsection 7.2 or 7.7 or subject to any restriction
contained in any agreement or instrument, between Borrower and any Lender or any
Affiliate of any Lender, relating to Indebtedness and within the scope of
subsection 8.2, will be Margin Stock.


5.11    EMPLOYEE BENEFIT PLANS.

A.     Borrower, each of its Subsidiaries and each of their respective ERISA
Affiliates are in compliance in all material respects with all applicable
provisions and requirements of ERISA and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed in all material respects all their obligations under each Employee
Benefit Plan. Each Employee Benefit Plan that is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination from the Internal Revenue Service that it is so qualified and
Borrower is not aware of any reason why such favorable determination letter
would be revoked.

B.     No ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected, individually or in the aggregate for such ERISA Events,
to result in a material liability to Borrower.

C.     As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as set forth in the most recent actuarial
valuation report), individually or in the aggregate for all Pension Plans
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities), has not resulted in and could not
reasonably be expected to result in a Material Adverse Effect.

D.     As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of Borrower,
its Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $3,000,000.


5.12    CERTAIN FEES.

        No broker’s or finder’s fee or commission will be payable with respect
to this Agreement or any of the transactions contemplated hereby, and Borrower
hereby indemnifies Lenders against, and agrees that it will hold Lenders
harmless from, any claim, demand or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable fees, expenses and disbursements of counsel)
arising in connection with any such claim, demand or liability.


5.13    ENVIRONMENTAL PROTECTION.

        Except as set forth in Schedule 5.13 annexed hereto:

(i)  

neither Borrower nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to (a) any Environmental
Law, (b) any Environmental Claim, or (c) any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;


(ii)  

neither Borrower nor any of its Subsidiaries has received any letter or request
for information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law
or comparable law of any other jurisdiction indicating a liability that could
reasonably be expected to have a Material Adverse Effect;


(iii)  

there are and, to Borrower’s knowledge, have been no conditions, occurrences, or
Hazardous Materials Activities that could reasonably be expected to form the
basis of an Environmental Claim against Borrower or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and


(iv)  

compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws would not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.



5.14    EMPLOYEE MATTERS.

        There is no strike or work stoppage in existence or threatened involving
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect.


5.15    SOLVENCY.

        From and after the Closing Date and upon the incurrence of any
Obligations by any Loan Party on any date on which this representation is made,
the Loan Parties, taken as a whole, will be Solvent.


5.16    MATTERS RELATING TO COLLATERAL.

A.     Creation, Perfection and Priority of Liens. The execution and delivery of
the Collateral Documents by Loan Parties, together with (i) the actions taken on
or prior to the date hereof or pursuant to subsection 6.9 and (ii) the delivery
to Agent of any Pledged Collateral not delivered to Agent at the time of
execution and delivery of the applicable Collateral Document (all of which
Pledged Collateral has been so delivered) are effective to create in favor of
Agent for the benefit of Lenders, as security for the respective Secured
Obligations (as defined in the applicable Collateral Document in respect of any
Collateral), a valid and perfected First Priority Lien on all of the Collateral,
including without limitation the Collateral subject to the Intercompany
Collateral Documents, and all filings and other actions necessary or desirable
to perfect and maintain the perfection and First Priority status of such Liens
have been duly made or taken and remain in full force and effect, other than the
filing of any UCC financing statements or equivalent filings delivered to Agent
for filing (but not yet filed) and the periodic filing of UCC continuation
statements in respect of UCC financing statements or equivalent filings filed by
or on behalf of Agent.

B.     Governmental Authorizations. No authorization, approval or other action
by, and no notice to or filing with, any Government Authority is required for
either (i) the pledge or grant by any Loan Party of the Liens purported to be
created in favor of Agent pursuant to any of the Collateral Documents or (ii)
the exercise by Agent of any rights or remedies in respect of any Collateral
(whether specifically granted or created pursuant to any of the Collateral
Documents or created or provided for by applicable law), except for filings,
recordings or registrations contemplated by subsection 5.16A and except as may
be required, in connection with the disposition of any Pledged Collateral, by
laws generally affecting the offering and sale of securities.

C.     Absence of Third-Party Filings. Except such as may have been filed or
registered in favor of Agent as contemplated by subsection 5.16A and to evidence
permitted lease obligations and other Liens permitted pursuant to subsection
7.2, (i) no effective UCC financing statement, fixture filing or other
instrument similar in effect covering all or any material part of the Collateral
is on file in any filing or recording office and (ii) no effective filing
covering all or any material part of the Intellectual Property Collateral is on
file in the PTO or with any equivalent or similar Governmental Authority.

D.     Margin Regulations. The pledge of the Pledged Collateral pursuant to the
Collateral Documents does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

E.     Information Regarding Collateral. All information supplied to Agent by or
on behalf of Borrower or any of its Subsidiaries with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.


5.17    DISCLOSURE.

        No representation or warranty of Borrower or any of its Subsidiaries
contained in any Loan Document, any Related Agreement or in any other document,
certificate or written statement furnished to Lenders by or on behalf of
Borrower or any of its Subsidiaries for use in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact (known to Borrower, in the case of any
document not furnished by it) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Borrower to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may materially differ from the projected results. There are no facts
known (or which could upon the reasonable exercise of diligence, reasonably be
expected to be known) to Borrower (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to Lenders for
use in connection with the transactions contemplated hereby.


5.18    REPRESENTATIONS AND WARRANTIES IN RELATED AGREEMENTS.

        Borrower has delivered to Lenders complete and correct copies of the
Related Agreements, in each case as in effect as of the Effective Date, and of
all exhibits and schedules thereto. The representations and warranties made by
Borrower and its Subsidiaries contained in the Related Agreements are true,
correct and complete in all material respects on and as of the Effective Date to
the same extent as though made on and as of that date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date) and the Loan Parties have performed in
all material respects all agreements and satisfied all conditions which the
Related Agreements provide shall be performed or satisfied by the Loan Parties
on or before the Effective Date.


5.19    PERMITS.

        Each of the Loan Parties, prior to and after giving effect to the
transactions contemplated by the Loan Documents and the Related Agreements, has
such certificates, permits, licenses (including without limitation trademark and
other Intellectual Property licenses), franchises, consents, approvals,
authorizations and clearances that are material to the condition (financial or
otherwise), business or operations of any Loan Party (“Permits”) and is (and
will be immediately after the consummation of such transactions) in compliance
in all respects with all applicable laws as are necessary to own, lease or
operate its properties and to conduct its businesses in the manner as presently
conducted and to be conducted immediately after the consummation of such
transactions, except where failure to be in compliance could not reasonably be
expected to result in a Material Adverse Effect; and all such Permits are valid
and in full force and effect and will be valid and in full force and effect
immediately upon consummation of such transactions, except for those where the
failure to be valid or in effect could not reasonably be expected to result in a
Material Adverse Effect. Each of the Loan Parties, prior to and after giving
effect to such transactions, is and will be in compliance in all respects with
its obligations under such Permits, except where failure to be in compliance
could not reasonably be expected to result in a Material Adverse Effect, and no
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination of such Permits, except where such revocation or
termination could not reasonably be expected to result in a Material Adverse
Effect.


SECTION 6.    BORROWER’S AFFIRMATIVE COVENANTS

        Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than contingent indemnification obligations) and
the cancellation or expiration of all Letters of Credit, unless Requisite
Lenders shall otherwise give prior written consent, Borrower shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Section
6.


6.1    FINANCIAL STATEMENTS AND OTHER REPORTS.

        Borrower will maintain, and cause each of its Subsidiaries to maintain,
a system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. Borrower will deliver to Agent and Lenders:

(i)  

Events of Default, etc.: promptly upon any officer of Borrower obtaining
knowledge (a) of any condition or event that constitutes an Event of Default or
Potential Event of Default, or becoming aware that any Lender has given any
notice (other than to Agent) or taken any other action with respect to a claimed
Event of Default or Potential Event of Default, (b) that any Person has given
any notice to Borrower or any of its Subsidiaries or taken any other action with
respect to a claimed default or event or condition of the type referred to in
subsection 8.2, or (c) of the occurrence of any event or change that has caused
or evidences, either in any case or in the aggregate, a Material Adverse Effect,
an Officer’s Certificate specifying the nature and period of existence of such
condition, event or change, or specifying the notice given or action taken by
any such Person and the nature of such claimed Event of Default, Potential Event
of Default, default, event or condition, and what action Borrower has taken, is
taking and proposes to take with respect thereto;


(ii)  

Monthly and Quarterly Financials: as soon as available and in any event within
30 days after the end of each month ending after the Closing Date and within 45
days after the end of each Fiscal Quarter (or, with respect to the fourth Fiscal
Quarter, 90 days), for Fiscal Quarters ending after the Closing Date, (a) the
consolidated and consolidating balance sheets of Borrower and its Subsidiaries
as at the end of such fiscal period and the related consolidated and
consolidating statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such fiscal period and for the period from the
beginning of the then current Fiscal Year to the end of such fiscal period,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, to the extent prepared for
such fiscal period, all in reasonable detail and certified by the chief
financial officer or the chief accounting officer of Borrower that they fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments, provided that with respect to the
delivery of such quarterly financial statements, Borrower may satisfy such
requirements by the delivery of its Quarterly Report on Form 10-Q, and (b) a
narrative report describing the operations of Borrower and its Subsidiaries in
the form prepared for presentation to senior management for such fiscal period
and for the period from the beginning of the then current Fiscal Year to the end
of such fiscal period;


(iii)  

Year-End Financials: as soon as available and in any event within 90 days after
the end of each Fiscal Year, (a) the consolidated and consolidating balance
sheets of Borrower and its Subsidiaries as at the end of such Fiscal Year and
the related consolidated and consolidating statements of income, stockholders’
equity and cash flows of Borrower and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the Fiscal Year covered by such financial statements, all in reasonable detail
and certified by the chief financial officer or the chief accounting officer of
Borrower that they fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
provided that with respect to the delivery of such annual financial statements,
Borrower may satisfy such requirements by the delivery of its Annual Report on
Form 10-K produce the material described in this clause (a), (b) a narrative
report describing the operations of Borrower and its Subsidiaries in the form
prepared for presentation to senior management for such Fiscal Year, and (c) in
the case of such consolidated financial statements, a report thereon of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by Borrower and satisfactory to Agent,
which report shall be unqualified about the ability of Borrower and its
Subsidiaries to continue as a going concern and the scope thereof, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;


(iv)  

Compliance Certificate: together with each delivery of quarterly and annual
financial statements of Borrower and its Subsidiaries pursuant to subdivisions
(ii) and (iii) above, (a) an Officer’s Certificate of Borrower stating that the
signers have reviewed the terms of this Agreement and have made, or caused to be
made under their supervision, a review in reasonable detail of the transactions
and condition of Borrower and its Subsidiaries during the accounting period
covered by such financial statements and that such review has not disclosed the
existence during or at the end of such accounting period, and that the signers
do not have knowledge of the existence as at the date of such Officer’s
Certificate, of any condition or event that constitutes an Event of Default or
Potential Event of Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
Borrower has taken, is taking and proposes to take with respect thereto; and (b)
a Compliance Certificate demonstrating in reasonable detail compliance during
and at the end of the applicable accounting periods with the restrictions
contained in Section 7;


(v)  

Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the consolidated financial
statements of Borrower and its Subsidiaries delivered pursuant to subdivisions
(ii), (iii) or (xii) of this subsection 6.1 will differ in any material respect
from the consolidated financial statements that would have been delivered
pursuant to such subdivisions had no such change in accounting principles and
policies been made, then (a) together with the first delivery of financial
statements pursuant to subdivision (ii), (iii) or (xii) of this subsection 6.1
following such change, consolidated financial statements of Borrower and its
Subsidiaries for (y) the current Fiscal Year to the effective date of such
change and (z) the two full Fiscal Years immediately preceding the Fiscal Year
in which such change is made, in each case prepared on a pro forma basis as if
such change had been in effect during such periods, and (b) together with each
delivery of financial statements pursuant to subdivision (ii), (iii) or (xii) of
this subsection 6.1 following such change, if required pursuant to subsection
1.2, a written statement of the chief accounting officer or chief financial
officer of Borrower setting forth the differences (including any differences
that would affect any calculations relating to the financial covenants set forth
in subsection 7.6) which would have resulted if such financial statements had
been prepared without giving effect to such change;


(vi)  

Accountants’ Certification: together with each delivery of consolidated
financial statements of Borrower and its Subsidiaries pursuant to subdivision
(iii) above, a written statement by the independent certified public accountants
giving the report thereon (a) stating that their audit examination has included
a review of the terms of this Agreement and the other Loan Documents as they
relate to accounting matters, (b) stating whether, in connection with their
audit examination, any condition or event that constitutes an Event of Default
or Potential Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof; provided that such accountants shall not be liable by
reason of any failure to obtain knowledge of any such Event of Default or
Potential Event of Default that would not be disclosed in the course of their
audit examination, and (c) stating that based on their audit examination nothing
has come to their attention that causes them to believe either or both that the
information contained in the certificates delivered therewith pursuant to
subdivision (iv) above is not correct or that the matters set forth in the
Compliance Certificates delivered therewith pursuant to clause (b) of
subdivision (iv) above for the applicable Fiscal Year are not stated in
accordance with the terms of this Agreement;


(vii)  

Accountants’ Reports: promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all reports submitted to Borrower
by independent certified public accountants in connection with each annual,
interim or special audit of the financial statements of Borrower and its
Subsidiaries made by such accountants, including any comment letter submitted by
such accountants to management in connection with their annual audit;


(viii)  

SEC Filings and Press Releases: promptly upon their becoming available, copies
of (a) all financial statements, reports, notices and proxy statements sent or
made available generally by Borrower to its security holders or by any
Subsidiary of Borrower to its security holders other than Borrower or another
Subsidiary of Borrower, (b) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Borrower or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (c) all press releases and
other statements made available generally by Borrower or any of its Subsidiaries
to the public concerning material developments in the business of Borrower and
its Subsidiaries taken as a whole;


(ix)  

Litigation or Other Proceedings: (a) promptly upon any Officer of Borrower
obtaining knowledge of (X) the institution of, or non-frivolous threat of, any
Proceeding against or affecting Borrower or any of its Subsidiaries or any
property of Borrower or any of its Subsidiaries not previously disclosed in
writing by Borrower to Lenders or (Y) any material development in any Proceeding
that, in any case:


    (1)        if adversely determined, could reasonably be expected after
giving effect to the coverage and policy limits of insurance policies issued to
Borrower and its Subsidiaries to result in a Material Adverse Effect; or


    (2)        seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby;


  written notice thereof together with such other information as may be
reasonably requested by Agent to enable Lenders and their counsel to evaluate
such matters; and (b) within twenty days after the end of each Fiscal Quarter, a
schedule of all Proceedings involving an alleged liability of, or claims
against, Borrower or any of its Subsidiaries equal to or greater than
$10,000,000, and promptly after request by Agent such other information as may
be reasonably requested by Agent to enable Agent and its counsel to evaluate any
of such Proceedings;


(x)  

ERISA Events: promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto;


(xi)  

ERISA Notices: with reasonable promptness, copies of (a) all notices received by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (b) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Agent shall reasonably request;


(xii)  

Financial Plans: as soon as practicable and in any event no later than 30 days
prior to the beginning of each Fiscal Year, a consolidated and consolidating
plan and financial forecast for such Fiscal Year and the next four succeeding
Fiscal Years (the “Financial Plan” for such Fiscal Years), including (a)
forecasted consolidated and consolidating balance sheets and forecasted
consolidated and consolidating statements of income and cash flows of Borrower
and its Subsidiaries for each such Fiscal Year, together with pro forma
Compliance Certificates for each such Fiscal Year and an explanation of the
assumptions on which such forecasts are based, (b) forecasted consolidated and
consolidating statements of income and cash flows of Borrower and its
Subsidiaries for each month of the first such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based, (c) the amount
of forecasted unallocated overhead for each such Fiscal Year, and (d) such other
information and projections as any Lender may reasonably request;


(xiii)  

Governing Body: with reasonable promptness, written notice of any change in the
Governing Body of Borrower or any of its Subsidiaries;


(xiv)  

Insurance: as soon as practicable and in any event by the last day of each
Fiscal Year, a report in form and substance satisfactory to Agent outlining all
material insurance coverage maintained as of the date of such report by Borrower
and its Subsidiaries and all material insurance coverage planned to be
maintained by Borrower and its Subsidiaries in the immediately succeeding Fiscal
Year and confirming the status of Agent as additional insured and/or loss payee
under all such insurance to the extent required by subsection 6.4;


(xv)  

Environmental Audits and Reports: as soon as practicable following receipt
thereof, copies of all environmental audits and reports, whether prepared by
personnel of Borrower or any of its Subsidiaries or by independent consultants,
with respect to significant environmental matters at any Facility or which
relate to an Environmental Claim in either case which could reasonably be
expected to result in a Material Adverse Effect;


(xvi)  

New Subsidiaries: promptly upon any Person becoming a Subsidiary of Borrower or
any Subsidiary of Borrower or any Subsidiary of Borrower or any of its
Subsidiaries becoming an Immaterial Subsidiary of such Person, a written notice
setting forth with respect to such Person (a) the date on which such Person
became a Subsidiary or Immaterial Subsidiary of Borrower or such Subsidiary of
Borrower and (b) all of the data required to be set forth in Schedule 5.1
annexed hereto with respect to all Subsidiaries of Borrower (it being understood
that such written notice shall be deemed to supplement Schedule 5.1 annexed
hereto for all purposes of this Agreement);


(xvii)  

Material Contracts: promptly, and in any event within 10 Business Days after any
Material Contract of Borrower or any of its Subsidiaries is terminated or
amended in a manner that is materially adverse to Borrower and its Subsidiaries
taken as a whole, a written notice disclosing such termination or amendment;


(xviii)  

Borrowing Base Certificates; Static Reserve: as soon as available and in any
event within fifteen (15) Business Days after the last Business Day of each
month ending after the Closing Date, a Borrowing Base Certificate dated as of
the last Business Day of such month and certified by the chief financial officer
or the chief accounting officer of Borrower to be true and correct in all
material respects, including without limitation a report on cash held in the
Deposit Accounts of the Foreign Loan Parties and a report on any outstandings by
the Australian Loan Parties in excess of the amount of Indebtedness on which any
required stamp tax has been paid, together with any additional schedules and
other information as Agent may reasonably request (it being understood that (a)
Borrower, in addition to such monthly Borrowing Base Certificates, may from time
to time deliver to Agent and Lenders on any Business Day after the Closing Date
a Borrowing Base Certificate dated as of such Business Day, together with any
additional schedules and other information as Agent may reasonably request), and
(b) the most recent Borrowing Base Certificate described in this clause (xviii)
that is delivered to Agent shall be used in calculating the Borrowing Base as of
any date of determination); and, within five (5) Business Days of any Officer of
Borrower obtaining knowledge of the same, a written notice disclosing any
material change in the Static Reserve then in effect; and


(xix)  

Other Information: with reasonable promptness, such other information and data
with respect to Borrower or any of its Subsidiaries as from time to time may be
reasonably requested by any Lender.



6.2    EXISTENCE, ETC.

        Except as permitted under subsection 7.7, Borrower will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises material to its business;
provided, however, that neither Borrower nor any of its Subsidiaries shall be
required to preserve any such right or franchise if the Governing Body of
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of Borrower or such Subsidiary,
as the case may be, and that the loss thereof is not disadvantageous in any
material respect to Borrower, such Subsidiary or Lenders.


6.3    PAYMENT OF TAXES AND CLAIMS; TAX.

A.     Borrower will, and will cause each of its Subsidiaries to, pay all
material taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such charge or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (1) such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor and (2) in the case of a charge or claim which has
or may become a Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such charge or claim.

B.     Borrower will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Borrower or any of its Subsidiaries).


6.4    MAINTENANCE OF PROPERTIES; INSURANCE; APPLICATION OF NET INSURANCE/
CONDEMNATION PROCEEDS.

A.  

Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Borrower and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.


B.  

Insurance. Borrower will maintain or cause to be maintained, with financially
sound and reputable insurers, such public liability insurance, third party
property damage and bodily injury, and first party property damage including
business interruption insurance and casualty insurance with respect to
liabilities, losses or damage in respect of the assets, properties and
businesses of Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for corporations similarly
situated in the industry. Without limiting the generality of the foregoing,
Borrower will maintain or cause to be maintained replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times satisfactory to Agent in its commercially reasonable
judgment. Each such policy of insurance shall (a) name Agent for the benefit of
Lenders as an additional insured thereunder as its interests may appear and (b)
in the case of each business interruption and casualty insurance policy, contain
a loss payable clause or endorsement, satisfactory in form and substance to
Agent, that names Agent for the benefit of Lenders as the loss payee thereunder
for any covered loss in excess of $50,000 and provides for at least 30 days
prior written notice to Agent of any modification or cancellation of such
policy.


C.  

Application of Net Insurance/Condemnation Proceeds.


(i)  

Business Interruption Insurance. Upon receipt by Borrower or any of its
Subsidiaries of any business interruption insurance proceeds constituting Net
Insurance/Condemnation Proceeds, (a) so long as no Event of Default or Potential
Event of Default shall have occurred and be continuing, Borrower or such
Subsidiary may retain and apply such Net Insurance/Condemnation Proceeds for
working capital purposes, and (b) if an Event of Default or Potential Event of
Default shall have occurred and be continuing, Borrower shall apply an amount
equal to such Net Insurance/Condemnation Proceeds to prepay the Loans (and/or
the Revolving Loan Commitments shall be reduced) as provided in subsection 2.4B;


(ii)  

Casualty Insurance/Condemnation Proceeds. Upon receipt by Borrower or any of its
Subsidiaries of any Net Insurance/Condemnation Proceeds other than from business
interruption insurance, (a) so long as no Event of Default shall have occurred
and be continuing, Borrower shall, or shall cause one or more of its
Subsidiaries to, promptly and diligently apply such Net Insurance/Condemnation
Proceeds to pay or reimburse the costs of repairing, restoring or replacing the
assets in respect of which such Net Insurance/Condemnation Proceeds were
received or, to the extent not so applied, to prepay the Loans (and/or the
Revolving Loan Commitments shall be reduced) as provided in subsection 2.4B, and
(b) if an Event of Default shall have occurred and be continuing, Borrower shall
apply an amount equal to such Net Insurance/Condemnation Proceeds to prepay the
Loans (and/or the Revolving Loan Commitments shall be reduced) as provided in
subsection 2.4B.


(iii)  

Net Insurance/Condemnation Proceeds Received by Agent. Upon receipt by Agent of
any Net Insurance/Condemnation Proceeds as loss payee, (a) if and to the extent
Borrower would have been required to apply such Net Insurance/Condemnation
Proceeds (if it had received them directly) to prepay the Loans and/or reduce
the Revolving Loan Commitments, Agent shall, and Borrower hereby authorizes
Agent to, apply such Net Insurance/Condemnation Proceeds to prepay the Loans
(and/or the Revolving Loan Commitments shall be reduced) as provided in
subsection 2.4B, and (b) to the extent the foregoing clause (a) does not apply
and (1) the aggregate amount of such Net Insurance/Condemnation Proceeds
received (and reasonably expected to be received) by Agent in respect of any
covered loss does not exceed $250,000, Agent shall deliver such Net
Insurance/Condemnation Proceeds to Borrower, and Borrower shall, or shall cause
one or more of its Subsidiaries to, promptly apply such Net
Insurance/Condemnation Proceeds to the costs of repairing, restoring, or
replacing the assets in respect of which such Net Insurance/Condemnation
Proceeds were received, and (2) if the aggregate amount of Net
Insurance/Condemnation Proceeds received (and reasonably expected to be
received) by Agent in respect of any covered loss exceeds $250,000, Agent shall
hold such Net Insurance/Condemnation Proceeds pursuant to the terms of the
Security Agreement and, so long as Borrower or any of its Subsidiaries proceeds
diligently to repair, restore or replace the assets of Borrower or such
Subsidiary in respect of which such Net Insurance/Condemnation Proceeds were
received, Agent shall from time to time disburse to Borrower or such Subsidiary
from the Collateral Account, to the extent of any such Net
Insurance/Condemnation Proceeds remaining therein in respect of the applicable
covered loss, amounts necessary to pay the cost of such repair, restoration or
replacement after the receipt by Agent of invoices or other documentation
reasonably satisfactory to Agent relating to the amount of costs so incurred and
the work performed (including, if required by Agent, lien releases and
architects’ certificates); provided, however that if at any time Agent
reasonably determines (A) that Borrower or such Subsidiary is not proceeding
diligently with such repair, restoration or replacement or (B) that such repair,
restoration or replacement cannot be completed with the Net
Insurance/Condemnation Proceeds then held by Agent for such purpose, together
with funds otherwise available to Borrower for such purpose, Agent shall, and
Borrower hereby authorizes Agent to, apply such Net Insurance/ Condemnation
Proceeds to prepay the Loans (and/or the Revolving Loan Commitments shall be
reduced) as provided in subsection 2.4B.



6.5    INSPECTION; LENDER MEETING.

        Borrower shall, and shall cause each of its Subsidiaries to, permit (i)
from time to time, which may be quarterly (or more often if desired by Agent
during the continuance of an Event of Default or Potential Event of Default)
unless Agent decides to the contrary, any authorized representatives designated
by any Lender to visit, inspect and audit any of the properties of Borrower or
any of its Subsidiaries, including its and their financial and accounting books
and records, and to make copies and take extracts therefrom, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent public accountants (provided that representatives of Borrower may,
if they so choose, be present at or participate in any such discussion), and
(ii) any authorized representatives designated by Agent to conduct at least one
audit or appraisal of all Inventory and Accounts of Loan Parties during each
twelve-month period after the Closing Date (provided that Agent may require
additional audits or appraisals to be performed during the continuance of an
Event of Default), each such audit or appraisal to be satisfactory in scope and
substance to the Agent, all upon reasonable notice and at such reasonable times
during normal business hours; provided, that, notwithstanding anything to the
contrary in this Agreement, unless otherwise permitted by Agent, the assets of
any Domestic Subsidiary acquired by Borrower after the Effective Date shall not
be included in the calculation of the Domestic Borrowing Base unless and until
the first such audit or appraisal has occurred with respect to such Domestic
Subsidiary and is satisfactory to Agent. Without in any way limiting the
foregoing, Borrower will, upon the request of Agent or Requisite Lenders,
participate in a meeting of Agent and Lenders once during each Fiscal Year to be
held at Borrower’s corporate offices (or such other location as may be agreed to
by Borrower and Agent) at such time as may be agreed to by Borrower and Agent.


6.6    COMPLIANCE WITH LAWS, ETC.

        Borrower shall, and shall cause each of its Subsidiaries and all other
Persons on or occupying any Facilities to, comply with the requirements of all
applicable laws, rules, regulations and orders of any Government Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect.


6.7    ENVIRONMENTAL DISCLOSURE AND INSPECTION.

A.     Borrower shall, and shall cause each of its Subsidiaries to, exercise all
due diligence in order to comply in all material respects and cause (i) all
tenants under any leases or occupancy agreements affecting any portion of the
Facilities and (ii) all other Persons on or occupying such property, to comply
in all material respects with all Environmental Laws.

B.     Borrower agrees that Agent may, from time to time and in its reasonable
discretion, retain, at Borrower’s expense, an independent professional
consultant to review any report relating to Hazardous Materials prepared by or
for Borrower or any of its Subsidiaries and, upon a reasonable belief that
Borrower has breached any covenant or representation herein with respect to
environmental matters or that there has been a material violation of
Environmental Laws at any Facility or by Borrower or any of its Subsidiaries, to
conduct its own reasonable investigation of such matter at any Facility
currently owned, leased, operated or used by Borrower or any of its
Subsidiaries, and Borrower agrees to use commercially reasonable efforts to
obtain permission for Agent’s professional consultant to conduct its own
investigation of any such matter at any Facility previously owned, leased,
operated or used by Borrower or any of its Subsidiaries. Borrower hereby grants
to Agent and its agents, employees, consultants and contractors the right to
enter into or on to the Facilities currently owned, leased, operated or used by
Borrower or any of its Subsidiaries upon reasonable notice to Borrower to
perform such assessments on such property as are reasonably necessary to conduct
such a review and/or investigation. Any such investigation of any Facility shall
be conducted, unless otherwise agreed to by Borrower and Agent, during normal
business hours and, to the extent reasonably practicable, shall be conducted so
as not to interfere with the ongoing operations at any such Facility or to cause
any damage or loss to any property at such Facility. Borrower and Agent hereby
acknowledge and agree that any report of any investigation conducted at the
request of Agent pursuant to this subsection 6.7B will be obtained and shall be
used by Agent and Lenders for the purposes of Lenders’ internal credit
decisions, to monitor and police the Loans and to protect Lenders’ security
interests, if any, created by the Loan Documents.

C.     Borrower shall promptly advise Lenders in writing and in reasonable
detail of (i) any material Release of any Hazardous Materials required to be
reported to any federal, state or local Government Authority or regulatory
agency under any applicable Environmental Laws, (ii) any and all written
communications with respect to any Environmental Claims that could reasonably be
expected to result in a Material Adverse Effect or with respect to any material
Release of Hazardous Materials required to be reported to any federal, state or
local governmental or regulatory agency, (iii) any remedial action taken by
Borrower, any Subsidiary of Borrower or any other Person in response to (x) any
Hazardous Materials on, under or about any Facility, the existence of which
could reasonably be expected to result in an Environmental Claim having a
Material Adverse Effect, or (y) any Environmental Claim that could reasonably be
expected to result in a Material Adverse Effect, and (iv) Borrower’s discovery
of any occurrence or condition on any real property adjoining or in the vicinity
of any material Facility that could reasonably be expected to result in such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws.

D.     Borrower shall promptly notify Lenders of (i) any proposed acquisition of
stock, assets, or property by Borrower or any of its Subsidiaries that could
reasonably be expected to expose Borrower or any of its Subsidiaries to, or
result in, Environmental Claims that could reasonably be expected to have a
Material Adverse Effect and (ii) any proposed action to be taken by Borrower or
any of its Subsidiaries to modify current operations that could reasonably be
expected to subject Borrower or any of its Subsidiaries to material additional
obligations or requirements under Environmental Laws.

E.     Borrower shall, at its own expense, provide copies of such documents or
information as Agent may reasonably request in relation to any matters disclosed
pursuant to this subsection 6.7.


6.8    BORROWER’S REMEDIAL ACTION REGARDING HAZARDOUS MATERIALS.

        Borrower shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all remedial action in connection with the presence,
storage, use, disposal, transportation or Release of any Hazardous Materials on,
under or about any Facility in order to comply in all material respects with all
applicable Environmental Laws and Governmental Authorizations. In the event
Borrower or any of its Subsidiaries undertakes any remedial action with respect
to any Hazardous Materials on, under or about any Facility, Borrower or such
Subsidiary shall conduct and complete such remedial action in compliance in all
material respects with all applicable Environmental Laws, and in accordance in
all material respects with the policies, orders and directives of all federal,
state and local governmental authorities except when, and only to the extent
that, Borrower’s or such Subsidiary’s liability for such presence, storage, use,
disposal, transportation or discharge of any Hazardous Materials is being
contested in good faith by Borrower or such Subsidiary.


6.9    EXECUTION OF LOAN DOCUMENTS AND PERSONAL PROPERTY COLLATERAL DOCUMENTS
AND REGISTRATION OF CERTAIN COLLATERAL AFTER THE CLOSING DATE.

A.     Execution of Loan Documents and Personal Property Collateral Documents.
In the event it is determined that any Domestic Subsidiary of Borrower (other
than Industries Insurance, Inc. or an Immaterial Subsidiary) existing on the
Closing Date has not previously executed the Guaranty, or in the event that any
Person becomes a Domestic Subsidiary of Borrower (other than an Immaterial
Subsidiary) after the Closing Date, Borrower will promptly notify Agent of that
fact and cause such Subsidiary to execute and deliver to Agent a counterpart of
the Guaranty and Security Agreement, and, in either case, unless Borrower
otherwise requests and Agent consents thereto, to take all such further actions
and execute all such further documents and instruments (including actions,
documents and instruments comparable to those taken on the Closing Date) as may
be necessary or, in the opinion of Agent, desirable to create in favor of Agent,
for the benefit of Lenders, a valid and perfected First Priority Lien on
substantially all of the personal and mixed property assets of such Domestic
Subsidiary described in the applicable forms of Loan Documents and Collateral
Documents.

B.     Foreign Subsidiaries. Within ninety (90) days after Agent’s reasonable
request (or such longer period of time as may be approved by Agent) with respect
to any first tier Foreign Subsidiary (other than an Immaterial Subsidiary),
whether such Foreign Subsidiary existed on the Effective Date or became such a
Subsidiary thereafter, Borrower shall, or shall cause any Domestic Subsidiary
which is the direct parent of such Foreign Subsidiary to, execute and deliver to
Agent such documents and instruments and take such further actions as may be
necessary, or in the reasonable opinion of Agent, desirable to create in favor
of Agent, for the benefit of Lenders, a valid and perfected First Priority Lien
on 66% of the capital stock of such Foreign Subsidiary. At any time that the
pledge of the additional 34% (or such other portion) of the capital stock of any
such first tier Foreign Subsidiary of Borrower or any Domestic Subsidiary of
Borrower would not result in the possibility of a deemed dividend under Section
956 of the Internal Revenue Code, Borrower or such Domestic Subsidiary shall
execute and deliver to Agent such documents and instruments as Agent may
reasonably request and take such further action as Agent may reasonably request
to cause such capital stock to be pledged to, and subject to a First Priority
Lien in favor of, Agent for the benefit of Lenders as further security for the
performance of the Obligations hereunder.

C.     Subsidiaries of Foreign Loan Parties. In the event that any Person
becomes a Foreign Loan Party or a Subsidiary of a Foreign Loan Party (other than
an Immaterial Subsidiary) after the Closing Date, Borrower will promptly notify
Agent of that fact and, unless Borrower otherwise requests and Agent consents
thereto, cause such Foreign Loan Party or Subsidiary to execute and deliver to
Borrower counterparts of, or such additional, Intercompany Notes, Intercompany
Note Guaranties and Intercompany Collateral Documents, and to take all such
further actions and execute all such further documents and instruments
(including actions, documents and instruments comparable to those taken on the
Closing Date) as may be necessary or, in the opinion of Agent, desirable to
create in favor of Agent, for the benefit of Lenders, a valid and perfected
First Priority Lien on all of the personal and mixed property assets of such
Foreign Loan Party or such Subsidiary of such Foreign Loan Party.

D.     Subsidiary Organizational Documents, Legal Opinions, Etc. Borrower shall
deliver to Agent, together with such Loan Documents delivered by Borrower or a
Subsidiary (other than an Immaterial Subsidiary) pursuant to this
subsection 6.9, (i) certified copies of such Subsidiary’s Organizational
Documents, together with, if such Subsidiary is a Domestic Subsidiary, a good
standing certificate from the Secretary of State of the jurisdiction of its
organization and each other state in which such Person is qualified to do
business and, to the extent generally available, a certificate or other evidence
of good standing as to payment of any applicable franchise or similar taxes from
the appropriate taxing authority of each of such jurisdictions, each to be dated
a recent date prior to their delivery to Agent, (ii) a certificate executed by
the secretary or similar officer of such Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Subsidiary approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended and (b) the
incumbency and signatures of the officers of such Subsidiary executing such Loan
Documents, and (iii) to the extent required by Agent a favorable opinion of
counsel to such Subsidiary, in form and substance satisfactory to Agent and its
counsel, as to (a) the due organization and good standing of such Subsidiary,
(b) the due authorization, execution and delivery by such Subsidiary of such
Loan Documents, (c) the enforceability of such Loan Documents against such
Subsidiary and (d) such other matters (including matters relating to the
creation and perfection of Liens in any Collateral pursuant to such Loan
Documents) as Agent may reasonably request, all of the foregoing to be
satisfactory in form and substance to Agent and its counsel.

E.     Australian Holdco. Borrower shall cause Australian Holdco to dividend or
otherwise distribute any funds received by it from any of its Subsidiaries,
whether on account of the Australian Debenture, the Dufcorp Note, the Jobic
Note, the Harnischfeger Notes or otherwise, to Borrower or any Subsidiary
Guarantor substantially concurrently with the receipt of such funds. Australian
Holdco shall only engage in the business of (i) consummating the Australian
Restructuring, and (ii) thereafter, owning or holding the Australian Debenture,
the Dufcorp Note, the Jobic Note, the Harnischfeger Notes (if assigned to it by
Jobic) and the capital stock of Joy Australia, and shall not otherwise own any
assets or be subject to any liabilities.


SECTION 7.    BORROWER’S NEGATIVE COVENANTS

        Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than contingent indemnification obligations) and
the cancellation or expiration of all Letters of Credit, unless Requisite
Lenders shall otherwise give prior written consent, Borrower shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this
Section 7.


7.1    INDEBTEDNESS.

        Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness,
except:

(i)  

Borrower may become and remain liable with respect to the Obligations;


(ii)  

Borrower and its Subsidiaries may become and remain liable with respect to
Contingent Obligations permitted by subsection 7.4 and, upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;


(iii)  

Borrower and its Subsidiaries may become and remain liable with respect to
Indebtedness in respect of Capital Leases; provided that such Capital Leases are
permitted under the terms of subsection 7.9;


(iv)  

(A) Borrower and any Guarantor may become and remain liable with respect to
Indebtedness to Borrower and any Guarantor; (B) any Foreign Loan Party may
become and remain liable with respect to any Indebtedness to any other Foreign
Loan Party; (C) Subsidiaries of Borrower which are not Guarantors or Foreign
Loan Parties may become and remain liable with respect to Indebtedness to
Borrower, a Guarantor or a Foreign Loan Party in an aggregate amount, which
together with the aggregate Investments made by Borrower, Guarantors and Foreign
Loan Parties pursuant to subsection 7.3(vii), does not exceed $20,000,000; (D)
Subsidiaries of Borrower which are not Guarantors or Foreign Loan Parties may
become and remain liable with respect to Indebtedness to other Subsidiaries of
Borrower which are not Guarantors or Foreign Loan Parties; provided that in the
case of the foregoing clauses (A)-(D) (1) all such intercompany Indebtedness
shall be evidenced by promissory notes (in form and substance reasonably
acceptable to Agent) that are pledged to Agent pursuant to the terms of the
applicable Collateral Document, (2) all such intercompany Indebtedness owed by
Borrower or any Guarantor shall be subordinated in right of payment to the
payment in full of the Obligations, or the Guaranteed Obligations, as the case
may be, pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement, and (3) any payment by any Subsidiary of
Borrower under any guaranty of the Obligations shall result in a pro tanto
reduction of the amount of any intercompany Indebtedness owed by such Subsidiary
to Borrower or to any of its Subsidiaries for whose benefit such payment is
made; (E) each Foreign Loan Party may become and remain liable with respect to
Indebtedness owed to Borrower, which Indebtedness is evidenced by an
Intercompany Note, guaranteed by the Intercompany Note Guaranties and secured by
the Intercompany Collateral Documents pursuant to the provisions of this
Agreement, provided that the rate at which any such Indebtedness bears interest
shall not be less than, on a weighted average basis, the rate at which the Loans
bear interest; (F) Borrower, any Guarantor and any Foreign Loan Party may become
liable with respect to Indebtedness to any Subsidiary which is not a Guarantor
or Foreign Loan Party; and (G) in connection with the Australian Restructuring,
Jobic may become and remain liable with respect to the Australian Debenture and
the Dufcorp Note, Joy Australia may become and remain liable with respect to the
Jobic Note, and Harnischfeger Australia may become and remain liable with
respect to the Harnischfeger Notes; provided that all such intercompany
Indebtedness owed by Borrower, any Guarantor and any Foreign Loan Party shall be
subordinated in right of payment to the payment in full of the Obligations, any
payment under the Guaranty or any payment by a Foreign Loan Party under any
Intercompany Note or Intercompany Note Guaranty;


(v)  

Borrower and its Subsidiaries, as applicable, may remain liable with respect to
Indebtedness described in Schedule 7.1 annexed hereto;


(vi)  

Borrower may become and remain liable with respect to the Senior Subordinated
Notes in the original aggregate principal amount of $200,000,000, as such amount
may be increased from time to time by the issuance of additional Senior
Subordinated Notes, provided that (A) any such additional Senior Subordinated
Notes shall be issued on substantially the same terms and conditions as the
Senior Subordinated Notes issued on March 18, 2002 or shall be issued on terms
and conditions otherwise satisfactory to Agent and Requisite Lenders and (B) no
Potential Event of Default or Event of Default (including without limitation
pursuant to subsection 7.6B) shall have occurred and be continuing or shall
occur after giving effect to the issuance of any such additional Senior
Subordinated Notes;


(vii)  

Borrower and its Subsidiaries may become liable with respect to Indebtedness
described in subsection 7.2A(iv) in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding;


(viii)  

Borrower and its Subsidiaries may become and remain liable with respect to other
unsecured Indebtedness in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding;


(ix)  

Borrower’s South African Subsidiaries may become and remain liable with respect
to Indebtedness in a principal amount not to exceed $15,000,000 outstanding at
any time and Borrower’s Chilean Subsidiaries may become and remain liable with
respect to Indebtedness in a principal amount not to exceed $25,000,000
outstanding at any time;


(x)  

(A) To the extent approved by Agent in its discretion, the Australian Joy Loan
Parties may become and remain liable with respect to an unsecured overdraft
credit facility and the Australian P&H Loan Parties may become and remain liable
with respect to an unsecured overdraft credit facility in an aggregate principal
amount for both such Foreign Loan Parties not to exceed $3,000,000; and (B) the
UK Loan Parties may become and remain liable with respect to certain credit
facilities provided by National Westminster Bank plc and Barclays Bank plc in
the ordinary course of such UK Loan Parties’ business consistent with past
practices, including without limitation a BACS facility, a DTEL facility and LNC
car contracts, but excluding any foreign currency exchange or similar facilities
and with such reserves as may be required by Agent, in an aggregate amount for
all such facilities not to exceed $5,000,000; and


(xi)  

Borrower and its Domestic Subsidiaries may become and remain liable with respect
to Bank Products approved by Agent in its discretion.



7.2    LIENS AND RELATED MATTERS.

A.  

Prohibition on Liens. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:


(i)  

Permitted Encumbrances;


(ii)  

Liens granted pursuant to the Collateral Documents and the Intercompany
Collateral Documents;


(iii)  

Liens described in Schedule 7.2 annexed hereto;


(iv)  

Liens on any asset existing at the time of acquisition of such asset by Borrower
or any Subsidiary thereof, or Liens to secure the payment of all or any part of
the purchase price of an asset upon the acquisition of such asset by Borrower or
a Subsidiary thereof or to secure any Indebtedness permitted hereby incurred by
Borrower or a Subsidiary thereof at the time of or with ninety days after the
acquisition of such asset, which Indebtedness is incurred for the purpose of
financing all or any part of the purchase price thereof, in each case to the
extent permitted by Agent; provided, however, that the Lien shall apply only to
the asset so acquired; and provided further that the aggregate of all amounts
secured by such Liens shall not exceed $10,000,000 at any time;


(v)  

Liens evidencing Capital Leases permitted by subsection 7.1;


(vi)  

Other Liens securing Indebtedness in an aggregate amount not to exceed
$1,000,000 at any time outstanding;


(vii)  

Liens on the assets of Borrower’s South African Subsidiaries securing
Indebtedness permitted by subsection 7.1(ix) with respect to such South African
Subsidiaries; and


(viii)  

Liens on the assets of Borrower or its Subsidiaries located in China in an
aggregate amount not to exceed $5,000,000.


B.  

Equitable Lien in Favor of Lenders. If Borrower or any of its Subsidiaries shall
create or assume any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, other than Liens excepted by the provisions of
subsection 7.2A, it shall make or cause to be made effective provision whereby
the Obligations will be secured by such Lien equally and ratably with any and
all other Indebtedness secured thereby as long as any such Indebtedness shall be
so secured; provided that, notwithstanding the foregoing, this covenant shall
not be construed as a consent by Requisite Lenders to the creation or assumption
of any such Lien not permitted by the provisions of subsection 7.2A.


C.  

No Further Negative Pledges. Except (i) with respect to specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to an Asset Sale, (ii) as contained in
licenses or leases with respect to the property licensed or leased thereby
entered into in the ordinary course of business, and (iii) to the extent
provided in the Senior Subordinated Note Indenture, neither Borrower nor any of
its Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.


D.  

No Restrictions on Subsidiary Distributions to Borrower or Other Subsidiaries.
Except as provided herein, Borrower will not, nor will it permit any of its
Subsidiaries (except Borrower’s South African Subsidiaries with respect to the
Indebtedness permitted pursuant to subsection 7.1(ix), and except with respect
to the Australian Debenture issued in connection with the Australian
Restructuring) to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any such Subsidiary to (i) pay dividends or make any other distributions on
any of such Subsidiary’s capital stock or other ownership interests owned by
Borrower or any other Subsidiary of Borrower, (ii) repay or prepay any
Indebtedness owed by such Subsidiary to Borrower or any other Subsidiary of
Borrower, (iii) make loans or advances to Borrower or any other Subsidiary of
Borrower, or (iv) transfer any of its property or assets to Borrower or any
other Subsidiary of Borrower.



7.3    INVESTMENTS; ACQUISITIONS.

        Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make or own any Investment in any Person, including any
Joint Venture, or acquire, by purchase or otherwise, all or substantially all
the business, property or fixed assets of, or capital stock or other ownership
interests of any Person, or any division or line of business of any Person
except:

(i)  

Borrower and its Subsidiaries may make and own Investments in Cash Equivalents;


(ii)  

Borrower and Guarantors may make and own additional Investments in Subsidiaries
that are Guarantors or in Borrower; any Foreign Loan Party may make and own
Investments in any other Foreign Loan Party in the same Approved Jurisdiction,
in any other Foreign Subsidiary to the extent a part of the UK Restructuring or
as otherwise permitted pursuant to subsection 7.1(iv); any Subsidiary which is
not a Guarantor or Foreign Loan Party may make and own Investments in Borrower,
any Guarantor and any Foreign Loan Party or any other Subsidiary which is not a
Guarantor or a Foreign Loan Party; and Borrower and its Subsidiaries, including
Australian Holdco, Joy Australia, Jobic, Dufcorp, Harnischfeger Australia and
their respective Subsidiaries, may complete the Australian Restructuring as
described in the definition thereof or on such other terms and conditions as are
acceptable to Agent;


(iii)  

Borrower may make and own Intercompany Loans to Foreign Loan Parties to the
extent permitted under subsection 7.1(iv);


(iv)  

Borrower and its Subsidiaries may make Consolidated Capital Expenditures
permitted by subsection 7.8;


(v)  

Borrower and its Subsidiaries may continue to own the Investments owned by them
and described in Schedule 7.3 annexed hereto;


(vi)  

Borrower and its Subsidiaries may make Permitted Acquisitions for which the
aggregate consideration paid by Borrower and its Subsidiaries since the Closing
Date (the “Acquisition Consideration”) including without limitation, the fair
market value of all Cash, common stock of Borrower or other property paid or
transferred, and the aggregate amount of all Indebtedness incurred or assumed in
connection with such Permitted Acquisition or other liabilities assumed or
incurred by Borrower or any of its Subsidiaries, in each case to the extent
permitted pursuant to subsection 7.1, shall not exceed $25,000,000 in any one
Fiscal Year or $75,000,000 in the aggregate (the “Maximum Acquisition Amount”);
provided, however, that the Maximum Acquisition Amount for any Fiscal Year shall
be increased by an amount equal to 50% of the excess, if any, of the Maximum
Acquisition Amount for the previous Fiscal Year (without giving effect to any
adjustment made pursuant to this proviso) over the actual amount of Acquisition
Consideration for such previous Fiscal Year; and provided further that:


(a)  

prior to the consummation of any Permitted Acquisition, Borrower shall deliver
to Agent (1) an Officer’s Certificate (x) certifying that no Potential Event of
Default or Event of Default under the Loan Documents shall then exist or shall
occur as a result of such Permitted Acquisition, and (y) demonstrating that
after giving effect to such Permitted Acquisition and all Indebtedness to be
incurred, assumed or repaid in connection with or as consideration for such
Permitted Acquisition, Borrower and its Subsidiaries shall be in compliance on a
Pro Forma Basis with the financial covenants set forth in subsection 7.6 for the
four consecutive Fiscal Quarter period ending immediately prior to the date of
the proposed Permitted Acquisition, and (2) such other materials and information
as Agent may reasonably request; and


(b)  

Borrower shall, and shall cause its Subsidiaries to, (x) in the event of any
Permitted Acquisition of another Person (other than Borrower or any of its
Subsidiaries), make such acquired Person a Subsidiary of Borrower or any of its
Subsidiaries or merge such Person with and into Borrower or any of its
Subsidiaries, and (y) comply with the requirements of subsection 6.9, including
without limitation granting to Agent, on behalf of Lenders, a valid and
perfected First Priority Lien on all such acquired assets or other property;
provided, however, that such valid and perfected First Priority Lien need not be
granted with respect to any assets or other property acquired in connection with
any Permitted Acquisition to the extent such assets or other property are
subject to any Liens otherwise permitted under subsection 7.2A(iv).


(vii)  

Borrower, any Guarantor and any Foreign Loan Party may make and own additional
Investments in Subsidiaries which are not Guarantors or Foreign Loan Parties;
provided that (a) the aggregate amount of all such Investments made after the
Closing Date, together with the aggregate amount of Indebtedness of such
Subsidiaries under subsection 7.1(iv)(C), does not exceed $20,000,000 in the
aggregate outstanding at any time;


(viii)  

Borrower and its Subsidiaries may make and maintain Investments received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers, in each case arising in the ordinary course of business; and


(ix)  

Borrower and its Subsidiaries may make and own Investments permitted under
subsection 7.7(iv).



7.4    CONTINGENT OBLIGATIONS.

        Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or become or remain liable with respect to any
Contingent Obligation, except:

(i)  

Subsidiaries of Borrower may become and remain liable with respect to Contingent
Obligations in respect of the Guaranty and the Intercompany Note Guaranties;


(ii)  

Borrower may become and remain liable with respect to Contingent Obligations in
respect of Letters of Credit;


(iii)  

Borrower may become and remain liable with respect to Contingent Obligations
under Hedge Agreements in an aggregate notional principal amount not to exceed
the amount of the liabilities so hedged;


(iv)  

Borrower and its Subsidiaries may become and remain liable with respect to
Contingent Obligations in respect of customary indemnification, purchase price
adjustment and other customary contract obligations incurred in connection with
Asset Sales or other sales of assets (including sales of inventory and provision
of services in the ordinary course of business of Borrower and its
Subsidiaries);


(v)  

Borrower and its Subsidiaries may become and remain liable with respect to
Contingent Obligations under guarantees in the ordinary course of business of
the obligations of suppliers, customers, franchisees and licensees of Borrower
and its Subsidiaries in an aggregate amount not to exceed at any time
$10,000,000;


(vi)  

Borrower and its Subsidiaries may become and remain liable with respect to
Contingent Obligations in respect of any Indebtedness of Borrower or any of its
Subsidiaries permitted by subsection 7.1; provided however that no Subsidiary of
Borrower may become and remain liable with respect to Contingent Obligations in
respect of Indebtedness of Borrower permitted under subsection 7.1(vi) unless
such Subsidiary is also a Guarantor of the Obligations and such Contingent
Obligations are subordinated to the Obligations on the same terms and conditions
as any Contingent Obligations of Borrower’s Subsidiaries with respect to the
initial issuance of such Senior Subordinated Notes;


(vii)  

Borrower may become and remain liable with respect to Contingent Obligations
related to its South African Subsidiaries in an aggregate amount not to exceed
$15,000,000 at any time; and


(viii)  

Borrower and its Subsidiaries, as applicable, may remain liable with respect to
Contingent Obligations described in Schedule 7.4 annexed hereto.



7.5    RESTRICTED JUNIOR PAYMENTS.

        Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Junior Payment; provided that so long as no Event of Default or
Potential Event of Default shall have occurred and be continuing or shall be
caused thereby:

(i)  

Borrower may make regularly scheduled payments of interest in respect of any
Subordinated Indebtedness in accordance with the terms of, and only to the
extent required by, and subject to the subordination provisions contained in,
the indenture or other agreement pursuant to which such Subordinated
Indebtedness was issued, as such indenture or other agreement may be amended
from time to time to the extent permitted under subsection 7.15;


(ii)  

Borrower may repurchase or redeem the Senior Subordinated Notes in accordance
with the terms of the Senior Subordinated Note Indenture if after giving pro
forma effect to such repurchase or redemption and to the incurrence of any
Indebtedness in connection with such repurchase or redemption, Borrower’s
Consolidated Fixed Charge Coverage Ratio as of the last day of the immediately
preceding Fiscal Quarter for which Borrower has delivered financial statements
pursuant to subsection 6.1(ii) shall be in excess of 2.00:1.00;


(iii)  

Borrower may declare and make dividend payments in respect of the stock of
Borrower and repurchase stock of Borrower; provided that the aggregate amount of
all such dividends and repurchases in any Fiscal Year shall not exceed the
lesser (such lesser amount being the “Maximum Permitted Stock Payments”) of (1)
$25,000,000 or (2) 50% of Consolidated Net Income of Borrower (if a positive
number) for the immediately preceding Fiscal Year; provided further that the
Maximum Permitted Stock Payments for any Fiscal Year shall be increased by an
amount equal to the excess, if any, of the Maximum Permitted Stock Payments for
the previous Fiscal Year (as adjusted in accordance with this proviso) over the
actual amount of dividend payments and/or repurchases of Borrower’s stock made
in such previous Fiscal Year; provided further that after giving effect to any
such dividend or repurchase Borrower shall be in pro forma covenant compliance
and the aggregate amount of all such dividend payments and stock repurchases
made pursuant to this clause (iii) shall not exceed $50,000,000;


(iv)  

in addition to dividend payments and stock repurchases permitted pursuant to
clause (iii) above, Borrower may declare and make dividend payments in respect
of the stock of Borrower and repurchase stock of Borrower; provided that (1)
after giving pro forma effect to such dividend payment or stock repurchase and
to the incurrence of any Indebtedness in connection therewith, Borrower’s
Consolidated Adjusted Leverage Ratio as of the date of the immediately preceding
Fiscal Quarter for which Borrower has delivered financial statements pursuant to
subsection 6.1(ii) shall not exceed 1.65:1.00 and (2) the sum of Borrower’s Cash
and Cash Equivalents immediately prior to such dividend payment or stock
repurchase is not less than the amount of such dividend payment or stock
repurchase, and such Cash or Cash Equivalents shall actually have been applied
to make such dividend payment or stock repurchase; and


(v)  

Borrower may purchase stock of Borrower by way of a cashless exercise of options
thereunder.



7.6    FINANCIAL COVENANTS.

A.     Minimum Interest Coverage Ratio. Borrower shall not permit the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Net Interest Expense, calculated on
a Pro Forma Basis, for any four-Fiscal Quarter period ending during any of the
periods set forth below to be less than the correlative ratio indicated:

Period

--------------------------------------------------------------------------------

Minimum Interest Coverage
Ratio

--------------------------------------------------------------------------------

Each four Fiscal Quarter period ending on the last day of each Fiscal Quarter of
Fiscal Year 2004 3.50:1.00 Each four Fiscal Quarter period ending on the last
day of each Fiscal Quarter of Fiscal Year 2005 3.50:1.00 Each four Fiscal
Quarter period ending on the last day of each Fiscal Quarter thereafter

3.75:1.00

B.     Maximum Consolidated Leverage Ratio. Borrower shall not permit the
Consolidated Leverage Ratio, calculated on a Pro Forma Basis, as at any date
during any of the periods set forth below to exceed the correlative ratio
indicated:

Period

--------------------------------------------------------------------------------

Maximum Consolidated
Leverage Ratio

--------------------------------------------------------------------------------

From the first day of the 1st Fiscal Quarter to the last day of the 4th Fiscal
Quarter of Fiscal Year 2004 2.75:1.00 From the first day of the 1st Fiscal
Quarter of Fiscal Year 2005 to the Revolving Loan Commitment Termination Date

2.50:1.00

C.     Minimum Consolidated Fixed Charge Coverage Ratio. Borrower shall not
permit the Consolidated Fixed Charge Coverage Ratio, calculated on a Pro Forma
Basis, for any four-Fiscal Quarter period ending as of the last day of any
Fiscal Quarter occurring during any of the periods set forth below to be less
than the correlative ratio indicated:

Period

--------------------------------------------------------------------------------

Minimum Consolidated Fixed
Charge Coverage Ratio

--------------------------------------------------------------------------------

Each four Fiscal Quarter period ending on the last day of each Fiscal Quarter of
Fiscal Year 2004 1.10 :1.00 Each four Fiscal Quarter period ending on the last
day of each Fiscal Quarter of Fiscal Year 2005 1.15:1.00 Each four Fiscal
Quarter period ending on the last day of each Fiscal Quarter thereafter

1.25 :1.00


7.7    RESTRICTION ON FUNDAMENTAL CHANGES; ASSET SALES.

        Borrower shall not, nor shall it permit any of its Subsidiaries to,
alter the corporate, capital or legal structure of Borrower or any of its
Subsidiaries, or enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets (including its
notes or receivables and stock or other ownership interests of a Subsidiary,
whether newly issued or outstanding), whether now owned or hereafter acquired,
except:

(i)  

any Subsidiary of Borrower may be merged with or into Borrower or any Guarantor,
or be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to Borrower or any
Guarantor; provided that, in the case of such a merger, Borrower or such
Guarantor shall be the continuing or surviving Person; any Foreign Loan Party
may be merged with or into any other Foreign Loan Party in the same Approved
Jurisdiction or into any other Foreign Loan Party to the extent a part of the UK
Restructuring, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
other Foreign Loan Party in the same Approved Jurisdiction or to Harnischfeger
Holdings Ltd. (“HHL”) to the extent part of the UK Restructuring, provided that
at all times HHL constitutes an Immaterial Subsidiary; any Immaterial Subsidiary
may be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or series of transactions, to Borrower, any
Guarantor, any other Immaterial Subsidiary or any Foreign Loan Party, and the
Australian Restructuring may be completed as described in the definition thereof
or on such other terms and conditions as are acceptable to Agent;


(ii)  

Borrower and its Subsidiaries may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales; provided that the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof;


(iii)  

Borrower and its Subsidiaries may dispose of obsolete, worn out or surplus
property in the ordinary course of business, and may engage in Third Party
Financings;


(iv)  

Borrower and its Subsidiaries may make Asset Sales resulting in Net Asset Sale
Proceeds not in excess of $8,000,000 in any Fiscal Year or $25,000,000 in the
aggregate from the Effective Date through the date of determination; provided
that (x) the consideration received for such assets shall be in an amount at
least equal to the greater of (i) the fair market value thereof, and (ii) the
appraised value thereof (as determined by Agent); (y) at least seventy-five
percent (75%) of the consideration received shall be cash, provided that all
non-cash consideration and promissory notes and other evidence of any obligation
of the purchaser to make future payments in connection with such sale shall be
pledged to, and subject to a First Priority Lien in favor of, Agent for the
benefit of Lenders pursuant to the Collateral Documents, and further provided
that such non-cash consideration shall not exceed $1,000,000 in the aggregate
outstanding at any time; and (z) the proceeds of such Asset Sales shall be
applied as required by subsection 2.4B(iii)(a) or subsection 2.4D;


(v)  

Borrower and its Subsidiaries may make exchanges or trade-ins of machinery and
equipment, provided that the cash proceeds from any such transaction shall be
applied as required by subsection 2.4B(iii)(a) or subsection 2.4D;


(vi)  

Borrower or a Subsidiary may sell or dispose of shares of capital stock or other
equity Securities of any of its Subsidiaries, in order to qualify members of the
Governing Body of the Subsidiary if required by applicable law; and


(vii)  

Borrower and its Subsidiaries may make and maintain Investments permitted
pursuant to subsection 7.3.



7.8    CONSOLIDATED CAPITAL EXPENDITURES.

        Borrower shall not, and shall not permit its Subsidiaries to, make or
incur Consolidated Capital Expenditures (excluding Net Insurance/Condemnation
Proceeds to the extent used by Borrower or any of its Subsidiaries pursuant to
the terms of subsection 6.4C to restore or replace the assets in respect of
which such Net Insurance/Condemnation Proceeds have been paid), in any Fiscal
Year, in an aggregate amount in excess of $30,000,000 in any Fiscal Year (the
“Maximum Consolidated Capital Expenditures Amount”); provided that the Agent may
approve increases in such amount of up to $15,000,000 in the aggregate in
connection with Permitted Acquisitions; and provided further that the Maximum
Consolidated Capital Expenditures Amount for any Fiscal Year shall be increased
by an amount equal to the excess, if any, but in no event more than $15,000,000
of the Maximum Consolidated Capital Expenditures Amount for the previous Fiscal
Year over the actual amount of Consolidated Capital Expenditures for such
previous Fiscal Year.


7.9    RESTRICTION ON LEASES.

        Borrower shall not, nor shall it permit any of its Subsidiaries to,
(i) become liable in any way, whether directly or by assignment or as a
guarantor or other surety, for the obligations of the lessee under any lease,
whether an Operating Lease or a Capital Lease (other than intercompany leases
between or among Borrower and its wholly-owned Guarantors), or (ii) cause or
permit the liability of Borrower or Subsidiary under or in respect of such lease
to increase by any material amount, in each case unless, immediately after
giving effect to such incurrence of or increase in liability with respect to
such lease, the Consolidated Rental Payments at the time in effect during the
then current or any future period of 12 consecutive calendar months shall not
exceed $25,000,000; provided that the Agent may approve increases in such amount
of up to $12,500,000 in the aggregate in connection with Permitted Acquisitions.


7.10    SALES AND LEASE-BACKS.

        Borrower shall not, nor shall it permit any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease, whether an Operating Lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) which Borrower or any of its Subsidiaries has sold or
transferred or is to sell or transfer to any other Person (other than Borrower
or any Guarantor) or (ii) which Borrower or any of its Subsidiaries intends to
use for substantially the same purpose as any other property which has been or
is to be sold or transferred by Borrower or any of its Subsidiaries to any
Person (other than Borrower or any Guarantor) in connection with such lease;
provided that Borrower and its Subsidiaries may become and remain liable as
lessee, guarantor or other surety with respect to any such lease if and to the
extent that Borrower or any of its Subsidiaries would be permitted to enter
into, and remain liable under, such lease under subsection 7.9, and Borrower and
its Subsidiaries may become and remain liable as lessee in connection with a
Third Party Financing.


7.11    SALE OR DISCOUNT OF RECEIVABLES.

        Except for Permitted Discount Receivable Sales, Borrower shall not, nor
shall it permit any of its Subsidiaries to, directly or indirectly, sell with
recourse, or discount or otherwise sell for less than the face value thereof,
any of its notes or accounts receivable.


7.12    TRANSACTIONS WITH SHAREHOLDERS AND AFFILIATES.

        Borrower shall not, nor shall it permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any holder of 5% or more of any
class of equity Securities of Borrower or with any Affiliate of Borrower or of
any such holder, on terms that are less favorable to Borrower or such
Subsidiary, as the case may be, than those that might be obtained at the time
from Persons who are not such a holder or Affiliate; provided that the foregoing
restriction shall not apply to (i) any transaction between Borrower and any of
its wholly-owned Subsidiaries or between any of its wholly-owned Subsidiaries
and (ii) reasonable and customary fees paid to members of the Governing Bodies
of Borrower and its Subsidiaries.


7.13    DISPOSAL OF SUBSIDIARY STOCK.

        Except pursuant to the Collateral Documents and except for any sale of
100% of the capital stock or other equity Securities of any of its Subsidiaries
in compliance with the provisions of subsections 7.3 or 7.7 Borrower shall not:

(i)  

directly or indirectly sell, assign, pledge or otherwise encumber or dispose of
any shares of capital stock or other equity Securities of any of its
Subsidiaries (other than Immaterial Subsidiaries), except to qualify directors
if required by applicable law; or


(ii)  

permit any of its Subsidiaries (other than Immaterial Subsidiaries) directly or
indirectly to sell, assign, pledge or otherwise encumber or dispose of any
shares of capital stock or other equity Securities of any of its Subsidiaries
(including such Subsidiary), except to Borrower, another wholly-owned Guarantor,
or to qualify directors if required by applicable law.



7.14    CONDUCT OF BUSINESS.

        From and after the Effective Date, Borrower shall not, nor shall it
permit any of its Subsidiaries to, engage in any business other than (i) the
businesses engaged in by Borrower and its Subsidiaries on the Effective Date and
similar or related businesses and (ii) such other lines of business as may be
consented to by Requisite Lenders.


7.15    AMENDMENTS OR WAIVERS OF CERTAIN AGREEMENTS; AMENDMENTS OF DOCUMENTS
RELATING TO SUBORDINATED INDEBTEDNESS; CLASSIFICATION OF INDEBTEDNESS.

A.     Amendments or Waivers of Certain Agreements. Neither Borrower nor any of
its Subsidiaries will agree to any material amendment to, or waive any of its
material rights under, any Related Agreements (other than any agreement
evidencing or governing any Subordinated Indebtedness) after the Closing Date
without in each case obtaining the prior written consent of Requisite Lenders to
such amendment or waiver.

B.     Amendments of Documents Relating to Subordinated Indebtedness. Borrower
shall not, nor shall it permit any of its Subsidiaries to, amend or otherwise
change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions thereof (or of any guaranty thereof), or change any
collateral therefor (other than to release such collateral), or if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of such Subordinated Indebtedness (or a
trustee or other representative on their behalf) which would be adverse to
Borrower or Lenders.

C.     Classification of Indebtedness. Borrower has classified all of the
Indebtedness under the Revolving Loan Commitments as being incurred pursuant to
subclause (i) of clause (1) of paragraph (b) of Section 4.03 of the Senior
Subordinated Note Indenture. Without the consent of Agent, Borrower will not
change, modify or amend the classification of such Indebtedness in any manner
whatsoever.


7.16    FISCAL YEAR.

        Borrower shall not change its Fiscal Year-end from the Saturday closest
to October 31.


7.17    DEPOSIT ACCOUNTS.

        Borrower shall not, nor shall it permit any Guarantor to, maintain any
Deposit Account which is not a Lock Box Account or a Concentration Account or a
disbursement account under the exclusive dominion and control of Agent.
Notwithstanding the foregoing, with the prior approval of Agent, which approval
shall not be unreasonably withheld, Borrower and any Guarantor shall be
permitted to establish and maintain demand deposit accounts for purposes of
effecting its various daily operating disbursements, provided that Agent is
granted a perfected security interest in any such account on terms reasonably
satisfactory to Agent within 30 days of the later of the Effective Date or the
establishment of such account, unless otherwise approved by Agent. With respect
to Foreign Loan Parties, (a) Borrower has delivered to Agent as of the Closing
Date a correct and complete listing of all Deposit Accounts maintained by each
Foreign Loan Party, (b) after the Closing Date, no Foreign Loan Party shall open
any new Deposit Account or close any existing Deposit Account without the prior
written approval of Agent, (c) the Foreign Loan Parties in any Approved
Jurisdiction shall not maintain more than $10,000,000 in the aggregate in such
Foreign Loan Parties’ Deposit Accounts for a period in excess of fourteen (14)
days without the prior written approval of Agent, which approval shall not be
unreasonably withheld, and (d) Borrower shall not permit any Foreign Loan Party
to maintain any Deposit Account which is not subject to the provisions of
subsection 2.11. Notwithstanding the foregoing, Borrower may maintain its
accounts with Marshall & Ilsley Bank, Milwaukee, Wisconsin, and JPMorgan Chase
Bank, New York, New York, as in effect on August 26, 2003, without granting
Agent a perfected security interest in such accounts.


7.18    RESTRICTIONS ON HULC.

        Notwithstanding anything to the contrary contained in this Agreement,
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, except to the extent a part of the UK Restructuring: make or permit
to exist any loan (other than any intercompany loans to the extent outstanding
on the Closing Date) from Borrower or such Subsidiary to, or otherwise accept,
any Indebtedness of HULC; make or own any Investment in HULC; become or remain
liable with respect to any Contingent Obligation or other contingent liability
in respect of HULC; or sell or otherwise transfer any of its property or assets
to HULC. HULC shall not create or permit to exist any Lien or other claim in
favor of any third party on any of its assets or revenues and shall not create
or permit to exist any Indebtedness or other liabilities, contingent or
otherwise, except to the extent a part of the UK Restructuring and other than
any liabilities under any intercompany notes to Borrower and its Subsidiaries
and tax liabilities to the extent permitted pursuant to subsections 5.7 and 6.3.


SECTION 8.    EVENTS OF DEFAULT

        If any of the following conditions or events (“Events of Default”) shall
occur:


8.1    FAILURE TO MAKE PAYMENTS WHEN DUE.

        Failure by Borrower to pay any installment of principal of any Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; failure by Borrower to pay
when due any amount payable to an Issuing Lender in reimbursement of any drawing
under a Letter of Credit; or failure by Borrower to pay any interest on any Loan
or any fee or any other amount due under this Agreement within five days after
the date due; or


8.2    DEFAULT IN OTHER AGREEMENTS.

(i)  

Except to the extent a part of the UK Restructuring with respect to certain
intercompany Indebtedness, failure of Borrower or any of its Subsidiaries to pay
when due any principal of or interest on or any other amount payable in respect
of one or more items of Indebtedness (other than Indebtedness referred to in
subsection 8.1) or Contingent Obligations in an individual principal amount of
$1,000,000 or more or with an aggregate principal amount of $5,000,000 or more,
in each case beyond the end of any grace period provided therefor (or, in the
case of any such Indebtedness that is intercompany Indebtedness, beyond thirty
(30) days after such failure); or


(ii)  

breach or default by Borrower or any of its Subsidiaries with respect to any
other material term of (a) one or more items of Indebtedness or Contingent
Obligations in the individual or aggregate principal amounts referred to in
clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(upon the giving or receiving of notice, lapse of time, both, or otherwise); or



8.3    BREACH OF CERTAIN COVENANTS.

        Failure of Borrower to perform or comply with any term or condition
contained in subsection 2.5 or 6.2 or Section 7 of this Agreement; or


8.4    BREACH OF WARRANTY.

        Any representation, warranty, certification or other statement made by
Borrower or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Borrower or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or


8.5    OTHER DEFAULTS UNDER LOAN DOCUMENTS.

        Borrower or any of its Subsidiaries shall default in the performance of
or compliance with any term contained in this Agreement or any of the other Loan
Documents, other than any such term referred to in any other subsection of this
Section 8, and such default shall not have been remedied or waived within 30
days after the earlier of (i) an Officer of Borrower or such Subsidiary becoming
aware of such default or (ii) receipt by Borrower of notice from Agent or any
Lender of such default; or


8.6    INVOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.

(i)  

A court having jurisdiction in the premises shall enter a decree or order for
relief in respect of Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) in an involuntary case under the Bankruptcy Code or under any
other Insolvency Laws which decree or order is not stayed; or any other similar
relief shall be granted under any applicable Insolvency Laws; or


(ii)  

an involuntary case shall be commenced against Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) under the Bankruptcy Code or
under any other Insolvency Laws; or a decree or order of a court having
jurisdiction in the premises for the appointment of an administrator, a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries), or over all or a substantial part of its property, shall have
been entered; or there shall have occurred the involuntary appointment of an
interim receiver, trustee or other custodian of Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries), and any such event
described in this clause (ii) shall continue for 60 days unless dismissed,
bonded or discharged; or



8.7    VOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.

(i)  

Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) shall
have an order for relief entered with respect to it or commence a voluntary case
under the Bankruptcy Code or under any other Insolvency Laws, or shall consent
to or petition for the entry of an order for relief in an involuntary case, or
to the conversion of an involuntary case to a voluntary case, under any such
law, or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) shall
make any assignment for the benefit of creditors; or


(ii)  

Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) shall
be unable, or shall fail generally, or shall admit in writing its inability, to
pay its debts as such debts become due; or the Governing Body of Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to in clause (i) above or this clause (ii); or



8.8    JUDGMENTS AND ATTACHMENTS.

        Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $2,000,000 or
(ii) in the aggregate at any time an amount in excess of $4,000,000 (in either
case not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage) shall be entered or filed against
Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) or any
of their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of 60 days (or in any event later than five days prior to
the date of any proposed sale thereunder); or


8.9    DISSOLUTION.

        Any order, judgment or decree shall be entered against Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) decreeing the
dissolution or split up of Borrower or that Subsidiary and such order shall
remain undischarged or unstayed for a period in excess of 30 days; or


8.10    EMPLOYEE BENEFIT PLANS.

        There shall occur one or more ERISA Events which individually or in the
aggregate results in or could reasonably be expected to result in a Material
Adverse Effect during the term of this Agreement; or there shall exist an amount
of unfunded benefit liabilities (as set forth in the most recent valuation
report), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which individually or in the aggregate results in
or could reasonably be expected to result in a Material Adverse Effect;


8.11    CHANGE IN CONTROL.

        A Change in Control shall have occurred; or


8.12    INVALIDITY OF ANY GUARANTY.

        Any Guaranty or any Intercompany Note Guaranty for any reason, other
than the satisfaction in full of all Obligations, ceases to be in full force and
effect (other than in accordance with its terms) or is declared to be null and
void, or any Loan Party contests the validity or enforceability of any Loan
Document in writing or denies in writing that it has any further liability,
including without limitation with respect to future advances by Lenders, under
any Loan Document to which it is a party, or gives notice to such effect; or


8.13    FAILURE OF SECURITY.

        Any Collateral Document shall, at any time, cease to be in full force
and effect (other than by reason of a release of Collateral in accordance with
the terms thereof) or shall be declared null and void, or the validity or
enforceability thereof shall be contested by any Loan Party, or Agent shall not
have or cease to have a valid and perfected First Priority Lien in the
Collateral:

        THEN (i) upon the occurrence of any Event of Default described in
subsection 8.6 or 8.7, each of (a) the unpaid principal amount of and accrued
interest on the Loans, (b) an amount equal to the maximum amount that may at any
time be drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and (c) all other Obligations
shall automatically become immediately due and payable, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Borrower, and the obligation of each Lender to make any
Loan, the obligation of Agent to issue any Letter of Credit and the right of any
Lender to issue any Letter of Credit hereunder shall thereupon terminate, and
(ii) upon the occurrence and during the continuation of any other Event of
Default, Agent shall, upon the written request or with the written consent of
Requisite Lenders, by written notice to Borrower, declare all or any portion of
the amounts described in clauses (a) through (c) above to be, and the same shall
forthwith become, immediately due and payable, and the obligation of each Lender
to make any Loan, the obligation of Agent to issue any Letter of Credit and the
right of any Lender to issue any Letter of Credit hereunder shall thereupon
terminate; provided that the foregoing shall not affect in any way the
obligations of Lenders under subsection 3.3C(i).

        Any amounts described in clause (b) above, when received by Agent, shall
be held by Agent pursuant to the terms of the Security Agreement and shall be
applied as therein provided.

        Notwithstanding anything contained in the second preceding paragraph, if
at any time within 60 days after an acceleration of the Loans pursuant to such
paragraph Borrower shall pay all arrears of interest and all payments on account
of principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
subsection 10.6, then Requisite Lenders, by written notice to Borrower, may at
their option rescind and annul such acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Potential Event of
Default or impair any right consequent thereon. The provisions of this paragraph
are intended merely to bind Lenders to a decision which may be made at the
election of Requisite Lenders and are not intended, directly or indirectly, to
benefit Borrower, and such provisions shall not at any time be construed so as
to grant Borrower the right to require Lenders to rescind or annul any
acceleration hereunder or to preclude Agent or Lenders from exercising any of
the rights or remedies available to them under any of the Loan Documents, even
if the conditions set forth in this paragraph are met.


SECTION 9.    AGENT


9.1    APPOINTMENT.

A.     Appointment of Agent. DBTCA is hereby appointed Agent hereunder and under
the other Loan Documents. Each Lender hereby authorizes Agent to act as its
agent in accordance with the terms of this Agreement and the other Loan
Documents. Agent agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable. The provisions of this
Section 9 are solely for the benefit of Agent and Lenders and neither Borrower
nor any of its Subsidiaries shall have rights as a third party beneficiary of
any of the provisions thereof. In performing its functions and duties under this
Agreement, Agent (other than as provided in subsection 2.1E) shall act solely as
an agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for Borrower
or any of its Subsidiaries.

B.     Appointment of Supplemental Collateral Agents. It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Agent reasonably deems that by reason of any present
or future law of any jurisdiction it may not exercise any of the rights, powers
or remedies granted herein or in any of the other Loan Documents or take any
other action which may be desirable or necessary in connection therewith, it may
be necessary that Agent appoint an additional individual or institution as a
separate trustee, co-trustee, collateral agent or collateral co-agent (any such
additional individual or institution being referred to herein individually as a
“Supplemental Collateral Agent” and collectively as “Supplemental Collateral
Agents”).

        In the event that Agent appoints a Supplemental Collateral Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to Agent with respect to such Collateral
shall be exercisable by and vest in such Supplemental Collateral Agent to the
extent, and only to the extent, necessary to enable such Supplemental Collateral
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Collateral Agent shall run
to and be enforceable by either Agent or such Supplemental Collateral Agent, and
(ii) the provisions of this Section 9 and of subsections 10.2 and 10.3 that
refer to Agent shall inure to the benefit of such Supplemental Collateral Agent
and all references therein to Agent shall be deemed to be references to Agent
and/or such Supplemental Collateral Agent, as the context may require.

        Should any instrument in writing from Borrower or any of its
Subsidiaries be required by any Supplemental Collateral Agent so appointed by
Agent for more fully and certainly vesting in and confirming to him, her or it
such rights, powers, privileges and duties, Borrower shall, or shall cause its
Subsidiaries to, execute, acknowledge and deliver any and all such instruments
promptly upon request by Agent. In case any Supplemental Collateral Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental Collateral
Agent, to the extent permitted by law, shall vest in and be exercised by Agent
until the appointment of a new Supplemental Collateral Agent. 9.2 Powers and
Duties; General Immunity.

A.     Powers; Duties Specified. Each Lender irrevocably authorizes Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to Agent by the terms hereof and thereof, together with
such powers, rights and remedies as are reasonably incidental thereto. Agent
shall have only those duties and responsibilities that are expressly specified
in this Agreement and the other Loan Documents. Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees. Agent shall not have, by reason of this Agreement or any of the other
Loan Documents, a fiduciary relationship in respect of any Lender; and nothing
in this Agreement or any of the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon Agent any obligations in
respect of this Agreement or any of the other Loan Documents except as expressly
set forth herein or therein.

B.     No Responsibility for Certain Matters. Agent shall not be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any other
Loan Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by Agent to Lenders or by or on behalf of Borrower
to Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of Borrower or any other Person liable for the payment of any
Obligations, nor shall Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or the use of the Letters of Credit or as to the existence
or possible existence of any Event of Default or Potential Event of Default.
Anything contained in this Agreement to the contrary notwithstanding, Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof.

C.     Exculpatory Provisions. Neither Agent nor any of its officers, directors,
employees or agents shall be liable to Lenders for any action taken or omitted
by Agent under or in connection with any of the Loan Documents except to the
extent caused by Agent’s gross negligence or willful misconduct. Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under subsection 10.6) and, upon
receipt of such instructions from Requisite Lenders (or such other Lenders, as
the case may be), Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions. Without prejudice to the generality of the
foregoing, (i) Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Borrower and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or (where so instructed) refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under subsection 10.6).

D.     Agent Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, Agent in its individual capacity as a Lender hereunder. With
respect to its participation in the Loans and the Letters of Credit, Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not performing the duties and functions delegated to
it hereunder, and the term “Lender” or “Lenders” or any similar term shall,
unless the context clearly otherwise indicates, include Agent in its individual
capacity. Agent and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of banking, trust, financial advisory or other
business with Borrower or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Borrower for services in connection with this Agreement and otherwise without
having to account for the same to Lenders.


9.3    INDEPENDENT INVESTIGATION BY LENDERS; NO RESPONSIBILITY FOR APPRAISAL OF
CREDITWORTHINESS.

        Each Lender agrees that it has made its own independent investigation of
the financial condition and affairs of Borrower and its Subsidiaries in
connection with the making of the Loans and the issuance of Letters of Credit
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of Borrower and its Subsidiaries. Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and Agent shall not have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.


9.4    RIGHT TO INDEMNITY.

A.     Indemnity to Agent. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify Agent and the officers, directors, employees,
agents, attorneys, professional advisors and affiliates of Agent to the extent
that any such Person shall not have been reimbursed by Borrower, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements and
fees and disbursements of any financial advisor engaged by Agent) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Agent or any other such Persons in exercising the powers,
rights and remedies of Agent or performing duties of Agent hereunder or under
the other Loan Documents or otherwise in its capacity as Agent in any way
relating to or arising out of this Agreement or the other Loan Documents;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross negligence or willful
misconduct. If any indemnity furnished to Agent or any other such Person for any
purpose shall, in the opinion of Agent, be insufficient or become impaired,
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished.

B.     Indemnity to Security Trustee. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify The Law Debenture Trust Corporation p.l.c.
(“LDTC”), as security trustee under a Security Trust Deed (the “Security Trust
Deed”) dated on or about the date of this Agreement among Borrower, Agent, LDTC
and Harnischfeger Industries Limited in relation to that certain Debenture (the
“Debenture”) dated on or about the date of this Agreement between Harnischfeger
Industries Limited, the additional chargors which are party thereto and LDTC and
any other documents entered into by LDTC in connection therewith, and the
officers, directors, employees, agents, attorneys, professional advisors and
affiliates of LDTC, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements and fees and disbursements of any
financial advisor engaged by LDTC) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against LDTC or any
other such Persons, in exercising the powers, rights and remedies of LDTC or
performing duties of LDTC pursuant to the Security Trust Deed or the Debenture
or in any way relating to or arising out of the Security Trust Deed or the
Debenture or the other documents or instruments relating thereto, to the same
extent of the indemnity granted to Agent pursuant to subsection 9.4A. This
subsection 9.4B shall not be amended, modified, revised or terminated without
the prior written approval of LDTC.


9.5    SUCCESSOR AGENT.

        Agent may, without the consent of any Lender or Borrower, resign at any
time by giving 30 days’ prior written notice thereof to Lenders and Borrower.
Upon any such notice of resignation, Requisite Lenders shall have the right,
upon five Business Days’ notice to Borrower and if no Potential Event of Default
or Event of Default has occurred and is continuing, Borrower’s consent thereto
(which shall not be unreasonably withheld, conditioned or delayed), to appoint a
successor Agent. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, that successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.


9.6    COLLATERAL DOCUMENTS AND GUARANTIES.

        Each Lender hereby further authorizes Agent, on behalf of and for the
benefit of Lenders, to enter into each Collateral Document as secured party and
to be the agent for and representative of Lenders under each Guaranty, and each
Lender agrees to be bound by the terms of each Collateral Document and Guaranty;
provided that Agent shall not (i) enter into or consent to any material
amendment, modification, termination or waiver of any provision contained in any
Collateral Document, Guaranty, Intercompany Note, Intercompany Note Guaranty or
Intercompany Collateral Document, or (ii) release any Collateral (except as
otherwise expressly permitted or required pursuant to the terms of this
Agreement or the applicable Collateral Document), in each case without the prior
consent of Requisite Lenders (or, if required pursuant to subsection 10.6, such
higher percentage of or all Lenders); provided further, however, that, without
further written consent or authorization from Lenders, Agent may execute any
documents or instruments necessary to (a) release any Lien encumbering any item
of Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement or to which Requisite Lenders have otherwise
consented or (b) release any Guarantor from the applicable Guaranty or Foreign
Loan Party from the applicable Intercompany Guaranty if all of the capital stock
or other ownership interests of such Guarantor or Foreign Loan Party or other
guarantor is sold to any Person (other than an Affiliate of Borrower) pursuant
to a sale or other disposition permitted hereunder or to which Requisite Lenders
have otherwise consented. Anything contained in any of the Loan Documents to the
contrary notwithstanding, Borrower, Agent and each Lender hereby agree that (X)
no Lender shall have any right individually to realize upon any of the
Collateral under any Collateral Document to enforce any Guaranty or Intercompany
Guaranty, it being understood and agreed that all powers, rights and remedies
under the Collateral Documents and the Guaranties or Intercompany Guaranty may
be exercised solely by Agent for the benefit of Lenders in accordance with the
terms thereof, and (Y) in the event of a foreclosure by Agent on any of the
Collateral pursuant to a public or private sale, Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and Agent, as agent
for and representative of Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Agent at such sale.


9.7    AGENT MAY FILE PROOFS OF CLAIM.

        In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or any of the Subsidiaries of Borrower,
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

(i)  

to file and prove a claim for the whole amount of principal and interest owing
and unpaid in respect of the Loans and any other Obligations that are owing and
unpaid and to file such other papers or documents as may be necessary or
advisable in order to have the claims of Lenders and Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of Lenders
and Agent and their agents and counsel and all other amounts due Lenders and
Agent under subsections 2.3 and 10.2) allowed in such judicial proceeding, and


(ii)  

to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to Lenders, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and counsel, and any other amounts due Agent under
subsections 2.3 and 10.2 hereof.

        Nothing herein contained shall be deemed to authorize Agent to authorize
or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding.


SECTION 10.    MISCELLANEOUS


10.1     SUCCESSORS AND ASSIGNS; ASSIGNMENTS AND PARTICIPATIONS IN LOANS AND
LETTERS OF CREDIT.

A.  

General. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
subsection 10.1). None of Borrower’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by Borrower without the prior
written consent of all Lenders (and any attempted assignment or transfer by
Borrower without such consent shall be null and void). No sale, assignment or
transfer or participation of any Letter of Credit or any participation therein
may be made separately from a sale, assignment, transfer or participation of a
corresponding interest in the Revolving Loan Commitment and the Revolving Loans
of the Lender effecting such sale, assignment, transfer or participation.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates of each of Agent and Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


B.  

Assignments.


(i)  

Amounts and Terms of Assignments. Any Lender may assign to one or more other
Lenders, Affiliates of Lenders, Affiliated Funds of Lenders or, as reasonably
approved by Agent and, provided no Potential Event of Default or Event of
Default is then continuing, Borrower, other Eligible Assignees, all or any
portion of its rights and obligations under this Agreement; provided that
(a) except (1) in the case of an assignment of the entire remaining amount of
the assigning Lender’s rights and obligations under this Agreement or (2) in the
case of an assignment to a Lender or an Affiliate of a Lender or an Affiliated
Fund of a Lender, the aggregate amount of the Revolving Loan Exposure of the
assigning Lender and the assignee subject to each such assignment shall not be
less than $3,000,000 (unless Agent otherwise consents, such consent not to be
unreasonably withheld or delayed), (b) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, (c) the parties to each assignment shall execute and deliver to Agent
an Assignment Agreement, together with a processing and recordation fee of
$3,500 (unless the assignee is an Affiliate or an Affiliated Fund of the
assignor, in which case no fee shall be required), and the Eligible Assignee, if
it shall not be a Lender, shall deliver to Agent information reasonably
requested by Agent, including such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to Agent
pursuant to subsection 2.7B(iii), and (d) except in the case of an assignment to
another Lender, an Affiliate of a Lender or an Affiliated Fund of a Lender,
Agent and, provided no Potential Event of Default or Event of Default is then
continuing, Borrower shall have consented thereto. Upon such execution, delivery
and consent, from and after the effective date specified in such Assignment
Agreement, (y) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (z) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (other than any rights which survive
the termination of this Agreement under subsection 10.9B) and be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto; provided that, anything contained in any of the Loan Documents to the
contrary notwithstanding, if such Lender is the Issuing Lender with respect to
any outstanding Letters of Credit such Lender shall continue to have all rights
and obligations of an Issuing Lender with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder). The assigning Lender shall, upon
the effectiveness of such assignment or as promptly thereafter as practicable,
surrender its Notes to Agent for cancellation, and thereupon new Notes shall be
issued to the assignee and/or to the assigning Lender, substantially in the form
of Exhibit IV annexed hereto, as the case may be, with appropriate insertions,
to reflect the new Commitments and/or outstanding Revolving Loans, as the case
may be, of the assignee and/or the assigning Lender. Other than as provided in
subsection 10.5, any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection 10.1B shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
10.1C.


(ii)  

Acceptance by Agent; Recordation in Register. Upon its receipt of an Assignment
Agreement executed by an assigning Lender and an assignee representing that it
is an Eligible Assignee, together with the processing and recordation fee
referred to in subsection 10.1B(i) and any forms, certificates or other evidence
with respect to United States federal income tax withholding matters that such
assignee may be required to deliver to Agent pursuant to subsection 2.7B(iii),
Agent shall, if Agent (and Borrower, if required) has consented to the
assignment evidenced thereby (to the extent such consent is required pursuant to
subsection 10.1B(i)), (a) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Agent to such assignment), (b) record the information
contained therein in the Register, and (c) give prompt notice thereof to
Borrower. Agent shall maintain a copy of each Assignment Agreement delivered to
and accepted by it as provided in this subsection 10.1B(ii).


C.  

Participations. Any Lender may, without the consent of, or notice to, Borrower
or Agent, sell participations to one or more banks or other entities in all or a
portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver directly affecting (i) the extension of the
scheduled final maturity date of any Loan allocated to such participation or
(ii) a reduction of the principal amount of or the rate of interest payable on
any Loan allocated to such participation. Subject to the further provisions of
this subsection 10.1C, Borrower agrees that each Participant shall be entitled
to the benefits of subsections 2.6D and 2.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection 10.1B.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of subsection 10.4 as though it were a Lender, provided such
Participant agrees to be subject to subsection 10.5 as though it were a Lender.
A Participant shall not be entitled to receive any greater payment under
subsections 2.6D and 2.7 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent. A Participant that would be a Non-US Lender if it were a Lender
shall not be entitled to the benefits of subsection 2.7 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with subsection 2.7B(iii) as
though it were a Lender.


D.  

Pledges and Assignments. Any Lender may at any time pledge or assign a security
interest in all or any portion of its Loans, and the other Obligations owed to
such Lender, to secure obligations of such Lender, including without limitation
any pledge or assignment to secure obligations to any Federal Reserve Bank;
provided that (i) no Lender shall be relieved of any of its obligations
hereunder as a result of any such assignment or pledge and (ii) in no event
shall any assignee or pledgee be considered to be a “Lender” or be entitled to
require the assigning Lender to take or omit to take any action hereunder.


E.  

Information. Each Lender may furnish any information concerning Borrower and its
Subsidiaries in the possession of that Lender from time to time to assignees and
participants (including prospective assignees and participants), subject to
subsection 10.19.


F.  

Agreements of Lenders. Each Lender listed on the signature pages hereof hereby
agrees (i) that it is an Eligible Assignee described in clause (A) of the
definition thereof; (ii) that it has experience and expertise in the making of
loans such as the Loans; and (iii) that it will make its Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this subsection 10.1, the disposition of such Loans or any
interests therein shall at all times remain within its exclusive control). Each
Lender that becomes a party hereto pursuant to an Assignment Agreement shall be
deemed to agree that the agreements of such Lender contained in Section 2(c) of
such Assignment Agreement are incorporated herein by this reference.


G.  

Cooperation in Syndication Efforts. Borrower shall, and shall cause its
Subsidiaries to, cooperate with Agent in its efforts to syndicate the credit
facilities described herein and to effect the assignment of portions of Lenders’
rights and obligations under this Agreement to Eligible Assignees. Without
limiting the generality of the foregoing, Borrower shall, and shall cause its
Subsidiaries to, participate in meetings with Lenders and prospective lenders,
assist Agent in the preparation of a confidential memorandum concerning the
credit facilities described in this Agreement to be used in connection with
Agent’s syndication efforts and to use commercially reasonable efforts to cause
its professional advisors to provide all information concerning Borrower and its
Subsidiaries as may be reasonably requested by Agent.



10.2    EXPENSES.

        Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (i) all the actual and reasonable
costs and expenses incurred by or on behalf of Agent of negotiation, preparation
and execution of the Loan Documents and any consents, amendments, waivers or
other modifications thereto; (ii) all the costs of furnishing all opinions by
counsel for Borrower (including any opinions reasonably requested by Agent or
Lenders as to any legal matters arising hereunder) and of Borrower’s performance
of and compliance with all agreements and conditions on its part to be performed
or complied with under this Agreement and the other Loan Documents including
with respect to confirming compliance with environmental, insurance and solvency
requirements; (iii) the reasonable fees, expenses and disbursements of counsel
to Agent (including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (iv) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Agent on behalf
of Lenders pursuant to any Loan Document, including filing, recording and
registration fees, expenses and taxes, stamp or documentary taxes, search fees,
costs of examining Collateral, opening bank accounts and lockboxes, depositing
checks, receiving and transferring funds (including charges for checks for which
there are insufficient funds), costs of title insurance premiums, real estate
survey costs, and fees and taxes in connection with the filing of financing
statements, costs of preparing and recording or registering Loan Documents,
other fees, expenses and disbursements of counsel to Agent and of other counsel
providing any opinions that Agent or Requisite Lenders may reasonably request in
respect of the Loan Documents or the Liens created pursuant thereto, and fees
and expenses of legal counsel to Agent; (v) all the actual costs and reasonable
expenses (including the reasonable fees, expenses and disbursements of any
auditors, accountants or appraisers and any environmental or other consultants,
advisors and agents employed or retained by Agent or its counsel) of obtaining
and reviewing any appraisals provided for under this Agreement and any
environmental audits or reports provided for under this Agreement; (vi) the
costs incurred by Agent in connection with the custody or preservation of any of
the Collateral; (vii) all other actual and reasonable costs and expenses
incurred by Agent in connection with the syndication of the Commitments and the
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (viii) all costs and expenses, including reasonable
attorneys’ fees (including allocated costs of internal counsel) and costs of
settlement, incurred by Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the other
Loan Documents (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the
Guaranties) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings.


10.3    INDEMNITY.

        In addition to the payment of expenses pursuant to subsection 10.2,
whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless Agent and Lenders, and the officers, directors,
employees, agents and affiliates of Agent and Lenders (collectively called the
“Indemnitees”), from and against any and all Indemnified Liabilities (as
hereinafter defined); provided that Borrower shall not have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee as determined by a final judgment of a court of
competent jurisdiction.

        As used herein, “Indemnified Liabilities” means, collectively, any and
all liabilities, obligations, losses, damages (including natural resource
damages), penalties, actions, judgments, suits, claims (including Environmental
Claims), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Loan Documents or any Related
Agreement or the transactions contemplated hereby or thereby (including Lenders’
agreement to make the Loans hereunder or the use or intended use of the proceeds
thereof or the issuance of Letters of Credit hereunder or the use or intended
use of any thereof, or any enforcement of any of the Loan Documents (including
any sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Guaranties)), or (ii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower or any of its Subsidiaries.

        To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this subsection 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Borrower shall
contribute the maximum portion that its is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.


10.4    SET-OFF; SECURITY INTEREST IN DEPOSIT ACCOUNTS.

        In addition to any rights now or hereafter granted under applicable law
and not by way of limitation of any such rights, upon the occurrence and during
the continuance of any Event of Default and consultation with Agent each Lender
is hereby authorized by Borrower at any time or from time to time, without
notice to Borrower or to any other Person, any such notice being hereby
expressly waived (provided that Agent shall use its best efforts to notify
Borrower promptly following any such set-off, appropriation or application), to
set off and to appropriate and to apply any and all deposits (general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by that Lender or any Affiliate of such
Lender to or for the credit or the account of Borrower and each other Loan Party
against and on account of the obligations and liabilities of Borrower or any
other Loan Party to that Lender (or any Affiliate of such Lender) or to any
other Lender (or any Affiliate of any other Lender) under this Agreement, the
Letters of Credit and participations therein and the other Loan Documents,
including all claims of any nature or description arising out of or connected
with this Agreement, the Letters of Credit and participations therein or any
other Loan Document, irrespective of whether or not (i) that Lender shall have
made any demand hereunder or (ii) the principal of or the interest on the Loans
or any amounts in respect of the Letters of Credit or any other amounts due
hereunder shall have become due and payable pursuant to Section 8 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured. Borrower hereby further grants to Agent and each Lender a security
interest in all deposits and accounts maintained with Agent or such Lender as
security for the Obligations.


10.5     RATABLE SHARING.

        Lenders hereby agree among themselves that if any of them shall, whether
by voluntary payment (other than a voluntary prepayment of Loans made and
applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code or under any other Insolvency Laws, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, amounts payable in respect of Letters of Credit, fees and other
amounts then due and owing to that Lender hereunder or under the other Loan
Documents (collectively, the “Aggregate Amounts Due” to such Lender) that is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (i) notify Agent and each other Lender of
the receipt of such payment and (ii) apply a portion of such payment to purchase
assignments (which it shall be deemed to have purchased from each seller of an
assignment simultaneously upon the receipt by such seller of its portion of such
payment) of the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any purchaser of an assignment so
purchased may exercise any and all rights of a Lender as to such assignment as
fully as if that Lender had complied with the provisions of subsection 10.1B
with respect to such assignment. In order to further evidence such assignment
(and without prejudice to the effectiveness of the assignment provisions set
forth above), each purchasing Lender and each selling Lender agree to enter into
an Assignment Agreement at the request of a selling Lender or a purchasing
Lender, as the case may be, in form and substance reasonably satisfactory to
each such Lender.


10.6    AMENDMENTS AND WAIVERS

          No amendment, modification, termination or waiver of any provision of
this Agreement or of the Notes, and no consent to any departure by Borrower
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders; provided that no such amendment, modification, termination,
waiver or consent shall, without the consent of (a) each Lender with Obligations
directly affected (whose consent shall be required for any such amendment,
modification, termination or waiver in addition to that of Requisite Lenders)
(1) reduce the principal amount of any Loan, (2) increase the maximum aggregate
amount of Letters of Credit, (3) postpone the scheduled final maturity date (but
not the date of any scheduled installment of principal) of any Loan, (4)
postpone the date on which any interest or any fees are payable, (5) decrease
the interest rate borne by any Loan (other than any waiver of any increase in
the interest rate applicable to any of the Loans pursuant to subsection 2.2E) or
the amount of any fees payable hereunder, (6) reduce the amount or postpone the
due date of any amount payable in respect of any Letter of Credit, (7) extend
the expiration date of any Letter of Credit beyond the Revolving Loan Commitment
Termination Date or (8) change in any manner the obligations of Lenders relating
to the purchase of participations in Letters of Credit; (b) each Lender,
(1) change in any manner the definition of “Requisite Lenders” (except for any
changes resulting solely from an increase in Commitments approved by Requisite
Lenders), (2) change in any manner any provision of this Agreement that, by its
terms, expressly requires the approval or concurrence of all Lenders,
(3) increase the maximum duration of Interest Periods permitted hereunder, (4)
release any Lien granted in favor of Agent with respect to all or substantially
all of the Collateral or release any material Guarantor from its obligations
under the Guaranty, in each case other than in accordance with the terms of the
Loan Documents, (5) increase the amount of any of the Commitments; (6) change in
any manner or waive the provisions contained in subsection 8.1 or this
subsection 10.6; (7) change in any manner the provisions contained in the second
paragraph of subsection 2.1C(ii); (8) increase the advance rate with respect to
the Revolving Loans (except for the restoration by Agent of an advance rate in
whole or in part to its original level after the prior reduction thereof by
Agent); or (9) increase the advance rate with respect to any category of
Collateral (e.g., 85% of Eligible Accounts Receivables, 35% of Eligible Unbilled
Accounts Receivables) except for the restoration by Agent of any such advance
rate in whole or in part to its original level after the prior reduction thereof
by Agent; or (c) Lenders having or holding more than 75% of the sum of aggregate
Revolving Loan Exposure of all Lenders (1) change in any manner or waive the
provisions contained in subsection 7.7(iv), or (2) release a material portion of
the Collateral. In addition, (i) any amendment, modification, termination or
waiver of any of the provisions contained in Section 4 shall be effective only
if evidenced by a writing signed by or on behalf of Agent and Requisite Lenders,
(ii) no amendment, modification, termination or waiver of any provision of any
Note shall be effective without the written concurrence of the Lender which is
the holder of that Note, (iii) no amendment, modification, termination or waiver
of any provision of Section 3 shall be effective without the written concurrence
of Agent and, with respect to the purchase of participations in Letters of
Credit, without the written concurrence of each Issuing Lender that has issued
an outstanding Letter of Credit or has not been reimbursed for a payment under a
Letter of Credit, (iv) no amendment, modification, termination or waiver of any
provision of Section 9 or of any other provision of this Agreement which, by its
terms, expressly requires the approval or concurrence of Agent shall be
effective without the written concurrence of Agent, and (v) no amendment,
modification, termination or waiver of any provision of subsection 2.1A(iv),
subsection 2.1A(v), or the definition of Approved Foreign Currency shall be
effective without the written concurrence of each Foreign Currency Lender. Agent
may, but shall have no obligation to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of that Lender.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given. No notice to or demand on Borrower
in any case shall entitle Borrower to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this subsection 10.6 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by
Borrower, on Borrower.



10.7    INDEPENDENCE OF COVENANTS.

        All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.


10.8    NOTICES; EFFECTIVENESS OF SIGNATURES.

        Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile in complete and legible
form, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices to Agent shall not
be effective until received. For the purposes hereof, the address of each party
hereto shall be as set forth under such party’s name on the signature pages
hereof or (i) as to Borrower and Agent, such other address as shall be
designated by such Person in a written notice delivered to the other parties
hereto and (ii) as to each other party, such other address as shall be
designated by such party in a written notice delivered to Agent. Electronic mail
may be used to distribute routine communications, such as financial statements
and other information; provided, however, that no signature with respect to any
notice, request, agreement, waiver, amendment or other document or any notice
that is intended to have binding effect may be sent by electronic mail.

        Loan Documents and notices under the Loan Documents may be transmitted
and/or signed by facsimile. The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
an original copy with manual signatures and shall be binding on all Loan
Parties, Agents and Lenders. Agent may also require that any such documents and
signature be confirmed by a manually-signed copy thereof; provided, however,
that the failure to request or deliver any such manually-signed copy shall not
affect the effectiveness of any facsimile document or signature.


10.9    SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

A.     All representations, warranties and agreements made herein shall survive
the execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

B.     Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Borrower set forth in subsections 2.6D, 2.7, 3.5A,
10.2, 10.3, 10.4, 10.17 and 10.18 and the agreements of Lenders set forth in
subsections 9.2C, 9.4, 10.5, 10.18 and 10.19 shall survive the payment of the
Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination of this
Agreement.


10.10    FAILURE OR INDULGENCE NOT WAIVER; REMEDIES CUMULATIVE.

        No failure or delay on the part of an Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


10.11    MARSHALLING; PAYMENTS SET ASIDE.

        Neither Agent nor any Lender shall be under any obligation to marshal
any assets in favor of Borrower or any other party or against or in payment of
any or all of the Obligations. To the extent that Borrower makes a payment or
payments to Agent or Lenders (or to Agent for the benefit of Lenders), or Agent
or Lenders enforce any security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.


10.12    SEVERABILITY.

        In case any provision in or obligation under this Agreement or the Notes
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


10.13    OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF LENDERS’ RIGHTS.

        The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Borrower, as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.


10.14     HEADINGS.

        Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.


10.15    APPLICABLE LAW.

        THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

        NOTWITHSTANDING THE FOREGOING, THE PARTIES AGREE THAT:

    (A)        THE LAW OF THE STATE IN WHICH EACH MORTGAGED PROPERTY IS SITUATED
(THE “SITUS STATE”) GOVERNS PROCEDURES FOR ENFORCING, IN THE SITUS STATE,
PROVISIONAL REMEDIES DIRECTLY RELATED TO SUCH REAL PROPERTY, INCLUDING, WITHOUT
LIMITATION, APPOINTMENT OF A RECEIVER.

    (B)        THE LAW OF THE SITUS STATE ALSO APPLIES TO THE EXTENT, BUT ONLY
TO THE EXTENT, NECESSARY TO CREATE, TO PERFECT, AND TO FORECLOSE THE SECURITY
INTERESTS AND LIENS CREATED BY THE LOAN DOCUMENTS, BUT DOES NOT APPLY TO ANY
OBLIGATION SECURED THEREBY. THOSE OBLIGATIONS ARE GOVERNED BY NEW YORK LAW. IN
FURTHERANCE OF THE FOREGOING, THE PARTIES STIPULATE AND AGREE THAT AGENT AND
LENDERS MAY ENFORCE IN ACCORDANCE WITH NEW YORK LAW ANY OR ALL OF ITS RIGHTS TO
SUE ANY LOAN PARTY TO COLLECT ANY INDEBTEDNESS, AND TO OBTAIN A DEFICIENCY
JUDGMENT AGAINST BORROWER IN THE SITUS STATE, NEW YORK, OR ELSEWHERE, BEFORE OR
AFTER FORECLOSURE, AND IF AGENT OR ANY LENDER OBTAINS A DEFICIENCY JUDGMENT
OUTSIDE THE SITUS STATE, IT MAY ENFORCE THAT JUDGMENT IN THE SITUS STATE, AS
WELL AS IN OTHER STATES.


10.16    CONSTRUCTION OF AGREEMENT; NATURE OF RELATIONSHIP.

        Each of the parties hereto acknowledges that (i) it has been represented
by counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Agent nor any Lender or other Agent has any fiduciary
relationship with or duty to Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Agent, the other Agents and Lenders, on one hand, and Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor.
Accordingly, each of the parties hereto acknowledges and agrees that the terms
of this Agreement shall not be construed against or in favor of another party.


10.17    CONSENT TO JURISDICTION AND SERVICE OF PROCESS.

        ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY

    (I)        ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;


    (II)        WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;


    (III)        AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION
10.8;


    (IV)        AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT;


    (V)        AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE
COURTS OF ANY OTHER JURISDICTION; AND


    (VI)        AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.



10.18    WAIVER OF JURY TRIAL.

        EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.


10.19    CONFIDENTIALITY.

        Each Lender shall hold all non-public information obtained pursuant to
the requirements of this Agreement in accordance with such Lender’s customary
procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices, it being understood and agreed
by Borrower that in any event a Lender may make disclosures (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (b) subject
to the applicable limitations set forth herein, to the extent requested by any
Government Authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this subsection 10.19, to (i) any Eligible
Assignee of or participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of
Borrower, (g) with the consent of Borrower, (h) to the extent such information
(i) becomes publicly available other than as a result of a breach of this
subsection 10.19 or (ii) becomes available to Agent or any Lender on a
nonconfidential basis from a source other than Borrower or (i) to the National
Association of Insurance Commissioners or any other similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s or its Affiliates’ investment portfolio in connection with ratings
issued with respect to such Lender or its Affiliates and that no written or oral
communications from counsel to Agent and no information that is or is designated
as privileged or as attorney work product may be disclosed to any Person unless
such Person is a Lender or a participant hereunder; provided that, unless
specifically prohibited by applicable law or court order, each Lender shall
notify Borrower of any request by any Government Authority or representative
thereof (other than any such request in connection with any examination of the
financial condition of such Lender by such Government Authority) for disclosure
of any such non-public information prior to disclosure of such information and
shall use its best efforts to afford Borrower the opportunity to object to such
disclosure; and provided, further that in no event shall any Lender be obligated
or required to return any materials furnished by Borrower or any of its
Subsidiaries. Notwithstanding anything herein to the contrary, each party hereto
authorizes each other party hereto (and their respective employees,
representatives or agents) to disclose all information and materials regarding
the structure and tax aspects of the transaction to the extent required by
Internal Revenue Code Section 6011 and the Treasury Regulations thereunder in
order to avoid the transaction described herein being treated as a “Confidential
Transaction” as defined by such Treasury Regulations.


10.20    COUNTERPARTS; EFFECTIVENESS.

        This Agreement and any amendments, waivers, consents or supplements
hereto or in connection herewith may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.


10.21    JUDGMENT CURRENCY.

(a)     If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder in U.S. Dollars into another currency, the
parties hereto agree, to the fullest extent permitted by law, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures Agent or a Lender could purchase the U.S. Dollars with such other
currency in New York, New York on the Business Day immediately preceding the day
on which any such judgment, or any relevant part thereof, is given.

(b)     The obligations of Borrower in respect of any sum due from it to Agent
or any Lender hereunder shall, notwithstanding any judgment in a currency other
than U.S. Dollars, be discharged only to the extent that on the Business Day
following receipt by Agent or such Lender of any sum adjudged to be so due in
such other currency Agent or such Lender may in accordance with normal banking
procedures purchase U.S. Dollars with such other currency; if the U.S. Dollars
so purchased are less than the sum originally due Agent or such Lender in U.S.
Dollars, Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent or such Lender against such loss, and if the U.S.
Dollars so purchased exceed the sum originally due to Agent or such Lender in
U.S. Dollars, Lender shall remit such excess to Borrower.